



Exhibit 10.40


















ASSET PURCHASE AGREEMENT


for the SALE of TELEVISION STATIONS


KCPQ
KDVR
KSTU
KSWB-TV
KTXL
WJW
WSFL-TV


by and among


Sinclair Television Group, Inc.,


Tribune Media Company


and


Fox Television Stations, LLC






May 8, 2018








--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
 
 
Article I
 
 
DEFINITIONS
 
 
 
 
Section 1.01
Definitions
2
Section 1.02
Terms Generally
17
 
 
 
 
Article II
 
 
PURCHASE AND SALE
 
 
 
 
Section 2.01
Purchase and Sale
18
Section 2.02
Excluded Assets
20
Section 2.03
Assumed Liabilities
21
Section 2.04
Excluded Liabilities
22
Section 2.05
Assignment of Contracts and Rights
24
Section 2.06
Purchase Price
24
Section 2.07
Closing
25
Section 2.08
General Proration
26
Section 2.09
Multi-Station Contracts
30
 
 
 
 
Article III
 
 
REPRESENTATIONS AND WARRANTIES OF SINCLAIR
 
 
 
 
Section 3.01
Existence and Power
31
Section 3.02
Authorization; Voting Requirements
32
Section 3.03
Governmental Authorization; Non-Contravention
32
Section 3.04
FCC and Programming Distribution Matters
33
Section 3.05
Taxes
35
Section 3.06
Tangible Personal Property
36
Section 3.07
Real Property
37
Section 3.08
Contracts
38
Section 3.09
Environmental    
40
Section 3.10
Intellectual Property
41
Section 3.11
Employees; Labor Matters; Employee Benefit Plans
42
Section 3.12
Insurance
45
Section 3.13
Compliance with Law; Governmental Authorizations
45
Section 3.14
Litigation
45
Section 3.15
Financial Statements
45
Section 3.16
No Undisclosed Liabilities
46
Section 3.17
Absence of Changes
47
Section 3.18
No Brokers
47
Section 3.19
Related Party Transactions
47
Section 3.20
Purchased Assets
47
Section 3.21
No Additional Representations; Limitations on Warranties
47



i

--------------------------------------------------------------------------------





 
Article IV
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
 
 
Section 4.01
Existence and Power
48
Section 4.02
Corporate Authorization
48
Section 4.03
Governmental Authorization
48
Section 4.04
Noncontravention
48
Section 4.05
Absence of Litigation
49
Section 4.06
Qualifications
49
Section 4.07
No Brokers
49
Section 4.08
Financing
49
Section 4.09
After Acquired MVPD and OTT Provisions
49
Section 4.10
Compliance with Law
50
Section 4.11
Projections and Other Information
50
Section 4.12
Solvency
50
 
 
 
 
Article V
 
 
COVENANTS OF SINCLAIR
 
 
 
 
Section 5.01
Operations Pending Closing
51
Section 5.02
No-Hire
54
Section 5.03
No Solicitation
55
Section 5.04
Interim Reports
55
Section 5.05
Access
55
Section 5.06
Real Property Lease Estoppels
56
Section 5.07
Online Data Room
56
Section 5.08
Access Credentials; Records
56
 
 
 
 
Article VI
 
 
COVENANTS OF BUYER
 
 
 
 
Section 6.01
Access to Information
56
Section 6.02
Accounts Receivable
57
Section 6.03
Use of Retained Names and Marks
59
Section 6.04
Insurance Policies
59
Section 6.05
Title Commitments; Surveys
59
Section 6.06
No-Hire
60
 
 
 
 
Article VII
 
 
JOINT COVENANTS
 
 
 
 
Section 7.01
Reasonable Best Efforts; Further Assurances    
60
Section 7.02
Certain Filings; Further Proceedings
62
Section 7.03
Control Prior to Closing
63
Section 7.04
Public Announcements
63
Section 7.05
Notices of Certain Events
63



ii

--------------------------------------------------------------------------------





Section 7.06
Retention of Records; Post-Closing Access to Records
64
Section 7.07
Cooperation in Litigation
64
Section 7.08
Mail; Misallocated Assets
65
Section 7.09
Confidentiality
65
Section 7.10
Repacking
65
Section 7.11
Post-Closing Financials
66
Section 7.12
WSFL-TV Matters
67
 
 
 
 
Article VIII
 
 
EMPLOYEE MATTERS
 
 
 
 
Section 8.01
Employment
67
Section 8.02
Savings Plan
68
Section 8.03
Employee Welfare Plans
69
Section 8.04
Vacation; Personal Time
69
Section 8.05
Bonus
70
Section 8.06
Treatment of Equity Awards
70
Section 8.07
No Further Rights
70
Section 8.08
Flexible Spending Plan
70
Section 8.09
Payroll Matters
71
Section 8.10
WARN Act
72
 
 
 
 
Article IX
 
 
TAX MATTERS
 
 
 
 
Section 9.01
Bulk Sales
72
Section 9.02
Transfer Taxes
72
Section 9.03
FIRPTA Certificate
73
Section 9.04
Taxes and Tax Returns
73
Section 9.05
Purchase Price Allocation
73
Section 9.06
Net Payment
74
 
 
 
 
Article X
 
 
CONDITIONS TO CLOSING
 
 
 
 
Section 10.01
Conditions to Obligations of the Parties
74
Section 10.02
Conditions to Obligations of Sinclair
75
Section 10.03
Conditions to Obligations of Buyer
75
 
 
 
 
Article XI
 
 
TERMINATION
 
 
 
 
Section 11.01
Termination
76
Section 11.02
Notice of Breach
77
Section 11.03
Effect of Termination
77
 
 
 



iii

--------------------------------------------------------------------------------





 
Article XII
 
 
SURVIVAL; INDEMNIFICATION
 
 
 
 
Section 12.01
Survival
78
Section 12.02
Indemnification by Buyer
78
Section 12.03
Indemnification by Sinclair
79
Section 12.04
Notification of Claims
79
Section 12.05
Limitations; Net Losses; Subrogation; Mitigation; Materiality
81
Section 12.06
Computation of Indemnifiable Losses
82
Section 12.07
Remedies Generally
82
Section 12.08
Tax Treatment
83
 
 
 
 
Article XIII
 
 
GENERAL PROVISIONS
 
 
 
 
Section 13.01
Expenses
83
Section 13.02
Notices
83
Section 13.03
Headings
85
Section 13.04
Severability
85
Section 13.05
Entire Agreement
85
Section 13.06
Successors and Assigns
85
Section 13.07
No Recourse
86
Section 13.08
No Third-Party Beneficiaries
86
Section 13.09
Amendments and Waivers
86
Section 13.10
Governing Law; Jurisdiction
86
Section 13.11
Remedies; Specific Performance
87
Section 13.12
WAIVER OF JURY TRIAL
87
Section 13.13
Counterparts
87
Section 13.14
Sole Purpose
88
 
 
 
 
 
 
Exhibit A
Form of Bill of Sale
 
Exhibit B
Form of Assignment and Assumption of FCC Licenses
 
Exhibit C
Form of Assignment of Purchased Intellectual Property
 
Exhibit D
Form of Assignment and Assumption Agreement
 
Exhibit E
Form of Assignment and Assumption of Real Property Leases
 
Exhibit F
Form of Transition Services Agreement
 
Exhibit G
Form of News Share Agreement
 
Exhibit H
Form of Reverse Transition Services Agreement
 
Exhibit I
Form of Shared Programming License Agreement
 
Exhibit J
Form of Site License Agreement
 
Exhibit K
SFL-TV Matters
 







iv

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT, dated as of May 8, 2018 (this “Agreement”), is by
and among Sinclair Television Group, Inc., a Maryland corporation (“Sinclair”),
Tribune Media Company, a Delaware corporation (“Tribune”), and Fox Television
Stations, LLC, a Delaware limited liability company (“Buyer”).
RECITALS
WHEREAS, on May 8, 2017, Tribune, Sinclair Broadcast Group, Inc., a parent
entity of Sinclair and a Maryland corporation (“Sinclair Parent”), and Samson
Merger Sub Inc., a Delaware corporation (“Merger Sub”) and a subsidiary of
Sinclair Parent, entered into that certain Agreement and Plan of Merger (as
amended, restated, modified or supplemented from time to time, the “Merger
Agreement”);


WHEREAS, pursuant to the Merger Agreement, Merger Sub will be merged (the
“Merger”) with and into Tribune, and Tribune will become an indirect, wholly
owned subsidiary of Sinclair Parent;


WHEREAS, it is anticipated that, immediately after the consummation of the
Merger (the “Tribune Closing”), Tribune will be merged with and into Sinclair,
with Sinclair continuing as the surviving corporation;


WHEREAS, on the date of this Agreement, one or more Subsidiaries of Tribune
(each a “Station Subsidiary”) owns and operates the following broadcast
television stations:


KCPQ, Tacoma, WA (Fac. ID 33894) (“KCPQ”)
KDVR, Denver, CO (Fac. ID 126) (“KDVR”)
KSTU, Salt Lake City, UT (Fac. ID 22215) (“KSTU”)
KSWB-TV, San Diego, CA (Fac. ID 58827) (“KSWB-TV”)
KTXL, Sacramento, CA (Fac. ID 10205) (“KTXL”)
WJW, Cleveland, OH (Fac. ID 73150) (“WJW”)
WSFL-TV, Miami, FL (Fac. ID 10203) (“WSFL-TV”)


(hereinafter, all references to “Station” shall mean a station individually, and
all references to “Stations” shall mean such stations collectively);


WHEREAS, Buyer desires to purchase, and Tribune desires to sell, convey,
transfer, assign and deliver, the Purchased Assets and assume the Assumed
Liabilities of each Station, on the terms and subject to the conditions
hereinafter set forth immediately prior to the Tribune Closing;


WHEREAS, simultaneously with the execution and delivery of this Agreement,
Sinclair and Buyer are entering into an option agreement, pursuant to which
Sinclair or its designated Affiliate is being granted the option to purchase
from Buyer or one of its Affiliates broadcast television station WPWR-TV
(Chicago, Illinois); and




1

--------------------------------------------------------------------------------





WHEREAS, simultaneously with the execution and delivery of this Agreement,
Sinclair and Buyer are entering into an option agreement, pursuant to which
Sinclair or its designated Affiliate is being granted the option to purchase
from Buyer or one of its Affiliates broadcast television station KTBC-TV
(Austin, Texas).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged), it is hereby agreed among the
parties as follows:


ARTICLE I
DEFINITIONS


Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the following meanings:


“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition mutually acceptable to Sinclair and
Buyer or (b) if Sinclair and Buyer are unable to agree upon such a firm, then
the regular independent auditors for Sinclair and Buyer shall mutually agree
upon a third independent certified public accounting firm, in which event,
“Accounting Firm” shall mean such third firm.


“Accounts Receivable” means all accounts receivable (other than accounts
receivable relating to Tradeout Agreements or film and program barter
agreements) and all rights to receive payments under any notes, bonds and other
evidences of indebtedness and all other rights to receive payments, in each such
case arising out of sales occurring in the operation of the Stations prior to
the Effective Time for services performed (e.g., the actual broadcast of
commercials sold) or delivered by the Stations prior to the Effective Time.


“Accrued Bonus Amount” has the meaning set forth in Section 2.08(c).


“Active Employees” has the meaning set forth in Section 8.01(a).


“Actual Buyer Knowledge” means that a member of the Buyer Knowledge Group had,
as of the date of this Agreement, an actual personal conscious awareness of a
particular fact, event or condition, and that such fact, event or condition
actually constituted a Sinclair Breach. Actual Buyer Knowledge does not include
(a) any constructive or imputed knowledge, (b) any duty or obligation of
inquiry, or (c) any actual, constructive or imputed knowledge of any outside
advisor, outside attorney or agent of Buyer or any member of the Buyer Knowledge
Group.


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by, or is under common control with, such
Person. The term “control” (including its correlative meanings “controlled” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies of a Person
(whether through ownership of such Person’s securities or partnership or other


2

--------------------------------------------------------------------------------





ownership interests, or by Contract or otherwise); provided, that News
Corporation and its Subsidiaries shall not be considered Affiliates of Buyer.
 
“Aggregate Repack Costs” has the meaning set forth in Section 7.10(b).


“Aging Report” has the meaning set forth in Section 6.02(a).


“Agreement” has the meaning set forth in the Preamble.


“Ancillary Agreements” means any certificate, agreement, document or other
instrument to be executed and delivered in connection with the transactions
contemplated by this Agreement.


“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other
federal, state and foreign, if any, Laws that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.


“AR Account” has the meaning set forth in Section 6.02(a).


“Assumed Contracts” has the meaning set forth in Section 2.01(c).


“Assumed Liabilities” has the meaning set forth in Section 2.03.


“Assumed MVPD Contracts” has the meaning set forth in Section 2.01(d).


“Assumed TVE Agreements” has the meaning set forth in Section 2.01(d).


“Balance Sheet Date” has the meaning set forth in Section 3.15.


“Bargaining Agreements” has the meaning set forth in Section 3.11(a).


“Broadcast Cash Flow” means operating income in the applicable Financial
Statements (a) minus (to the extent included in determining such operating
income) nonrecurring gains or income, and cash payments made in respect of
obligations relating to Program Rights during such period, (b) plus (to the
extent included in determining such operating income) nonrecurring charges or
expenses (including those relating to equity or equity-linked compensation and
severance identified as in connection with reductions in force) and depreciation
and amortization (including the amortization of obligations relating to Program
Rights excluding barter rights amortization).
“Business” means the business and operation of the Stations exclusive of
Corporate Services and Hubs (and shall not include the Other Stations or any of
the other businesses or assets not included in the Purchased Assets of Tribune
or Sinclair or any of their respective Affiliates). For the avoidance of doubt,
with respect to any Station that is a Duopoly Station, “Business” shall mean the
business and operation of such Duopoly Station and the business related to the
Purchased Assets


3

--------------------------------------------------------------------------------





and Assumed Liabilities of such Duopoly Station, and notwithstanding anything to
the contrary, shall not include any of the Excluded Assets or Excluded
Liabilities or any Sister Station.


“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in the City of New York are authorized or required by Law
to be closed.


“Buyer” has the meaning set forth in the Preamble.


“Buyer’s 401(k) Plan” has the meaning set forth in Section 8.02.


“Buyer Disclosure Schedules” means the disclosure schedule of even date herewith
delivered by Buyer in connection with the execution and delivery of this
Agreement.


“Buyer FSA Plan” has the meaning set forth in Section 8.08.


“Buyer Fundamental Representations” has the meaning set forth in the definition
of “Fundamental Representations” in this Section 1.01.


“Buyer Indemnified Parties” has the meaning set forth in Section 12.03.


“Buyer Knowledge Group” means the individuals set forth on Section 1.01 of the
Buyer Disclosure Schedules.


“Buyer Material Adverse Effect” means any effect, change, condition, fact,
development, occurrence or event that, individually or in combination with any
other effect, change, condition, fact, development, occurrence or event, does or
would reasonably be expected to prevent or delay, interfere with, impair or
hinder Buyer (in all cases in any material respect), from consummating the
transactions contemplated hereby.


“Buyer MVPD Agreement” has the meaning set forth in Section 4.09(a).


“Buyer OTT Agreement” has the meaning set forth in Section 4.09(b).


“Buyer Prorated Amount” has the meaning set forth in Section 2.08(a).


“Buyer Termination Date” has the meaning set forth in Section 11.01(d)(i).


“Cap” means One Hundred Million Dollars ($100,000,000).


“Cash and Cash Equivalents” means those items which would be required by GAAP to
be included as “cash” or “cash equivalents”.


“Channel Sharing Agreement” means a channel sharing arrangement or other similar
contractual arrangement that constitutes a channel sharing agreement within the
meaning of 47 C.F.R. § 73.3700(a)(5).


4

--------------------------------------------------------------------------------







“Closing” has the meaning set forth in Section 2.07(a).


“Closing Date” has the meaning set forth in Section 2.07(a).


“Code” means the Internal Revenue Code of 1986, as amended.


“Collection Period” has the meaning set forth in Section 6.02(a).


“Communications Act” means, collectively, the Communications Act of 1934, as
amended, the Telecommunications Act of 1996, and the Children’s Television Act
of 1990 (including FCC Rules and any other rules and regulations promulgated
under each of the foregoing), in each case, as in effect from time to time.


“Confidentiality Agreement” means (i) that certain Non-Disclosure Agreement,
dated April 21, 2017, by and between Tribune and Fox Cable Network Services, as
amended by that certain Amendment to Non-Disclosure Agreement, dated September
19, 2017 and (ii) that certain Nondisclosure Agreement, dated September 26,
2017, by and between Sinclair Broadcast Group, Inc. and Fox Television Stations,
LLC.


“Contracts” means any agreement, contract, instrument, note, bond, mortgage,
indenture, deed of trust, lease, license or other binding instrument or
obligation, whether written or unwritten.


“Corporate Services” means services provided by Sinclair’s or Tribune’s or any
of their respective Affiliates’ corporate, legal, treasury, investor relations,
insurance, finance, internal audit, accounting, corporate traffic services,
national sales, and communications functions.


“Covered Stations” has the meaning set forth in Section 10.01(c).


“Deductible” means Six Million Eight Hundred Twenty Five Thousand Dollars
($6,825,000).


“Disclosure Schedules” means, with respect to any Station, the disclosure
schedule for such Station of even date herewith delivered by Sinclair in
connection with the execution and delivery of this Agreement.


“DOJ” means the United States Department of Justice.


“DOJ Consent” has the meaning set forth in Section 3.03.


“DOJ Consent Decree” means the Proposed Final Judgment that the DOJ is expected
to file with a federal court that would require Sinclair to divest certain
Tribune stations, including the Covered Stations, to resolve certain antitrust
concerns in connection with the Merger.


“Duopoly Financial Statements” has the meaning set forth in Section 3.15(b).


5

--------------------------------------------------------------------------------







“Duopoly Station” means each of the Stations KCPQ and KDVR.


“Effective Time” means 12:01 a.m., New York City time, on the Closing Date.


“Employee(s)” means, individually or collectively, the full-time, part-time and
per diem persons employed by Sinclair, Tribune or any of their respective
Subsidiaries, as applicable, immediately prior to the Closing who are then
engaged in the operation of a Station and who are listed on Section 3.11(b) of
the Disclosure Schedules, but shall not include those individuals who are
Excluded Employees.
“Employee Plan” means each “employee benefit plan” within the meaning of ERISA
Section 3(3), whether or not subject to ERISA, including all equity or
equity-based, change in control, bonus or other incentive compensation,
disability, salary continuation, employment, consulting, indemnification,
severance, retention, retirement, pension, profit sharing, savings or thrift,
deferred compensation, health or life insurance, welfare employee discount or
free product, vacation, sick pay or paid time off agreements, arrangements,
programs, plans or policies, and each other material benefit or compensation
plan, program, policy, Contract, agreement or arrangement, whether written or
unwritten.
“Employment Commencement Date” has the meaning set forth in Section 8.01(a).


“Enforceability Exceptions” has the meaning set forth in Section 3.02(b).


“Environmental Laws” means any Law concerning the regulation or protection of
the environment, pollution, contamination, natural resources, or human health or
safety (relating to exposure to Hazardous Substances) or the Release, use,
treatment, storage, disposal, handling, shipment, distribution, sale or
manufacture of or exposure to Hazardous Substances.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” of any entity means each Person that at any relevant time
would be treated as a single employer with such entity for the purposes of
Section 4001(b)(1) of ERISA or Section 414(b), (c), (m), or (o) of the Code.
“Estimated Prorations Adjustment” means, with respect to the Estimated
Settlement Statement, an amount equal to the Buyer Prorated Amount minus the
Seller Prorated Amount, which amount shall be expressed as a positive or
negative number.


“Estimated Settlement Statement” has the meaning set forth in Section 2.08(d).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Assets” has the meaning set forth in Section 2.02.


“Excluded Contracts” has the meaning set forth in Section 2.02(k).


6

--------------------------------------------------------------------------------







“Excluded Duopoly Tangible Personal Property” has the meaning set forth in
Section 3.06(a).


“Excluded Employee(s)” means (a) any employee of Sinclair, Tribune or any of
their respective Affiliates, as applicable, whose principal work location is not
a Station or a majority of whose employment responsibilities relate to Corporate
Services, a Hub or any Other Station, in each case as of immediately prior to
the date of this Agreement, and (b) the individuals denoted on Section 3.11(b)
of the Disclosure Schedules as “Excluded Employees.”  
“Excluded Environmental Liabilities” has the meaning set forth in Section
2.03(c).
“Excluded Liabilities” has the meaning set forth in Section 2.04.


“FAA” means the United States Federal Aviation Administration.


“FCC” means the Federal Communications Commission.


“FCC Application” has the meaning set forth in Section 7.01(b).


“FCC Consent” means the FCC’s initial consent to the assignment of each of the
FCC Licenses identified on Section 3.04(a) of the Disclosure Schedules from
Sinclair, Tribune or any of their respective Affiliates or assignees to Buyer or
any of its Affiliates.


“FCC Licenses” means the FCC licenses, permits and other authorizations,
including any temporary waiver or special temporary authorization and any
renewals, extensions or modifications thereof, or any transferable pending
application therefor, relating to a Station.


“FCC Rules” means the rules, regulations, orders and promulgated and published
policy statements of the FCC.


“Final Prorations Adjustment” means, with respect to the Final Settlement
Statement, an amount equal to the Buyer Prorated Amount minus the Seller
Prorated Amount, which amount shall be expressed as a positive or negative
number.


“Final Settlement Statement” has the meaning set forth in Section 2.08(h).


“Financial Statements” has the meaning set forth in Section 3.15.


“Fundamental Representations” means (a) the representations and warranties set
forth in Sections 3.01 (Existence and Power), 3.02 (Authorization; Voting
Requirements) and 3.18 (No Brokers) (collectively, “Sinclair Fundamental
Representations”) and (b) the representations and warranties set forth in
Sections 4.01 (Existence and Power), 4.02 (Corporate Authorization) and 4.07 (No
Brokers) (collectively, “Buyer Fundamental Representations”).




7

--------------------------------------------------------------------------------





“GAAP” means United States generally accepted accounting principles, as in
effect on the Balance Sheet Date, consistently applied.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization, whether foreign or domestic and whether national,
supranational, state or local.


“Governmental Authorizations” means any licenses, franchises, approvals,
clearances, permits, certificates, waivers, consents, exemptions, variances,
expirations and terminations of any waiting period requirements, and notices,
filings, registrations, qualifications, declarations and designations with, and
other similar authorizations and approvals issued by or obtained from a
Governmental Authority.


“Hazardous Substance” means any substance, material or waste listed, defined,
regulated or classified, including as a “pollutant” or “contaminant” or words of
similar meaning or effect, or for which liability or standards of conduct are or
may be imposed under any Environmental Law, including polychlorinated biphenyls
(PCBs), toxic mold, methyl-tertiary butyl ether (MTBE), asbestos or
asbestos-containing materials, lead-based paints, urea-formaldehyde foam
insulation, or petroleum or petroleum products (including crude oil or any
fraction thereof).


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.


“HSR Clearance” has the meaning set forth in Section 3.03.


“Hub” means a single, centralized master-control operations center from which
the master-control functions are conducted for two or more broadcast stations,
one of which is a Station.


“Inactive Employees” has the meaning set forth in Section 8.01(a).


“Incentive Auction” means that certain broadcast incentive auction conducted by
the FCC under Section 6403 of the Middle Class Tax Relief and Job Creation Act
(Pub. L. 112-96 § 6403, 126 Stat. 156, 225-230 (2012)), the results of which
were announced by the FCC in the Repack Public Notice.


“Indebtedness” means, with regard to any Person, any liability or obligation,
whether or not contingent, (a) in respect of borrowed money or evidenced by
bonds, monies, debentures, or similar instruments or upon which interest
payments are normally made, (b) for the payment of any deferred purchase price
of any property, assets or services, including any earn-outs or similar
obligations (but excluding trade payables reflected in the Final Prorations
Adjustment and Program Rights Obligations) and obligations under capitalized
leases to which Purchased Assets are subject (but excluding obligations under
Assumed Contracts), (c) guaranties, direct or indirect, in any manner, of all or
any part of any Indebtedness of any Person, (d) all obligations under
acceptance, standby


8

--------------------------------------------------------------------------------





letters of credit or similar facilities, (e) all obligations to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
membership interests, shares of capital stock or other ownership or profit
interest or any warrants, rights or options to acquire such membership
interests, shares or such other ownership or profit interest, (f) all accrued
interest of all prepayment and redemption premiums or penalties (if any) and
other monetary obligations in respect of any or all of the obligations referred
to in (a) - (e) and (g) all obligations referred to in (a) - (f) of a third
party secured by any Lien on property or assets or guaranteed by such Person.


“Indemnified Party” has the meaning set forth in Section 12.04(a).


“Indemnifying Party” has the meaning set forth in Section 12.04(a).


“Intellectual Property” means any and all intellectual property rights
throughout the world, whether registered or not, including all (a) patents
(including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals and extensions thereof),
(b) copyrights and rights in copyrightable subject matter in published and
unpublished works of authorship, (c)  trade names, trademarks and service marks,
logos, corporate names, domain names and other Internet addresses, trade dress
and similar rights, and all goodwill associated therewith (collectively,
“Marks”), (d) registrations, applications and renewals for each of the foregoing
((a) through (c)), (e) rights, title and interests in all trade secrets, trade
secret rights arising under common law, state law, federal law or laws of
foreign countries, in each case to the extent any of the foregoing derives
economic value (actual or potential) from not being generally known to other
Persons who can obtain economic value from its disclosure or use (collectively,
“Trade Secrets”), and (f) moral rights, publicity rights, and any other
intellectual property rights associated with the foregoing or other rights
similar, corresponding or equivalent to any of the foregoing of any kind or
nature.


“IRS” means the United States Internal Revenue Service.


“KCPQ” has the meaning set forth in the Recitals.


“KDVR” has the meaning set forth in the Recitals.


“Knowledge of the Selling Parties” means the actual personal knowledge of (a)
the CEO of Tribune, the CFO of Tribune and the General Counsel of Tribune and
(b) the General Manager and the Chief Engineer for each Station.


“KSTU” has the meaning set forth in the Recitals.


“KSWB-TV” has the meaning set forth in the Recitals.


“KTXL” has the meaning set forth in the Recitals.


“Law” means United States (federal, state, local and including the common law)
or foreign law, constitution, treaty, statute, ordinance, regulation, rule,
code, Order, judgment, injunction, writ or decree.


9

--------------------------------------------------------------------------------







“Leased Real Property” has the meaning set forth in Section 3.07(a).


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, easement, right of way, restrictive covenant, encroachment, security
interest or encumbrance of any kind whatsoever, whether voluntarily incurred or
arising by operation of Law or otherwise, in respect of such property or asset.


“Losses” has the meaning set forth in Section 12.02.


“Market” means, with respect to any Station, the Nielsen Designated Market Area
encompassing such Station.


“Marks” has the meaning set forth in the definition of “Intellectual Property.”


“Material Adverse Effect” means any effect, change, condition, fact,
development, occurrence or event that, individually or in the aggregate, (a) has
had or would reasonably be expected to have a material adverse effect on the
financial condition, business, assets, liabilities, operations or results of
operations of the Stations, taken as a whole, or (b) does or would reasonably be
expected to prevent or delay, interfere with, impair or hinder Sinclair, Tribune
or their respective Affiliates (in all cases in any material respect) from
consummating the transactions contemplated hereby, excluding in the case of (a)
above, any effect, change, condition, fact, development, occurrence or event to
the extent resulting from or arising out of (i) general economic or political
conditions in the United States or any foreign jurisdiction or in securities,
credit or financial markets, including changes in interest rates and changes in
exchange rates, (ii) changes or conditions generally affecting the industries,
markets or geographical areas in which the Stations operate, (iii) outbreak or
escalation of hostilities, acts of war (whether or not declared), terrorism or
sabotage, or other changes in geopolitical conditions, including any material
worsening of such conditions threatened or existing as of the date hereof,
(iv) any epidemics or natural disasters (including hurricanes, tornadoes, floods
or earthquakes), (v) any failure by the Business to meet (x) any internal or
published (including analyst) projections, expectations, forecasts or
predictions in respect of the revenue, earnings or other financial performance
or results of operations of the Business, or (y) internal budgets, plans or
forecasts of its revenue, earnings or other financial performance or results of
operations (provided, that, in each case, the underlying effect, change,
condition, fact, development, occurrence or event giving rise to or contributing
to such failure may be considered), (vi) changes in GAAP or the interpretation
thereof or the adoption, implementation, promulgation, repeal, modification,
amendment, reinterpretation, change or proposal of any Law applicable to the
operation of the Business, (vii) the taking of any action by Sinclair, Tribune
or their respective Affiliates expressly required by, or their failure to take
any action expressly prohibited by, this Agreement, or the taking of any action
at the written request of Buyer, (viii) the renegotiation of a Station’s network
agreements or, to the extent Excluded Assets, retransmission consent agreements,
and (ix) other than with respect to the representations and warranties set forth
in Section 3.03 and the conditions set forth in Section 10.03(a) to the extent
relating to such representations and warranties, the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby, or
the public announcement or pendency of this Agreement or the transaction


10

--------------------------------------------------------------------------------





contemplated hereby, including any resulting loss or departure of Employees, or
the termination or reduction (or potential reduction) or any other resulting
negative development in the Business’ relationships, contractual or otherwise,
with any of its advertisers, customers, suppliers, distributors, licensees,
licensors, lenders, business partners, employees or regulators, including the
FCC; provided, that, in the cases of clauses (i), (ii), (iii), (iv) and (vi),
any effect, change, condition, fact, development, occurrence or event may be
considered if (but only to the extent) it disproportionally affects the Stations
relative to other participants in the industry in which the Stations operate.


“Material Contracts” has the meaning set forth in Section 3.08(a).


“Merger” has the meaning set forth in the Recitals.


“Merger Agreement” has the meaning set forth in the Recitals.


“Merger Sub” has the meaning set forth in the Recitals.


“Multicast Agreement” means any Contract relating to licensing or other
acquisition of programming for exhibition on a Station’s digital multicast or
non-primary programming streams.


“Multiemployer Plan” means a multiemployer pension plan, within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA, to which Sinclair, Tribune or any of
their respective Affiliates, as applicable, contribute or are required to
contribute to, as it relates to a Station, or under which Sinclair, Tribune or
any of their respective Affiliates, as applicable, have or may have any
liability or obligation under, on behalf of current or former employees of
Sinclair, Tribune or any of their respective Affiliates, as applicable, as it
relates to a Station.


“Multi-Station Contract” has the meaning set forth in Section 2.09(a).




“MVPD” means any multi-channel video programmer distributor, as defined under
the rules of the FCC.


“Net Repack Costs” has the meaning set forth in Section 7.10(b).


“Non-Payout State” means any state in the United States of America, other than
California, Colorado, or Utah.


“Non-Union Transferred Employee” has the meaning set forth in Section 8.01(c).


“Notice of Disagreement” has the meaning set forth in Section 2.08(h).


“Options” has the meaning set forth in the Recitals.


“Order” means any order, writ, injunction, decree, consent decree, judgment,
award, injunction, settlement or stipulation issued, promulgated, made, rendered
or entered into by or with


11

--------------------------------------------------------------------------------





any Governmental Authority (in each case, whether temporary, preliminary or
permanent).


“Other Stations” means any broadcast station or business unit of Sinclair,
Tribune or any of their respective Affiliates other than one of the Stations.


“OTT Agreement” means any Contract for OTT Transmission, excluding (i) any
retransmission by MVPDs on an authenticated basis (including, for the avoidance
of doubt, pursuant to TVE Agreements) to their MVPD system subscribers and (ii)
any retransmission by MVPDs to their subscribers using facilities-based IPTV.


“OTT Transmission” means the retransmission of any Station’s linear video
programming streams to viewers by means of the Internet or other Internet
Protocol (IP)-based transmission path.


“Owned Real Property” has the meaning set forth in Section 3.07(a).


“Payout State” means California, Utah, and Colorado.


“Permitted Liens” means, as to any Purchased Asset (a) Liens for Taxes,
assessments, governmental levies, fees or charges not yet due and payable or
which are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been made; (b) mechanics’, carriers’, workers’,
repairers’ and similar statutory Liens arising or incurred in the ordinary
course of business with respect to amounts not yet due and payable or which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been made; (c) in the case of Real Property, zoning,
entitlement, building codes and other land use regulations, ordinances or legal
requirements imposed by any Governmental Authority having jurisdiction over real
property that are not materially violated by any existing improvement or that do
not prohibit the use of the Real Property as currently used; (d) all rights
relating to the construction and maintenance in connection with any public
utility of wires, poles, pipes, conduits and appurtenances thereto, on, under or
above real property that do not materially interfere with the use thereof as
currently used in connection with the Business; (e)  all matters disclosed as a
“Permitted Lien” in the Disclosure Schedules; (f) any state of facts which an
accurate survey of real property would disclose and which, individually or in
the aggregate, do not either (i) materially impair the continued use of such
real property in substantially the same manner as it is currently used by such
Person or (ii) render title unmarketable; (g) restrictive covenants, easements
and other similar matters of record disclosed by any title insurance commitment
or title insurance policy for any such real property issued by a title company,
none of which individually or in the aggregate materially impair the continued
use of such real property for substantially the purposes of which it is used in
connection with the Business; (h) statutory Liens in favor of lessors arising in
connection with any real property subject to the Real Property Leases;
(i) grants of non-exclusive licenses or other non-exclusive rights with respect
to Intellectual Property that do not secure Indebtedness; and (j) Liens, other
than Liens for monetary obligations, that, individually or in the aggregate, do
not, and would not reasonably be expected to, materially detract from the value
of any of the Purchased Assets, or materially interfere with the use thereof as
currently used in connection with the Business.




12

--------------------------------------------------------------------------------





“Person” means an individual, group (within the meaning of Section 13(d)(3) of
the Exchange Act), corporation, partnership, limited liability company,
association, trust or other entity or organization, including a Governmental
Authority.


“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning on
or after the Closing Date.


“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending prior
to the Closing Date.


“Proceeding” means any suit, action, claim, proceeding, arbitration, mediation,
audit or hearing (in each case, whether civil, criminal or administrative)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority.


“Proceeds” has the meaning set forth in Section 12.05(c).


“Program Rights” means all rights of a Station to broadcast television programs,
shows, films or other programming materials as part of such Station’s
programming, including all film and program barter agreements, sports rights
agreements, news rights or service agreements, affiliation agreements and
syndication agreements.


“Program Rights Obligations” means all obligations in respect of the purchase,
use, licenses or acquisition of Program Rights used in the ordinary course of
the operation of a Station consistent with past practice.


“Prorated Assumed Liabilities” has the meaning set forth in Section 2.08(a).


“Prorated Purchased Assets” has the meaning set forth in Section 2.08(a).


“Purchased Assets” has the meaning set forth in Section 2.01.


“Purchased Intellectual Property” has the meaning set forth in Section 2.01(g).


“Purchased IT Assets” has the meaning set forth in 2.01(l).


“Purchase Price” has the meaning set forth in Section 2.06.
“Real Property” has the meaning set forth in Section 3.07(a).
“Real Property Leases” has the meaning set forth in Section 3.07(a).
“Release” means any release, threatened release, spill, emission, leaking,
seepage, escape, dumping, injection, pumping, pouring, emptying, deposit,
disposal, discharge, dispersal, leaching or migration into or through the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata).




13

--------------------------------------------------------------------------------





“Remitted Payment(s)” has the meaning set forth in Section 6.02(b).


“Repack” means the reassignment of broadcast television stations to new channels
conducted in connection with the Incentive Auction.
“Repack Fund” has the meaning set forth in Section 7.10(b).
“Repack Public Notice” means that certain public notice titled “Incentive
Auction Closing and Channel Reassignment” (DA 17-314), released by the FCC on
April 13, 2017.
“Repacked Stations” means KDVR, KSWB-TV, KTXL, and WSFL-TV and any other station
designated by the FCC for Repack prior to the Closing.


“Representatives” means, with respect to any Person, its Affiliates and its and
their officers, directors, agents, control persons, employees, consultants and
other professional advisers.


“Required Governmental Approvals” has the meaning set forth in Section 3.03.


“Retained Names and Marks” means all (a) Marks containing or incorporating the
term “Sinclair” or “Tribune,” (b) other Marks owned by any of Sinclair, Tribune
or any of their respective Affiliates (other than Marks included in the
Purchased Intellectual Property) and (c) Marks (including acronyms of any of the
foregoing) that are confusingly similar to or dilutive of any of the foregoing.


“Return Deadline” has the meaning set forth in Section 8.01(a).


“Revenue Leases” means those material leases, subleases, licenses or other
occupancy agreements used in the operations of any of the Stations (including
any and all assignments, amendments and other modifications of such leases,
subleases, licenses and other occupancy agreements), pertaining to the use or
occupancy of the Owned Real Property or Leased Real Property (including towers
or space on towers) where Sinclair, Tribune or any of their respective
Affiliates holds an interest as landlord, licensor, sublandlord or sublicensor.


“Seller Employees” has the meaning set forth in Section 6.06.


“Seller FSA Plan” has the meaning set forth in Section 8.08.


“Seller Indemnified Parties” has the meaning set forth in Section 12.02.


“Seller Prorated Amount” has the meaning set forth in Section 2.08(a).


“Settlement Statement” has the meaning set forth in Section 2.08(e).


“Sharing Agreement” has the meaning set forth in Section 3.04(d).


“Sinclair” has the meaning set forth in the Preamble.


14

--------------------------------------------------------------------------------







“Sinclair 401(k) Plan” means a tax-qualified defined contribution plan
established or designated by Sinclair or any of its Affiliates.


“Sinclair Breach” means any breach of or inaccuracy in any of the
representations and warranties of Sinclair in this Agreement or in any
certificate delivered pursuant hereto.


“Sinclair Fundamental Representations” has the meaning set forth in the
definition of “Fundamental Representations” in this Section 1.01.


“Sinclair Parent” has the meaning set forth in the Recitals.


“Sinclair Persons” has the meaning set forth in Section 5.03.


“Sinclair Plan” means each material Employee Plan that Sinclair or any of its
Affiliates sponsors, maintains or contributes to, or is required to maintain or
contribute to, for the benefit of any current or former Employee or under or
with respect to which Sinclair or any of its Affiliates has any current or
contingent material liability or obligation (including any such obligations
under any terminated plan or arrangement) with respect to any current or former
Employee, but excluding any Multiemployer Plan. For purposes of determining
whether an Employee Plan is an Excluded Asset or Excluded Liability and the
amount of any Excluded Assets or Excluded Liabilities hereunder, such
determination shall, in each case, be made without reference to the term
“material” contained in this definition.


“Sister Station” means, with respect to any Duopoly Station, any other broadcast
television station that Tribune or any of its Affiliates owns, operates, or
controls (including pursuant to any Sharing Agreement), as of the date hereof,
in the same Market as such Duopoly Station.


“Sinclair Termination Date” has the meaning set forth in Section 11.01(c)(i).


“Solvent” has the meaning set forth in Section 4.12.


“Specified Payment(s)” has the meaning set forth in Section 6.02(a).


“Station” and “Stations” have the meaning set forth in the Recitals.


“Station Subsidiary” has the meaning set forth in the Recitals.


“Straddle Period” has the meaning set forth in Section 9.04(c).


“Subsidiary” means, with respect to any Person, any other Person (other than a
natural Person) of which securities or other ownership interests (a) having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions or (b) representing more than 50% such
securities or ownership interests are at the time directly or indirectly owned
by such Person.


15

--------------------------------------------------------------------------------







“Surveys” has the meaning set forth in Section 6.05.


“Tangible Personal Property” has the meaning set forth in Section 3.06(a).


“Tax” or “Taxes” means any tax, including gross receipts, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
employment, capital, goods and services, gross income, business, environmental,
severance, service, service use, unemployment, social security, national
insurance, stamp, custom, excise or real or personal property, alternative or
add-on minimum or estimated taxes, or other like assessment or charge, together
with any interest, penalty, addition to tax or additional amount imposed by any
Tax authority with respect thereto, whether disputed or not, and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.


“Tax Return” means any report, return, declaration or statement with respect to
Taxes, including information returns, and in all cases including any schedule or
attachment thereto or amendment thereof.


“Title Commitments” has the meaning set forth in Section 6.05.


“Towers” means, with respect to a Station, all antenna support structures,
including any guy anchors and guy wires, used or useful in connection with the
operation of such Station, and all transmitter buildings or transmitter building
space corresponding thereto.


“Tradeout Agreement” means any Contract, other than film and program barter
agreements, pursuant to which Sinclair, Tribune or any of their respective
Affiliates has agreed to sell or trade commercial air time or commercial
production services of any Station in consideration for any property or service
in lieu of or in addition to cash.


“Trade Secrets” has the meaning set forth in the definition of “Intellectual
Property.”


“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, conveying, franchise, property, transfer, gains and
similar Taxes, levies, charges and fees.


“Transferred Employee(s)” has the meaning set forth in Section 8.01(a).


“Transition Services” means the services provided under the Transition Services
Agreement substantially in the form attached hereto as Exhibit F.


“Tribune” has the meaning set forth in the Preamble.


“Tribune 401(k) Plan” means a tax-qualified defined contribution plan
established or designated by Tribune or any of its Affiliates.




16

--------------------------------------------------------------------------------





“Tribune Closing” has the meaning set forth in the Recitals.


“Tribune Plan” means each material Employee Plan that Tribune or any of its
Affiliates sponsors, maintains or contributes to, or is required to maintain or
contribute to, for the benefit of any current or former Employee or under or
with respect to which Tribune or any of its Affiliates has any current or
contingent material liability or obligation (including any such obligations
under any terminated plan or arrangement) with respect to any current or former
Employee, but excluding any Multiemployer Plan. For purposes of determining
whether an Employee Plan is an Excluded Asset or Excluded Liability and the
amount of any Excluded Assets or Excluded Liabilities hereunder, such
determination shall be made, in each case, without reference to the term
“material” contained in this definition.


“TVE Agreement” means any Contract granting rights with respect to
retransmission by an MVPD on an authenticated basis to such MVPD’s system
subscribers via OTT Transmission.


“Union Employees” means all Employees who are covered by a Bargaining Agreement.


“WARN Act” has the meaning set forth in Section 8.10.


“WJW” has the meaning set forth in the Recitals.


“WSFL-TV” has the meaning set forth in the Recitals.


Section 1.02    Terms Generally.
(a)The words “hereof,” “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any Contract are to that
Contract as amended, modified or supplemented (including by waiver or consent)
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
(b)References to Articles, Sections, Exhibits, Disclosure Schedules and Buyer
Disclosure Schedules are to Articles, Sections, Exhibits, Disclosure Schedules
and Buyer Disclosure Schedules of this Agreement unless otherwise specified. All
Exhibits, Disclosure Schedules and Buyer Disclosure Schedules attached hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit,
Disclosure Schedule or Buyer Disclosure Schedule but not otherwise defined
therein, shall have the meaning as defined in this Agreement. References to any
statute shall be deemed to refer to such statute and to any rules or regulations
promulgated thereunder.
(c)Any singular term in this Agreement shall be deemed to include the plural,
and any plural term the singular. The definitions contained in this Agreement
are applicable to the masculine as well as to the feminine and neuter genders of
such term.


17

--------------------------------------------------------------------------------





(d)References herein to “$” or dollars will refer to United States dollars,
unless otherwise specified.
(e)References from or through any date mean, unless otherwise specified, from
and including such date or through and including such date, respectively.
References to any period of days will be deemed to be to the relevant number of
calendar days unless otherwise specified. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is not
a Business Day, the period in question shall end on the next succeeding Business
Day.
(f)In the event an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.


ARITICLE II
PURCHASE AND SALE


Section 2.01    Purchase and Sale. Pursuant to the terms and subject to the
conditions of this Agreement, Buyer shall purchase and Tribune shall, and
Sinclair shall cause Tribune to, sell, convey, transfer, assign and deliver to
Buyer at the Closing, free of all Liens other than Permitted Liens, all of the
right, title and interest of Sinclair, Tribune and their respective Affiliates
in, to and under all of the assets, Contracts and properties that are used
primarily in the Business or operations of each Station or located at such
Station, whether tangible or intangible, other than the Excluded Assets, as the
same shall exist on the date of this Agreement, and to the extent not disposed
of in accordance with Section 5.01, and all similar assets, Contracts and
properties acquired by Sinclair, Tribune or any of their respective Affiliates
between the date hereof and the Closing in accordance with Section 5.01 to the
extent located at or used primarily in the Business or operations of any of the
Stations (collectively, the “Purchased Assets”), in each case, including:


(a)all Owned Real Property and Real Property Leases;


(b)all Tangible Personal Property, except for any retirements or dispositions
thereof made between the date hereof and Closing in accordance with Section
5.01;


(c)all rights under all Contracts used in the Business or operations of the
Stations to which Sinclair, Tribune or any of their respective Affiliates is a
party that (i) are required to be listed on Section 3.08(a) of the Disclosure
Schedules, (ii) are not required by the terms thereof to be listed on Section
3.08(a) of the Disclosure Schedules if used primarily in connection with the
Business or operations of any of the Stations, (iii) are expressly referenced in
other subsections of this Section 2.01, or (iv) are entered into after the date
hereof by Sinclair, Tribune or any of their respective Affiliates pursuant to
the terms and subject to the conditions of Section 5.01 to the extent used
primarily in connection with the Business or operations of any of the Stations
(collectively, the “Assumed Contracts”) with the understanding that Assumed
Contracts shall in no event include Excluded Contracts;


18

--------------------------------------------------------------------------------





(d)all rights under (i) any Contract with any MVPD solely to the extent such
Contract is listed on Section 2.01(d) of the Disclosure Schedules (the “Assumed
MVPD Contracts”) and (ii) any TVE Agreement arising from or entered into
pursuant to an Assumed MVPD Contract and is listed on Section 2.01(d) of the
Disclosure Schedules (the “Assumed TVE Agreements”);


(e)all prepaid expenses and deposits (other than prepaid income Taxes) to the
extent that Tribune receives an appropriate credit in the Buyer Prorated Amount;


(f)all of the rights, claims, credits, causes of action or rights of set-off of
Sinclair, Tribune or any of their respective Affiliates against third parties
relating to the Purchased Assets, including unliquidated rights under
manufacturers’ and vendors’ warranties, in each case whether or not Buyer or any
of its Affiliates incurs Losses relating thereto;


(g)all Intellectual Property used primarily in the Business or operations of any
of the Stations and rights in and to the call letters used in the operation of
the Business (the “Purchased Intellectual Property”);


(h)all Internet web sites and social media accounts and related agreements,
content and databases and domain name registrations and social media account
names/handles used primarily in the Business or operations of any of the
Stations including as set forth on Section 3.10(a) of the Disclosure Schedules;


(i)the FCC Licenses, along with all other transferable Governmental
Authorizations issued by any Governmental Authority (other than the FCC
Licenses) used primarily in the Business or operations of any of the Stations;


(j)all prepayments under advertising sales contracts for committed air time for
advertising on any of the Stations that has not been aired prior to the Closing
Date;


(k)to the extent relating primarily to the Business or operations of any of the
Stations, all information and data, sales and business records, books of
account, files, invoices, inventory records, general financial, accounting and
real and personal property and sales and use Tax records (but excluding all
other Tax records), personnel and employment records for Transferred Employees
(to the extent permitted by Law) and all engineering information, sales and
promotional literature, manuals and data, sales and purchase correspondence,
lists of present and former suppliers and lists of present and former customers,
quality control records and manuals, blueprints, litigation and regulatory
files, and all other books, documents and records (including all electronic data
relating to any of the Stations, including current and historical electronic
data relating to such Station’s traffic and historical financial information
wherever that information is located);


(l)to the extent relating primarily to the Business or operations of any of the
Stations, all management and other information technology systems (including
computers and peripheral equipment), platforms, databases, software (including
source code), hardware, computer disks, and similar assets, and all licenses and
rights in relation thereto (“Purchased IT Assets”); and




19

--------------------------------------------------------------------------------





(m)all other items listed on Section 2.01(m) of the Disclosure Schedules.


Section 2.02    Excluded Assets. The following assets and properties of
Sinclair, Tribune and/or their respective Affiliates (the “Excluded Assets”)
shall not be acquired by Buyer and are excluded from the Purchased Assets:


(a)all of the Cash and Cash Equivalents of Sinclair, Tribune or any of their
respective Affiliates;


(b)all bank and other depository accounts of Sinclair, Tribune or any of their
respective Affiliates;


(c)insurance policies relating to any of the Stations, and all claims, credits,
causes of Proceeding or rights, including rights to insurance proceeds,
thereunder;


(d)any refunds of Taxes for Pre-Closing Tax Periods (whether received in cash or
used to offset Taxes for a Post-Closing Tax Period);


(e)any cause of action or claim relating to any event or occurrence prior to the
Effective Time (other than as specified in Section 2.02(e) of the Disclosure
Schedules) to the extent such cause of action or claim does not affect or relate
to the Business of the Stations following Closing;
(f)all Accounts Receivable;


(g)intercompany accounts receivable and intercompany accounts payable of
Sinclair, Tribune or any of their respective Affiliates;


(h)all (i) books, records, files and papers, whether in hard copy or computer
format, relating to the preparation of this Agreement or the transactions
contemplated hereby, (ii) all minute books and company records of Sinclair,
Tribune or any of their respective Affiliates and (iii) duplicate copies of
records of the Stations;


(i)all rights of Sinclair, Tribune or any of their respective Affiliates arising
under this Agreement, the Ancillary Agreements or the transactions contemplated
hereby and thereby;


(j)any Purchased Asset sold or otherwise disposed of prior to Closing as
permitted under Section 5.01;


(k)Contracts that are not Assumed Contracts (including Contracts listed on
Section 2.02(k) of the Disclosure Schedules) (collectively, the “Excluded
Contracts”);


(l)other than as specifically set forth in Article VIII, any Employee Plan and
any assets of any Employee Plan sponsored by Sinclair, Tribune or any of their
respective Affiliates including any amounts due to such Employee Plan from
Sinclair, Tribune or any of their respective Affiliates;


20

--------------------------------------------------------------------------------





(m)all Tax records, other than real and personal property and sales and use Tax
records;
(n)[reserved];


(o)all Excluded Duopoly Tangible Personal Property;


(p)those assets which are listed on Section 2.02(p) of the Disclosure Schedules;


(q)each of Sinclair’s, Tribune’s and their respective Affiliates’ right, title
and interest in and to (i) the Retained Names and Marks, (ii) all URLs and
internet domain names consisting of or containing any of the foregoing, and
(iii) any variations or derivations of, or marks confusingly similar to, any of
the foregoing;


(r)any rights under any non-transferable shrink-wrapped or click-wrapped
licenses of computer software and any other non-transferable licenses of
computer software used in the operations of any of the Stations;


(s)all capital stock or other equity securities of Sinclair, Tribune or any of
their respective Affiliates and all other equity interests in any entity that
are owned beneficially or of record by Sinclair, Tribune or any of their
respective Affiliates;


(t)any Contracts for cable or satellite transmission or retransmission of a
Station with any MVPD, except for the Assumed MVPD Contracts or Assumed TVE
Agreements;


(u)any OTT Agreements with respect to a Station;


(v)those assets located at a Hub or used primarily in connection with the
provision of Corporate Services; and


(w)all other assets of Sinclair, Tribune or any of their respective Affiliates
to the extent not located at or used primarily in the operations of any of the
Stations.


Section 2.03    Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Buyer will assume, pay and perform
only the following liabilities of Sinclair, Tribune and their respective
Affiliates (the “Assumed Liabilities”) and no others:


(a)the liabilities and obligations arising with, or relating to, the Business of
any of the Stations (including the owning or holding of the Purchased Assets) on
and after the Effective Time;


(b)any liability or obligation to the extent of the amount of credit received by
Buyer under Section 2.08(a);


(c)all liabilities and obligations relating to the Business or the Purchased
Assets arising under Environmental Laws or related to Hazardous Substances,
whether or not presently


21

--------------------------------------------------------------------------------





existing, except for such liabilities or obligations that are required to be
disclosed on Section 3.09 of the Disclosure Schedules in order for the
representations and warranties contained in Section 3.09 to be true and correct
as of the date hereof, but which are not so disclosed on such schedule as of the
date hereof (collectively, “Excluded Environmental Liabilities”);


(d)any Tax liability or obligation for a Post-Closing Tax Period (including any
Taxes allocable under Section 9.04(d) to the portion of any Straddle Period
beginning on the Closing Date) with respect to the Purchased Assets (except as
expressly provided for in Section 9.02); and


(e)all liabilities with respect to Transferred Employees arising after the
Effective Time, or in the case of Inactive Employees, on and after the
Employment Commencement Date, (except in all cases (i) (x) for any and all
liabilities or obligations relating to, triggered by, accruing or arising as a
result of the transactions contemplated hereby or contemplated by the Merger
Agreement that are due and payable on or prior to the Closing Date or the
Employment Commencement Date, whichever is later, or (y) any liabilities
relating to any retention or stay bonus or similar payment to which a
Transferred Employee is entitled as of the Closing Date that will become due and
payable following the Closing Date or the Employment Commencement Date (whether
or not the employment of such Transferred Employee is terminated following
either such date) or (ii) to the extent prorated in accordance with Section
2.08(c)), and any other liabilities with respect to Transferred Employees,
Sinclair Plans and Tribune Plans, as applicable, in each case which are
expressly assumed by Buyer under Article VIII.


Section 2.04    Excluded Liabilities. Notwithstanding any provision in this
Agreement to the contrary, Buyer shall assume only the Assumed Liabilities at
the Closing and neither Buyer nor any of its Affiliates shall assume any other
liability or obligation of Sinclair, Tribune or any of their respective
Affiliates of whatever nature, whether presently in existence or arising
hereafter. All such other liabilities and obligations shall be retained,
performed and discharged by, and remain obligations and liabilities of,
Sinclair, Tribune or any of their respective Affiliates (all such liabilities
and obligations not being assumed as Assumed Liabilities being herein referred
to as the “Excluded Liabilities”), and, notwithstanding anything to the contrary
in Section 2.03, each of the following shall be deemed Excluded Liabilities for
the purposes of this Agreement:


(a)any liability or obligation under or with respect to any Assumed Contract,
Governmental Authorization, Order, Real Property Lease or Revenue Lease required
by the terms thereof to be discharged (or in respect of any breach thereof)
prior to the Effective Time or as set forth on Section 2.04(a) of the Disclosure
Schedules;


(b)any liability or obligation for which Sinclair, Tribune or any of their
respective Affiliates has already received or will receive the partial or full
benefit of the Purchased Asset to which such liability or obligation relates,
but only to the extent of such benefit received;


22

--------------------------------------------------------------------------------





(c)    any liability related to the Indebtedness of Sinclair, Tribune or any of
their respective Affiliates, including as set forth on Section 2.04(c) of the
Disclosure Schedules;


(d)any liability or obligation relating to or arising out of any of the Excluded
Assets;
(e)any liability with respect to Excluded Employees, Employees who are not
Transferred Employees, and any former employees of Sinclair, Tribune or any of
their respective Subsidiaries that are not Transferred Employees;


(f)any liability or obligation relating to or arising out of any Sinclair Plan
or Tribune Plan, except to the extent such liability or obligation is expressly
assumed by Buyer under Article VIII;


(g)except to the extent prorated in accordance with Section 2.08(c), any
liability or obligation relating to the bonuses, vacation, sick time or other
paid time off, with respect to the Transferred Employees, that accrues or arises
from services performed prior to the Employment Commencement Date;


(h)any Tax liability or obligation (i) for Pre-Closing Tax Periods (including
any Taxes allocable under Section 9.04(d) to the portion of any Straddle Period
ending on the day prior to the Closing Date) with respect to the Purchased
Assets (except as expressly provided for in Section 9.02) or (ii) imposed on or
payable by or with respect to Sinclair, Tribune or their respective Affiliates
(except as expressly provided in Section 9.02), and with respect to clause (ii),
excluding any such liability or obligation relating to the Purchased Assets;


(i)any liability to indemnify, reimburse or advance amounts to any officer,
member, Employee or agent of Sinclair, Tribune or any of their respective
Affiliates, other than any liability to any Transferred Employee incurred on or
after the applicable Employment Commencement Date;


(j)any liability or obligation for (i) (x) any severance, retention, performance
or stay bonus or any other compensation payable in connection with the
consummation of the transactions contemplated hereby or contemplated by the
Merger Agreement (including any termination of employment in connection
therewith) that is due and payable on or prior to the Effective Time or the
Employment Commencement Date, whichever is later, or (y) any liabilities
relating to any retention or stay bonus or similar payment to which a
Transferred Employee is entitled as of the Closing Date that will become due and
payable following the Closing Date or the Employment Commencement Date (whether
or not the employment of such Transferred Employee is terminated following
either such date), (ii) any claims by or on behalf of Transferred Employees
arising during or to the extent relating to periods prior to the Employment
Commencement Date, except to the extent taken into account as a proration in
accordance with Section 2.08(c), and (iii) the matters set forth in Section 8.06
with respect to equity awards;


(k)the liabilities and obligations arising out of, or with respect to, the
Business or the operations of any of the Stations, including the owning or
holding of the Purchased Assets,


23

--------------------------------------------------------------------------------





prior to the Effective Time (excluding any liability or obligation expressly
assumed by Buyer hereunder), including any Proceeding arising from or related to
the period prior to the Effective Time;
(l)all Excluded Environmental Liabilities;  


(m)all liabilities and obligations of Sinclair, Tribune or any of their
respective Affiliates (i) not related to the Business or the Purchased Assets,
or (ii) that are not Assumed Liabilities; and


(n)any liability or obligations of Sinclair or Tribune under, or in connection
with, this Agreement or any document executed in connection therewith, including
the Ancillary Agreements or the sales process for the Stations, including any
fees or expenses incurred in connection therewith except as otherwise agreed by
the parties.


Section 2.05    Assignment of Contracts and Rights. Notwithstanding anything to
the contrary in this Agreement, this Agreement shall not constitute an agreement
to assign any Purchased Asset or any claim or right or any benefit arising
thereunder or resulting therefrom if such assignment, without the consent of a
third party thereto, would constitute a breach or other contravention of such
Purchased Asset or in any way adversely affect the rights of Buyer or Sinclair
or any of their respective Affiliates thereunder. Buyer and Sinclair shall use
their respective reasonable best efforts to obtain such consents after the
execution of this Agreement until each such consent is obtained. If any such
consent is not obtained prior to the Closing Date, Buyer and Sinclair shall use
their respective reasonable best efforts to obtain such consent as soon as
reasonably practicable after the Closing Date. Buyer and Sinclair will cooperate
in a mutually agreeable arrangement under which Buyer will obtain the benefits
and assume the obligations thereunder in accordance with this Agreement,
including sub-contracting, sub-licensing, occupancy and use agreements or
sub-leasing to Buyer or its Affiliates and enforcement by Sinclair, Tribune or
their respective Affiliates for the benefit of Buyer or its Affiliates, as
applicable, of any and all rights of Sinclair, Tribune and their respective
Affiliates against a third party thereto. Notwithstanding the foregoing, none of
Sinclair, Tribune, Buyer or any of their respective Affiliates shall be required
to pay consideration to any third party to obtain any consent by virtue of this
provision, except, in the case of a Real Property Lease, a reasonable consent
fee or other consideration or a reimbursement of expenses contemplated by such
Real Property Lease or required by the applicable landlord, which such consent
fee or other consideration shall be paid one half (1/2) by each of Buyer and
Sinclair. Once such consent, or waiver thereof is obtained following the Closing
Date, Sinclair shall or shall cause its Affiliates to sell, transfer, assign,
convey or deliver to Buyer the relevant Purchased Asset to which such consent or
waiver relates for no additional consideration, and Sinclair, Tribune or such
Affiliate shall have no further liability or obligation thereunder (including,
for the avoidance of doubt, any obligation to guarantee any of such party’s
obligations under such agreement).


Section 2.06    Purchase Price. In consideration for the sale of the Purchased
Assets, Buyer shall, at the Closing, in addition to assuming the Assumed
Liabilities, pay to Tribune or its designee an aggregate amount equal to Nine
Hundred Ten Million Dollars ($910,000,000) (the “Purchase Price”) by wire
transfer of immediately available funds pursuant to wire instructions that
Sinclair shall provide to Buyer no later than five (5) Business Days prior to
the Closing Date. The Purchase


24

--------------------------------------------------------------------------------





Price payable at the Closing shall be subject to adjustment in accordance with
the last sentence of Section 2.08(d).


Section 2.07    Closing.
  
(a)The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at 10:00 a.m., Eastern Standard Time, at the offices
of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York,
New York, 10004, no later than the fifth (5th) Business Day following the date
that all of the closing conditions set forth in Article X hereof shall be
satisfied or waived (other than those conditions required to be satisfied at or
as of Closing (or at or immediately following the Closing in the case of the
condition set forth in Section 10.01(d)), but subject to the satisfaction or
waiver of such conditions at Closing) unless another date, time or place is
agreed to in writing by Sinclair, Tribune and Buyer (such date, the “Closing
Date”). It is agreed that, subject to the foregoing, that the Closing shall
occur immediately prior to the Tribune Closing, except to the extent that
Tribune fails to timely consummate the Closing in accordance with the terms of
this Agreement, in which case, the Closing will occur immediately after the
Merger and Sinclair shall consummate the Closing and cause the actions
contemplated to be taken by Tribune pursuant to this Article II to be taken.


(b)Subject to the terms and conditions set forth in this Agreement, the parties
hereto shall consummate the following closing transactions at the Closing:
(i)Buyer shall deliver:


(1)to Sinclair, the certificate described in Section 10.02(c); and


(2)to Tribune, the cash Purchase Price in accordance with Section 2.06 and any
applicable Estimated Prorations Adjustment in accordance with Section 2.08(d) by
wire transfer of immediately available funds.


(ii)Tribune, shall deliver, or Tribune or Sinclair shall cause each Station
Subsidiary of Tribune, as applicable, to deliver, to Buyer:


(1)the certificate described in Section 10.03(d);


(2)a duly executed Bill of Sale, substantially in the form attached hereto as
Exhibit A;


(3)a duly executed special warranty deed for each Owned Real Property, as
applicable, from Sinclair, Tribune or one of their respective Affiliates, in
form and substance reasonably acceptable to Buyer;


(4)release letters and Form UCC-3 termination statements or other appropriate
releases from the lenders or other holders of funded Indebtedness of Tribune and
its Affiliates including as listed on Section 2.07 of the Disclosure Schedules,


25

--------------------------------------------------------------------------------





which with respect to the form UCC-3 termination statements, when filed, release
and discharge all Liens on the Purchased Assets, other than Permitted Liens;


(5)with respect to the Owned Real Property such customary title affidavits as
may be reasonably requested by Buyer’s title insurance company.


(iii)Buyer shall execute and deliver to Tribune, and Tribune shall execute and
deliver, or Tribune or Sinclair shall cause each Station Subsidiary of Tribune,
as applicable, to execute and deliver, to Buyer:


(1)a duly executed Assignment and Assumption of FCC Licenses, substantially in
the form attached hereto as Exhibit B;


(2)a duly executed Assignment and Assumption of Purchased Intellectual Property,
substantially in the form attached hereto as Exhibit C;


(3)a duly executed Assignment and Assumption Agreement, substantially in the
form attached hereto as Exhibit D annexed hereto;


(4)a duly executed Assignment and Assumption Agreement for the Real Property
Leases, as applicable, substantially in the form attached hereto as Exhibit E,
or, in the event that necessary consents to assignment have not been obtained
prior to the Closing, appropriate subleases, occupancy or use agreements
pursuant to Section 2.05 hereof, in each case in form and substance reasonably
satisfactory to Sinclair and Buyer;
 
(iv)Buyer shall execute and deliver to Sinclair, and Sinclair shall execute and
deliver to Buyer:
(1)a duly executed Transition Services Agreement, substantially in the form
attached hereto as Exhibit F; and


(2)a duly executed News Share Agreement, substantially in the form attached
hereto as Exhibit G;


(3)a duly executed Reverse Transition Services Agreement, substantially in the
form attached hereto as Exhibit H;


(4)a duly executed Shared Programming License Agreement, substantially in the
form attached hereto as Exhibit I; and


(5)a duly executed Site License Agreement, substantially in the form attached
hereto as Exhibit J.


Section 2.08    General Proration.
(a)All Purchased Assets that would be classified as current assets in accordance
with GAAP, and all Assumed Liabilities that would be classified as current
liabilities in accordance


26

--------------------------------------------------------------------------------





with GAAP, shall be prorated between Buyer and Tribune as of the Effective Time,
including by taking into account the elapsed time or consumption of an asset
during the month in which the Effective Time occurs (respectively, the “Prorated
Purchased Assets” and the “Prorated Assumed Liabilities”). Such Prorated
Purchased Assets and Prorated Assumed Liabilities relating to the period prior
to the Effective Time shall be for the account of Tribune and those relating to
the period on and after the Effective Time for the account of Buyer and shall be
prorated accordingly. In accordance with this Section 2.08, (i) Buyer shall be
required to pay to Tribune the amount of any Prorated Purchased Asset previously
paid for by Tribune, Sinclair or any of their respective Affiliates, to the
extent Buyer will receive a current benefit on and after the Effective Time with
the understanding that such amount should not have been recognized as an expense
in accordance with GAAP prior to the Effective Time (the “Buyer Prorated
Amount”); and (ii) Tribune shall be required to pay, or Sinclair shall be
required to cause to be paid, to Buyer the amount of any Prorated Assumed
Liabilities to the extent they arise with respect to the operation of any of the
Stations prior to the Effective Time and are not assumed or paid for by
Sinclair, Tribune or any of their respective Affiliates (the “Seller Prorated
Amount”). Such payment by or on behalf of Buyer or Tribune or Sinclair, as the
case may be, shall be made within ten (10) Business Days after the Final
Settlement Statement becomes final and binding upon the parties.


(b)The prorations contemplated by this Section 2.08 shall include all FCC
regulatory fees, utility expenses, liabilities and obligations under Contracts
(including Contracts relating to Program Rights), rents and similar prepaid and
deferred items, reimbursable expenses and all other expenses and obligations,
such as deferred revenue and prepayments and sales commissions, attributable to
the ownership and holding of the Purchased Assets or the operation of any of the
Stations that straddles the period before and after Effective Time. The
prorations contemplated by this Section 2.08 shall also include proration with
respect to certain matters set forth on Section 2.08(b) of the Disclosure
Schedules. Notwithstanding anything in this Section 2.08 to the contrary, (i)
if, at the Effective Time, the Stations (on an aggregate basis, and not on a
Station by Station basis) have an aggregate negative barter balance (i.e., the
amount by which the value of air time to be provided by all of the Stations
after the Effective Time exceeds the fair market value of corresponding goods
and services to be received after such date), there shall be no proration or
adjustment, unless the aggregate negative barter balance of all of the Stations
exceeds Three Hundred Fifty Thousand Dollars ($350,000), in which event such
excess shall be treated as prepaid time sales of Tribune, and adjusted for as a
proration in Buyer’s favor (in determining barter balances, the value of air
time shall be based upon Tribune’s average cash rates in respect of the Stations
as of the Effective Time, and corresponding goods and services shall include
those to be received by the Stations after the Effective Time plus those
received by the Stations before the Effective Time to the extent conveyed by
Tribune to Buyer as part of the Purchased Assets); (ii) there shall be no
proration under this Section 2.08 to the extent there is an aggregate positive
barter balance with respect to the Tradeout Agreements; (iii) there shall be no
proration under this Section 2.08 for Program Rights agreements except to the
extent that any payments or performance due under such Program Rights agreements
relate to a payment period that straddles the Effective Time; and (iv) proration
with respect to Taxes shall be governed exclusively by Section 9.04(d).


(c)The portion of accrued vacation and personal time for Transferred Employees
in Non-Payout States that is accrued by Tribune or Sinclair (or any Affiliate,
respectively) for periods


27

--------------------------------------------------------------------------------





on or prior to the Closing Date shall be included in prorations under this
Section 2.08. The portion of the annual bonuses for the Transferred Employees in
respect of service during the year during which the Closing occurs required to
be accrued by Tribune or Sinclair (or any Affiliate thereof) in accordance with
GAAP for periods on or prior to the Closing Date (the “Accrued Bonus Amount”)
(which for the avoidance of doubt, shall exclude (x) those severance, retention,
performance or stay bonuses payable in connection with the consummation of the
transactions contemplated hereby or contemplated by the Merger Agreement that
are due and payable prior to or at the Effective Time or the Employment
Commencement Date, whichever is later, or (y) those retention or stay bonuses or
similar payments to which any Transferred Employee is entitled as of the Closing
Date that will become due and payable following the Closing Date or the
Employment Commencement Date (whether or not the employment of a Transferred
Employee is terminated following either such date), each of which shall be an
Excluded Liability) shall be included in prorations under this Section 2.08.
(d)At least two (2) Business Days prior to the Closing Date, Sinclair shall
provide Buyer with a statement setting forth the Estimated Prorations
Adjustment, together with a schedule setting forth, in reasonable detail, the
components thereof, which shall be a good faith estimate of the prorations
contemplated by this Section 2.08 (the “Estimated Settlement Statement”). At the
Closing, (i) Buyer shall be required to pay to Tribune (or its designee) the
amount equal to the Estimated Prorations Adjustment if the Estimated Prorations
Adjustment is a positive number or (ii) the Purchase Price to be paid by Buyer
to Tribune shall be reduced by the amount equal to the absolute value of the
Estimated Prorations Adjustment if the Estimated Prorations Adjustment is a
negative number.


(e)Within one hundred twenty (120) days after the Closing Date, (i) Buyer shall
prepare and deliver to Sinclair a statement setting forth the proposed proration
of assets and liabilities in the manner described in this Section 2.08 (the
“Settlement Statement”) setting forth the Seller Prorated Amount and the Buyer
Prorated Amount, together with a schedule setting forth, in reasonable detail,
the components thereof, and (ii) Sinclair shall prepare and deliver a
certificate setting forth the calculation of Net Repack Costs subject to
reimbursement by Buyer in accordance with Section 7.10(b).


(f)Sinclair shall provide reasonable access (upon reasonable advance notice and
during normal business hours) to such employees, books, records, financial
statements, and its independent auditors as Buyer or its Affiliates reasonably
believe is necessary in connection with its preparation of the Settlement
Statement (it being understood and agreed that any such access will not
unreasonably disrupt the normal business of Sinclair).


(g)During the ninety (90) day period following the receipt of the Settlement
Statement, Sinclair’s or its Affiliates’ independent auditors shall be permitted
to review and make copies reasonably required of (i) the financial statements
relating to the Settlement Statement, (ii) the working papers relating to the
Settlement Statement, (iii) the books and records relating to the Settlement
Statement, and (iv) any supporting schedules, analyses and other documentation
relating to the Settlement Statement. Without limitation of the foregoing, Buyer
shall provide reasonable access (upon reasonable advance notice and during
normal business hours) to such employees, books, records, financial statements,
and its independent auditors as Sinclair or its Affiliates


28

--------------------------------------------------------------------------------





reasonably believe is necessary in connection with its review of the Settlement
Statement (it being understood and agreed that any such access will not
unreasonably disrupt the normal business of Buyer).
(h)Prior to the date that is ninety (90) days following Buyer’s delivery of the
Settlement Statement, Sinclair shall provide written notice to Buyer of its
agreement or of its disagreement with the Settlement Statement (the “Notice of
Disagreement”). If Sinclair delivers a notice of its agreement with the
Settlement Statement delivered by Buyer or fails to deliver a Notice of
Disagreement within such ninety (90) day period, the Settlement Statement shall
become final and binding upon the parties (and thereby deemed to be the “Final
Settlement Statement”). If Sinclair delivers a Notice of Disagreement, the
Notice of Disagreement shall specify in reasonable detail the nature of any
disagreement so asserted (including the item and amount of, and reason for, such
disagreement). If a Notice of Disagreement is delivered hereunder, then the
Settlement Statement (as revised in accordance with the following clauses (i) or
(ii) below) shall become the Final Settlement Statement on the earlier of (i)
the date Buyer and Sinclair resolve in writing any differences they have with
respect to the matters specified or (ii) the date any disputed matters are
finally resolved in writing by the Accounting Firm as provided herein.


(i)During the thirty (30) day period following the delivery of a Notice of
Disagreement to Buyer that complies with the preceding paragraphs, Buyer and
Sinclair shall seek in good faith to resolve in writing any differences they may
have with respect to the matters specified in the Notice of Disagreement. During
such period (i) Buyer and its independent auditors, at Buyer’s sole cost and
expense, shall be, and Sinclair and its independent auditors, at Sinclair’s sole
cost and expense, shall be, in each case permitted to review and make copies
reasonably required of (w) the financial statements reflecting the operation of
the Stations, in the case of Buyer, and Buyer, in the case of Sinclair, relating
to the Notice of Disagreement, (x) the working papers of Sinclair, in the case
of Buyer, and Buyer, in the case of Sinclair, and such other party’s auditors,
if any, relating to the Notice of Disagreement, (y) the books and records of
Sinclair, in the case of Buyer, and Buyer, in the case of Sinclair, relating to
the Notice of Disagreement, and (z) any supporting schedules, analyses and
documentation relating to the Notice of Disagreement; and (ii) Sinclair, in the
case of Buyer, and Buyer, in the case of Sinclair, shall provide reasonable
access, upon reasonable advance notice and during normal business hours, to such
employees of such other party and such other party’s independent auditors, as
such first party reasonably believes is necessary in connection with its review
of the Notice of Disagreement (it being understood and agreed that any such
access will not unreasonably disrupt the normal business of the party providing
such access).


(j)If, at the end of such thirty (30) day period, Buyer and Sinclair have not
resolved such differences, Buyer and Sinclair shall submit to the Accounting
Firm for review and resolution any and all matters that remain in dispute and
that were properly included in the Notice of Disagreement. Within sixty (60)
days after selection of the Accounting Firm, Buyer and Sinclair shall submit
their respective positions to the Accounting Firm, in writing, together with any
other materials relied upon in support of their respective positions. Buyer and
Sinclair shall use reasonable best efforts to cause the Accounting Firm to
render a decision resolving the matters in dispute within thirty (30) days
following the submission of such materials to the Accounting Firm. The
determination of the Accounting Firm, absent fraud or manifest error of the
Accounting Firm, shall be final and binding on the parties and enforceable in
any court of competent jurisdiction. Except


29

--------------------------------------------------------------------------------





as specified in the following sentence, the cost of any arbitration (including
the fees and expenses of the Accounting Firm) pursuant to this Section 2.08
shall be borne by Buyer and Sinclair in inverse proportion as they may prevail
on matters resolved by the Accounting Firm, which proportional allocations shall
also be determined by the Accounting Firm at the time it renders its
determination. The fees and expenses (if any) of Buyer’s independent auditors
and attorneys incurred in connection with the review of the Notice of
Disagreement shall be borne by Buyer, and the fees and expenses (if any) of
Sinclair’s independent auditors and attorneys incurred in connection with their
review of the Settlement Statement shall be borne by Sinclair.


(k)Within ten (10) Business Days after the Settlement Statement becomes the
Final Settlement Statement, (i) Buyer shall be required to pay to Sinclair (or
its designee) the amount, if any, by which the Final Prorations Adjustment is
higher than the Estimated Prorations Adjustment or (ii) Sinclair shall pay or
cause to be paid to Buyer the amount, if any, by which the Estimated Prorations
Adjustment is higher than the Final Prorations Adjustment, as the case may be.
All payments made pursuant to this Section 2.08(k) must be made via wire
transfer in immediately available funds to an account designated by the
recipient party, together with interest thereon at the prime rate (as reported
by The Wall Street Journal or, if not reported therein, by another
mutually-agreeable source) as in effect from time to time from the Closing to
the date of actual payment.


(l)Notwithstanding the foregoing, in the event that Sinclair delivers a Notice
of Disagreement, Sinclair shall pay or cause to be paid to Buyer or Buyer shall
pay to Sinclair, as applicable, within ten (10) Business Days of the receipt of
the Notice of Disagreement, by wire transfer in immediately available funds, any
undisputed amount owed by Sinclair or Buyer to the other, as the case may be,
together with interest thereto, calculated as described in Section 2.08(k).


Section 2.09    Multi-Station Contracts.
  
(a)In the event that one or more Other Stations is party to, or has rights or
obligations with respect to, an Assumed Contract (each such Assumed Contract, as
indicated on Section 3.08(a) of the Disclosure Schedules, a “Multi-Station
Contract”), the rights and obligations under such Multi-Station Contract that
are assigned to and assumed by Buyer (and included in the Purchased Assets and
Assumed Liabilities, as the case may be) shall include only those rights and
obligations under such Multi-Station Contract that are applicable to a Station.
The rights of each Other Station with respect to such Contract and the
obligations of each Other Station to such Contract shall not be assigned to and
assumed by Buyer (and shall be Excluded Assets and Excluded Liabilities, as
applicable). For purposes of determining the scope of the rights and obligations
of the Multi-Station Contracts, the rights and obligations under each
Multi-Station Contract shall be equitably allocated among (1) the applicable
Station, on the one hand, and (2) the Other Stations, on the other hand, in
accordance with the following equitable allocation principles:


(i)any allocation set forth in the Multi-Station Contract shall control;


30

--------------------------------------------------------------------------------







(ii)if there is no allocation in the Multi-Station Contract as described in
clause (i) hereof, then any reasonable allocation previously made by Sinclair,
Tribune or their respective Affiliates in the ordinary course of business and
disclosed on Section 2.09(a)(ii) of the Disclosure Schedules shall control;


(iii)if there is no reasonable allocation as described in clause (ii) hereof,
then the quantifiable proportionate benefits and obligations to be received and
performed, as the case may be, by Sinclair and Buyer and their respective
Affiliates after the Effective Time (to be determined by mutual good faith
agreement of Sinclair and Buyer) shall control; and


(iv)if there are no quantifiable proportionate benefits and obligations as
described in clause (iii) hereof, then reasonable accommodation (to be
determined by mutual good faith agreement of Sinclair and Buyer) shall control.


(b)Subject to any applicable third-party consents, such allocation and
assignment with respect to any Multi-Station Contract shall be effectuated, at
the election of Sinclair with the consent of Buyer (not to be unreasonably
withheld, conditioned or delayed), by termination of such Multi-Station Contract
in its entirety with respect to the applicable Station and the execution of new
Contracts with respect to such Station or by an assignment to and assumption by
Buyer of the related rights and obligations under such Multi-Station Contract.
Buyer and Sinclair shall, and Sinclair shall use reasonable best efforts to
cause Tribune to, use reasonable best efforts to obtain any such new Contracts
or assignments to, and assumptions by, Buyer in accordance with this Section
2.09 and Section 2.05; provided, that, completion of documentation of any such
allocation under this Section 2.09 is not a condition to Closing.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SINCLAIR


Except as set forth on the Disclosure Schedules (it being agreed that any
disclosure of any item in any section or subsection of the schedules hereto
shall be deemed to be disclosure only with respect to the section or subsection
of the Agreement to which such schedule corresponds and all other sections or
subsections of the schedules to which applicability of such disclosure is
reasonably apparent on its face), Sinclair (and, for the avoidance of doubt, not
Tribune) represents and warrants to Buyer as follows:
Section 3.01    Existence and Power. Each of Sinclair and Tribune is duly
organized, validly existing and in good standing under the laws of the state of
its organization. Each of Sinclair and Tribune is qualified to do business and
is in good standing in each jurisdiction where such qualification is necessary,
except where the failure to so qualify has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Sinclair or Tribune, directly or through one or more of their respective
Affiliates, has the requisite power and authority to own and hold the Purchased
Assets and to directly or indirectly operate the Stations as currently operated.


31

--------------------------------------------------------------------------------





Section 3.02    Authorization; Voting Requirements.


(a)The execution and delivery by Sinclair and Tribune of this Agreement and the
execution and delivery by Sinclair, Tribune and their respective Affiliates of
the Ancillary Agreements (to which Sinclair, Tribune or such Affiliate is or
will be a party), the performance by Sinclair, Tribune and such Affiliates of
their obligations hereunder and thereunder (as applicable) and the consummation
by Sinclair, Tribune and such Affiliates of the transactions contemplated hereby
and thereby (as applicable) are within Sinclair’s, Tribune’s and such
Affiliates’ corporate or other organizational power and authority and have been
duly authorized and approved by all requisite corporate action by Sinclair,
Tribune and their respective Affiliates and (to the extent required)
stockholders, and no other corporate or other organizational action on the part
of Sinclair, Tribune or their respective Affiliates or stockholders is necessary
to authorize and approve the execution, delivery and performance by Sinclair,
Tribune or their respective Affiliates, as the case may be, of this Agreement
and the Ancillary Agreements (to which Sinclair, Tribune or such Affiliate is or
will be a party) or the consummation by Sinclair, Tribune and their respective
Affiliates of the transactions contemplated hereby and thereby.


(b)This Agreement has been duly executed and delivered by Sinclair and Tribune,
and the Ancillary Agreements (to which Sinclair, Tribune or such Affiliate is or
will be a party) will be duly executed and delivered by Sinclair, Tribune or
such Affiliate. This Agreement (assuming due authorization, execution and
delivery by Buyer) constitutes, and each Ancillary Agreement (to which Sinclair,
Tribune or such Affiliate is or will be a party) will constitute when executed
and delivered by Sinclair, Tribune or such Affiliate, the legal, valid and
binding obligation of Sinclair, Tribune or such Affiliate, enforceable against
Sinclair, Tribune or such Affiliate in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, receivership or other similar
Laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at Law) (“Enforceability Exceptions”).


Section 3.03    Governmental Authorization; Non-Contravention. Except as set
forth on Section 3.03 of the Disclosure Schedules, the execution, delivery and
performance by Sinclair and Tribune of this Agreement and by Sinclair, Tribune
and their respective Affiliates of each Ancillary Agreement (to which Sinclair,
Tribune or such Affiliate is or will be a party) and the consummation of the
transactions contemplated hereby and thereby require no material action by or in
respect of, or filing with or notification to, any Governmental Authority other
than the FCC Consent, DOJ approval with respect to the transactions contemplated
by the Merger Agreement (the “DOJ Consent”) and compliance with any applicable
requirements of the HSR Act including, to the extent applicable, the expiration
of any waiting periods thereunder (“HSR Clearance,” and together with the FCC
Consent and the DOJ Consents, the “Required Governmental Approvals”). Assuming
the Required Governmental Approvals and the authorizations, consents and
approvals referred to in Section 3.03 of the Disclosure Schedules are obtained,
the execution, delivery and performance by Sinclair and Tribune of this
Agreement and by Sinclair, Tribune or their respective Affiliates of each
Ancillary Agreement do not (a) conflict with or breach any provision of the
certificate of incorporation or bylaws of Sinclair, Tribune or such Affiliates,
(b) conflict with or breach any


32

--------------------------------------------------------------------------------





provision of any Law or Order, (c) require any consent, waiver, notice of or
other action by any Person under, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit under, any provision of any
Material Contract (other than any Excluded Contract) or (d) result in the
creation or imposition of any Lien, other than any Permitted Lien, on any
Purchased Asset, except, in the case of each of clauses (b), (c) and (d), as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a material effect on the Business or the ownership or use of the
Purchased Assets taken as a whole.


Section 3.04    FCC and Programming Distribution Matters.


(a)Section 3.04(a) of the Disclosure Schedules sets forth a correct and complete
list of (x) the FCC Licenses and the holders thereof, which FCC Licenses
constitute all of the FCC Licenses of the Stations and (y) any Station that is a
low power television or translator station that as a result of the Repack is
subject to displacement or discontinued operations on its existing channels
prior to the Closing. Except as has not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the FCC
Licenses are in full force and effect and have not been revoked, suspended,
canceled, rescinded or terminated, and have not expired. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, and except as set forth on Section 3.04(a) of the
Disclosure Schedules, the FCC Licenses (i) have been issued for the full terms
customarily issued by the FCC for each class of station, which expire as
indicated on Section 3.04(a) of the Disclosure Schedules and (ii) are not
subject to any condition, except for those conditions appearing on the face of
the FCC Licenses and conditions generally applicable to each class of station.


(b)Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and except as set
forth on Section 3.04(b) of the Disclosure Schedules, (i) each of the Stations
are operated, and since December 1, 2015, have been operated in compliance with
the Communications Act and the FCC Rules and the applicable FCC Licenses, (ii)
all material registrations and reports required to have been filed with the FCC
relating to the FCC Licenses have been filed (which registrations and reports
were accurate in all material respects as of the time such registrations and
reports were filed), (iii) all FCC regulatory fees due in respect of each
Station have been paid, (iv) the construction of all facilities or changes
contemplated by any of the FCC Licenses or construction permits issued to modify
the FCC Licenses have been completed to the extent required to be completed as
of the date hereof, (v) there are no material applications, petitions,
Proceedings or other actions or complaints pending or, to the Knowledge of the
Selling Parties, threatened, before the FCC relating to any Station and (vi)
neither Sinclair, Tribune, nor any of their respective Affiliates has (x)
entered into a tolling agreement or otherwise waived any statute of limitations
relating to the Stations during which the FCC may assess any fine or forfeiture
or take any other action or (y) agreed to any extension of time with respect to
any FCC investigation or Proceeding relating to the Stations. There is not
pending, nor, to the Knowledge of the Selling Parties, threatened, any action by
or before the FCC to revoke, suspend, cancel, rescind or materially adversely
modify any of the FCC Licenses for main station television broadcast facilities
(other than proceedings to amend FCC Rules of general applicability), nor is


33

--------------------------------------------------------------------------------





there issued or outstanding, by or before the FCC, any order to show cause,
notice of violation, notice of apparent liability, or order of forfeiture
against any Station, Sinclair, Tribune or any of their respective Affiliates
with respect to the Stations that would reasonably be expected to result in any
such action.
(c)Except as set forth on Section 3.04(c) of the Disclosure Schedules, Sinclair,
Tribune or their respective Affiliates are qualified under the Communications
Laws to transfer, or cause to be transferred, the FCC Licenses to Buyer. To the
Knowledge of the Selling Parties, and except as set forth on Section 3.04(c) of
the Disclosure Schedules, there are no facts or circumstances relating to any of
the Stations that would reasonably be expected to (i) result in the FCC’s
refusal to grant the FCC Consent or (ii) materially delay the receipt of the FCC
Consent. To the Knowledge of the Selling Parties, and except as set forth on
Section 3.04(c) of the Disclosure Schedules, there is no reasonable cause to
expect that the FCC Application would be challenged or not be granted by the FCC
in the ordinary course due to any fact or circumstance relating to Sinclair,
Tribune, the Business or the FCC Licenses. Neither the entry of Sinclair or
Tribune into this Agreement nor the consummation of the transactions
contemplated hereby will require any grant or renewal of any waiver granted by
the FCC applicable to Sinclair, Tribune or any of the Stations, individually or
taken together.
(d)Except as set forth on Section 3.04(d) of the Disclosure Schedules, none of
Sinclair, Tribune or their respective Affiliates, is, with respect to any of the
Stations to which the Purchased Assets pertain, a party to (i) any local
marketing agreement, time brokerage agreement, joint sales agreement, shared
services or other similar agreement (collectively, a “Sharing Agreement”) or
(ii) any Channel Sharing Agreement.


(e)The Towers owned by Sinclair, Tribune or the Station Subsidiaries, are
registered to the extent required by Law and all such Towers have been
constructed, and are operated and maintained, in compliance in all material
respects with the FCC Licenses and all applicable Laws, including the
Communications Act, FCC Rules, and those rules and requirements promulgated by
the FAA except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Each Station is operating at the
effective radiated power authorized under the FCC Licenses within the tolerance
permitted by FCC Rules. To the Knowledge of the Selling Parties, no Station
causes or receives any material interference that is in violation of the
Communications Act, FCC Rules or any other applicable Laws.


(f)Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and except as set forth on Section 3.04(f)
of the Disclosure Schedules and without limiting the generality of Section
3.04(b) above, each of Sinclair, Tribune or their respective Affiliates, as
applicable, has: (i) timely applied for, and obtained, construction permits from
the FCC to move the Repacked Stations to the new channels specified in the
Repack Public Notice; (ii) timely filed in respect of each Repacked Station an
FCC Form 2100, Schedule 399 specifying the estimated reimbursable relocation
costs associated with the channel change of such Repacked Station; (iii)
established one or more bank accounts into which cost reimbursements resulting
from the Repack will be deposited prior to the Closing; (iv) timely filed all
transition progress reports required by the FCC in connection with the Repack of
the Repacked Stations; and (v) made available to Buyer accurate and complete
copies of all the filings referenced in the foregoing clauses (i), (ii), (iii),
and (iv).


34

--------------------------------------------------------------------------------





(g)Section 3.04(g) of the Disclosure Schedules contains, as of the date hereof,
(x) a list of all Station retransmission consent agreements with MVPDs and (y) a
list of all of the MVPDs that, to the Knowledge of the Selling Parties, carry
any of the Stations outside such Station’s Market. Each of Sinclair and its
Affiliates and Tribune and its Affiliates, as the case may be, have timely made
retransmission consent elections with respect to each applicable Station and
have entered into retransmission consent agreements with respect to each MVPD in
each Market. Except as set forth on Section 3.04(g) of the Disclosure Schedules,
since December 1, 2015 and until the date hereof, (i) no such MVPD has provided
written notice to Sinclair, Tribune or their respective Affiliates of any
material signal quality issue or has failed to respond to a request for carriage
or, to the Knowledge of the Selling Parties, sought any form of relief from
carriage of a Station from the FCC, (ii) none of Sinclair, Tribune or their
respective Affiliates has received any written notice from any such MVPD of such
MVPD’s intention to delete a Station from carriage or to change such Station’s
channel position and (iii) none of Sinclair, Tribune or their respective
Affiliates has received written notice of a petition seeking FCC modification of
the Market in which a Station is located.


Section 3.05    Taxes.
 
(a)Except as set forth on Section 3.05(a) of the Disclosure Schedules, all
material Tax Returns (including sales and use returns) required to have been
filed with respect to the Purchased Assets have been filed, all such Tax Returns
are correct and complete in all material respects and were prepared in
substantial compliance with all applicable Laws, and all material Taxes (whether
or not shown on any Tax Return) required to have been paid with respect to the
Purchased Assets have been paid.


(b)There are no material Liens against the Purchased Assets in respect of any
Taxes, other than Permitted Liens.


(c)Except as set forth on Section 3.05(c) of the Disclosure Schedules, there is
no material Proceeding pending or, to the Knowledge of the Selling Parties,
threatened in writing by any Governmental Authority for the assessment or
collection of any Taxes with respect to the Purchased Assets.


(d)None of Sinclair, Tribune or their respective Affiliates are currently the
beneficiary of any extension of time within which to file any material Tax
Return with respect to the Purchased Assets, other than any such extension that
was obtained in the ordinary course of business consistent with past practice.


(e)There is no material dispute or claim concerning any Tax liability with
respect to the Purchased Assets which has been claimed or raised by any
Governmental Authority in writing.


(f)None of Sinclair, Tribune or their respective Affiliates have (i) waived any
statute of limitations in respect of material Taxes with respect to the
Purchased Assets or (ii) agreed to any extension of time with respect to a
material Tax assessment or deficiency which extension is currently in effect
with respect to the Purchased Assets.


35

--------------------------------------------------------------------------------





(g)All material Taxes required to have been withheld and paid in connection with
any amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party that relate to the Purchased Assets have been
withheld and paid in full.


(h)No Tax allocation, Tax sharing or Tax indemnity or similar agreement or
arrangement, or power of attorney with respect to any Tax matter is currently in
force with respect to the Purchased Assets that would bind, obligate or restrict
Buyer with respect to the Purchased Assets, other than any such agreement or
arrangement contained in a customary commercial agreement entered into in the
ordinary course of business that does not relate primarily to Tax.


(i)No written notice or inquiry from any jurisdiction where Tax Returns are not
currently filed with respect to the Purchased Assets has been received to the
effect that such filings may have been required or that the Purchased Assets may
otherwise be subject to taxation by such jurisdiction.


Section 3.06    Tangible Personal Property.


(a)Section 3.06(a)(i) of the Disclosure Schedules contains a correct and
complete list of all material items of equipment, machinery, transmitters,
antennas, cables, Towers, vehicles, computers, furniture, fixtures, spare parts
and other tangible personal property of every kind and description owned, used,
or held for use by Sinclair, Tribune or their respective Affiliates primarily in
connection with the operations of the Stations, except for any retirements or
dispositions thereof made between the date hereof and the Closing in accordance
with Article V (the “Tangible Personal Property”). With respect to any Duopoly
Station, Section 3.06(a)(ii) of the Disclosure Schedules contains a correct and
complete list of the material items of equipment, machinery, transmitters,
antennas, cables, Towers, vehicles, computers, furniture, fixtures, spare parts
and other tangible personal property of every kind and description owned or held
by Sinclair, Tribune or their respective Affiliates that are not used primarily
in connection with such Station, except for any retirements or dispositions
thereof made between the date hereof and the Closing in accordance with
Article V (the “Excluded Duopoly Tangible Personal Property”).


(b)Except as has not had and as would not reasonably be expected to have,
individually or in the aggregate, a material effect on the Business or the
ownership or use of the Purchased Assets, Sinclair, Tribune or their respective
Affiliates, in respect of the Tangible Personal Property (i) have valid title to
all such properties, assets and other rights reflected in its books and records
as owned by it free and clear of all Liens (other than Permitted Liens) and
(ii) own, have valid leasehold interests in or valid contractual rights to use
all of such properties, assets and other rights (in each case except for
Permitted Liens). Except as has not had and as would not reasonably be expected
to have, individually or in the aggregate, a material effect on the Business or
the ownership or use of the Purchased Assets, no other Person other than
Sinclair, Tribune or their respective Affiliates has any rights to use the
Tangible Personal Property, whether by lease, sublease, license or other
instrument.


(c)All Tangible Personal Property (including the Purchased IT Assets) are in
good operating condition in all material respects, ordinary wear and tear
excepted, and has been


36

--------------------------------------------------------------------------------





maintained in all material respects in accordance with normal industry practice.
There has been no failure, breakdown or continued substandard performance of any
Purchased IT Asset that has caused a material disruption or interruption in or
to the operations of the Stations. Except as set forth on Section 3.06(c) of the
Disclosure Schedules, the Purchased IT Assets are reasonably sufficient for the
immediate and anticipated future needs of the operations of the Stations as
currently conducted. Sinclair, Tribune and their respective Affiliates have in
place industry standard disaster recovery and business continuity plans,
procedures and facilities for the Purchased IT Assets and all Intellectual
Property that is stored or transmitted via the Purchased IT Assets.


Section 3.07    Real Property.


(a)Section 3.07(a) of the Disclosure Schedules sets forth, as of the date of
this Agreement, (i) in Section 3.07(a)(i) thereof, a correct and complete list
of all real property (by name and location) that is owned in fee simple by
Sinclair, Tribune or their respective Affiliates, in each case for use by the
Business (collectively, the “Owned Real Property”) and (ii) in Section
3.07(a)(ii) thereof, a correct and complete list of all Contracts (collectively,
“Real Property Leases”) pursuant to which Sinclair, Tribune or their respective
Affiliates lease, license or sublicense real property for use by the Business
(collectively, the “Leased Real Property” and, together with the Owned Real
Property, the “Real Property”).


(b)With respect to any Duopoly Station, Section 3.07(b) of the Disclosure
Schedules, sets forth as of the date of this Agreement, (i) a correct and
complete list of all real properties (by name and location) owned by Sinclair,
Tribune or their respective Affiliates, in each case, that are used on a
non-exclusive basis in connection with such Station and (ii) a correct and
complete list of the material leases, subleases or other occupancies to which
Sinclair, Tribune or their respective Affiliates are a party as tenant for real
property, in each case, that are used on a non-exclusive basis in connection
with such Station.


(c)Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a material impact on the ownership or use of
the Owned Real Property, Sinclair, Tribune and their respective Affiliates have
good and marketable fee simple title to the Owned Real Property, in each case
free and clear of all Liens, other than Permitted Liens.  None of Sinclair,
Tribune or their respective Affiliates is obligated under, nor is party to, any
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign or dispose of any of the Owned Real Property or any portion thereof
or interest therein.


(d)With respect to the Owned Real Property, except as would not reasonably be
expected to have, individually or in the aggregate, a material impact on the
Business, there is no pending or, to the Knowledge of the Selling Parties,
threatened condemnation, eminent domain or taking Proceeding. To the Knowledge
of the Selling Parties, there is no private restrictive covenant or governmental
use restriction (including zoning) on all or any portion of the Real Property
that prohibits or materially interferes with the current use of the Real
Property.


(e) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a material impact on the use of the real
property subject to a Real


37

--------------------------------------------------------------------------------





Property Lease, (i) Sinclair, Tribune or their respective Affiliates have valid
leasehold title to each real property subject to a Real Property Lease
sufficient to allow Sinclair, Tribune or their respective Affiliates to conduct
the Business as currently conducted, (ii) each Real Property Lease under which
Sinclair, Tribune or any of their respective Affiliates leases, subleases or
otherwise occupies any real property is valid, binding and in full force and
effect, subject to the Enforceability Exceptions and (iii) none of Sinclair,
Tribune or their respective Affiliates or, to the Knowledge of the Selling
Parties, any other party to such Real Property Lease has violated any provision
of, or taken or failed to take any act which, with or without notice, lapse of
time, or both, would constitute a default under the provisions of, such Real
Property Lease.


(f)None of Sinclair, Tribune or their respective Affiliates, since January 1,
2016, has received any written notice of any material violation of any material
Law affecting the Owned Real Property or the Stations’ use thereof. Except as
set forth in the Revenue Leases, to the Knowledge of the Selling Parties, there
is no Person in possession of any Owned Real Property other than Sinclair,
Tribune or any of their Affiliates. 


Section 3.08    Contracts.


(a)Section 3.08(a) of the Disclosure Schedules sets forth, as of the date
hereof, a correct and complete list of the following Contracts used in the
Business to which Sinclair, Tribune or any of their respective Affiliates is a
party or by which any of the Purchased Assets is bound:


(i)any Contract (other than a category of Contract referenced in clauses (ii)
through (xxi) (inclusive) below) under which the aggregate payments or receipts
for the past twelve (12) months exceeded, or for the following twelve (12)
months is expected to exceed, $200,000;
(ii)any Contract under which payments by or obligations of Sinclair, Tribune or
such Affiliate, relating to the Business, will be increased in any material
respect, accelerated or vested by the occurrence (whether alone or in
conjunction with any other event) of any of the transactions contemplated by
this Agreement;


(iii)any Contract relating to Program Rights under which it would reasonably be
expected that Sinclair, Tribune or their respective Affiliates would make annual
payments in excess of $250,000 per year;


(iv)any network affiliation Contract or Multicast Agreement;


(v)any Contract for cable or satellite transmission or retransmission with MVPDs
with respect to a Station;


(vi)any Real Property Lease or Revenue Lease;


(vii)any Contract that grants any Person an option or a right of first refusal,
right of first offer or similar preferential right to purchase or acquired,
directly or indirectly, any Purchased Assets;


38

--------------------------------------------------------------------------------





(viii)any Contract involving the sale or purchase of any interest in real
property, used or intended to be used in the Business, that has not closed as of
the date hereof;


(ix)any mortgage, pledge or security agreement, deed of trust or other
instrument granting a Lien (other than Permitted Liens) upon any Purchased
Asset, other than those that will be paid off at Closing;


(x)any Contract relating to the Business, that relates to (A) the guarantee
(whether absolute or contingent) by Sinclair, Tribune or their respective
Affiliates of (x) the performance of any other Person (other than their
respective Affiliates) or (y) the whole or any part of the Indebtedness of any
other Person (other than their respective Affiliates), in each case relating to
Indebtedness in an amount in excess of $500,000 and excluding trade payables
arising in the ordinary course of business or (B) any Indebtedness that
constitutes an Assumed Liability;


(xi)each Contract that is an acquisition agreement or a divestiture agreement or
agreement for the sale, lease or license of any business or properties or assets
of the Business (by merger, purchase or sale of assets or stock) entered into
since December 31, 2016 (other than the Merger Agreement), relating to the
Business or pursuant to which, in respect of the Business, (x) Sinclair, Tribune
or their respective Affiliates have any outstanding obligation to pay after the
date of this Agreement consideration in excess of $500,000 or (y) any other
Person has the right to acquire any assets of Sinclair, Tribune or their
respective Affiliates after the date of this Agreement with a fair market value
or purchase price of more than $500,000, excluding, in each case, (I) any
Contract relating to Program Rights and (II) acquisitions or dispositions of
supplies, inventory or products in connection with the conduct of the Business
in the ordinary course of business consistent with past practice or of supplies,
inventory, products, equipment, properties or other assets that are obsolete,
worn out, surplus or no longer used or useful in the conduct of the Business;


(xii)any Contract, including any restrictive covenant Contract, involving
compensation to any Employee, or any Contract with an independent contractor or
consultant engaged to perform services to the Business in excess of $200,000 per
year (provided, however, that for purposes of this Section 3.08(a)(xii), the
term Contract shall not include at-will Contracts that can be terminated by
Sinclair, Tribune or one of their respective Affiliates with notice of thirty
(30) days or less without penalty or additional payment);


(xiii)any Contract involving construction, architecture, engineering or other
agreements relating to uncompleted construction projects, in each case that
involve payments in excess of $250,000;
(xiv)any Channel Sharing Agreements;


(xv)any Contract relating to the use of a Station’s digital bit stream other
than in connection with broadcast television services;


(xvi)any Contract for the sale of broadcast time for advertising or other
purposes for cash that was not made in the ordinary course of business
consistent with past practices;


39

--------------------------------------------------------------------------------





(xvii)any Contract involving any labor agreement or Bargaining Agreement of
Sinclair, Tribune or their respective Affiliates;


(xviii)any Contract (i) that contains a covenant restricting the ability of
Sinclair, Tribune or their respective Affiliates to compete in any material
respect in any geographic area or line of business in which any Station operates
or (ii) that is a retransmission consent agreement with respect to an MVPD that
contains a “most-favored nations” clause;


(xix)any Contract involving any partnership or joint venture or similar
agreement with another party;


(xx)any Contract that is a Sharing Agreement; and


(xxi)any Multi-Station Contract (other than any category of Contract referenced
in clauses (ii) through (xx) (inclusive) above) material to the Business or a
Station that is subject to the terms and conditions of Section 2.09 to the
extent such Multi-Station Contract is not otherwise set forth in Section 3.08(a)
of the Disclosure Schedules.


The Contracts required to be disclosed pursuant to this Section 3.08(a) (other
than the Excluded Contracts) are collectively referred to herein as the
“Material Contracts.”
(b)Sinclair has provided Buyer a true and complete copy of each Material
Contract. Except for any Material Contract that has terminated or expired in
accordance with its terms, and except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
each Material Contract is valid and binding and in full force and effect and,
enforceable upon Sinclair, Tribune or their respective Affiliates, as
applicable, and to the Knowledge of the Selling Parties, enforceable against the
other party or parties thereto in accordance with its terms, subject to the
Enforceability Exceptions. Except as set forth on Section 3.08(b) of the
Disclosure Schedules and except for breaches, violations or defaults which have
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, none of Sinclair, Tribune or their
respective Affiliates or, to the Knowledge of the Selling Parties, any other
party to a Material Contract, is in violation of or in default under any
provision of such Material Contract. None of Sinclair, Tribune or their
respective Affiliates has received any written notice of termination or intent
not to renew any Material Contract.


Section 3.09    Environmental. Except as disclosed in Section 3.09 of the
Disclosure Schedules, (a) Sinclair, Tribune and their respective Affiliates,
with respect to the Business, are and, since December 1, 2013, have been, in
material compliance with all applicable Environmental Laws and Governmental
Authorizations required under Environmental Laws, (b) Sinclair, Tribune and
their respective Affiliates, with respect to the Business, have timely applied
for, been duly issued and maintain all material Governmental Authorizations
required under Environmental Laws for the current operations of the Business,
Purchased Assets and Stations and no material Proceeding is pending or, to the
Knowledge of the Selling Parties, threatened to revoke, modify, suspend or
terminate any such Governmental Authorization, (c) with respect to the Stations,
Purchased Assets or the Business, since December 1, 2013 (or any time with
respect to unresolved matters), no notice of violation or other notice has been
received by Sinclair, Tribune or any of their respective Affiliates


40

--------------------------------------------------------------------------------





alleging any material violation of, or material liability arising out of, any
Environmental Law, (d) with respect to the Stations, Purchased Assets or the
Business, no material Proceeding is pending or, to the Knowledge of the Selling
Parties, threatened against Sinclair, Tribune or any of their respective
Affiliates under any Environmental Law or with respect to Hazardous Substances,
(e) with respect to the Stations, Purchased Assets or the Business, there has
been no Release of or exposure of any Person to any Hazardous Substances at, on,
under or from any of the Stations, Owned Real Property or Leased Real Property,
in each case that has resulted in or would reasonably be expected to result in
material costs in connection with an investigation or cleanup by, or other
material liability of, Sinclair, Tribune or any of their respective Affiliates,
(f) with respect to the Stations, Purchased Assets or the Business, neither
Sinclair, Tribune nor any of their respective Affiliates have arranged, by
contract, agreement or otherwise, for the transportation, disposal or treatment
of Hazardous Substances at or to any location that has resulted in or would
reasonably be expected to result in material costs in connection with an
investigation or cleanup by, or other material liability of, Sinclair, Tribune
or any of their respective Affiliates, (g) neither Sinclair, Tribune nor any of
their respective Affiliates, with respect to the Business, currently own or
operate any underground storage tanks located at the Stations in violation of
Environmental Law or that has resulted in or would reasonably be expected to
result in material costs in connection with an investigation or cleanup by, or
other material liability of, Sinclair, Tribune or any of their respective
Affiliates, and (h) to the Knowledge of the Selling Parties, no lead-based
paint, polychlorinated biphenyls, toxic mold or asbestos containing materials
are located at the Stations, in each case, that has resulted in or would
reasonably be expected to result in material costs in connection with an
investigation or cleanup by, or other material liability of, Sinclair, Tribune
or any of their respective Affiliates. Sinclair has made available to Buyer
accurate and complete copies of all environmental assessments, reports, audits
and other material documents in their possession or under their reasonable
control that relate to Sinclair’s, Tribune’s or any of their respective
Affiliates’ compliance with Environmental Laws with respect to the Business or
the environmental condition of the Purchased Assets or Stations.


Section 3.10    Intellectual Property.
 
(a)Section 3.10(a) of the Disclosure Schedules contains a correct and complete
list of all registered Intellectual Property (and pending applications for
registration of Intellectual Property) that is included in the Purchased
Intellectual Property, setting forth the owner and registration and application
numbers (as applicable). All Purchased Intellectual Property owned by Sinclair,
Tribune or their respective Affiliates is free and clear of all Liens, except
for Permitted Liens. To the Knowledge of the Selling Parties, (i) each
registration included in the Purchased Intellectual Property is valid and
enforceable and (ii) each registration and pending application included in the
Purchased Intellectual Property is subsisting. The Purchased Assets include the
rights in and to the call letters used in the operation of the Stations.


(b)Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the Purchased
Intellectual Property and the use of the Purchased Intellectual Property in the
Business is not infringing, misappropriating or otherwise violating any
Intellectual Property right of any third party and (ii) the Purchased
Intellectual Property does not include any content that is libelous, slanderous,
or defamatory.


41

--------------------------------------------------------------------------------





Sinclair, Tribune, and their respective Affiliates own or have a right to use
all Purchased Intellectual Property, and, upon Closing, Buyer shall own, or have
the right to use, all Purchased Intellectual Property in all material respects.
Each of Sinclair, Tribune, and their respective Affiliates exclusively own the
Purchased Intellectual Property owned by that Person. None of Sinclair, Tribune
or their respective Affiliates have received any written notice of any claims or
Proceedings from (nor, to the Knowledge of the Selling Parties, have any claims
or Proceedings been threatened by) a third party asserting any of the foregoing
or otherwise challenging the right of Sinclair, Tribune or their respective
Affiliates to use any of the Purchased Intellectual Property. None of Sinclair,
Tribune or their respective Affiliates have infringed, violated or
misappropriated since December 1, 2015, any Intellectual Property right of any
other Person, except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. To the
Knowledge of the Selling Parties, no third party has infringed, violated or
misappropriated or is infringing, violating or misappropriating any of the
Purchased Intellectual Property in any material respect, and there is no such
claim or any Proceedings pending or threatened against any third party by
Sinclair, Tribune, or their respective Affiliates.


(c)Except for actions or failure to take actions that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, Sinclair, Tribune and their respective Affiliates have taken
commercially reasonable actions to maintain the (i) Purchased Intellectual
Property and (ii) secrecy of the Trade Secrets and other confidential
information that are Purchased Intellectual Property. To the Knowledge of the
Selling Parties, no material Trade Secrets and other confidential information
that are Purchased Intellectual Property have been disclosed to any third party
except pursuant to non-disclosure agreements that obligate such third party to
keep such Trade Secrets and other confidential information confidential and, to
the Knowledge of the Selling Parties, no third party is in breach of any such
confidentiality obligations.
(d)Section 3.10(d) of the Disclosure Schedules contains a correct and complete
list of all non-transferable computer software (other than shrink-wrapped or
click-wrapped licenses) used in the Business or operations of the Stations that
is an Excluded Asset and that is material to the Business.


Section 3.11    Employees; Labor Matters; Employee Benefit Plans.
 
(a)Sinclair, Tribune and their respective Affiliates have complied in all
material respects with all applicable Laws relating to employment and labor,
including all applicable laws relating to wages, hours, discrimination in
employment, harassment, retaliation, equal opportunity employment, collective
bargaining, pay equity, immigration, the WARN Act, workers’ compensation,
occupational health and safety and the collection and payment of withholding
and/or social security Taxes. Except as set forth on Section 3.11(a) of the
Disclosure Schedules, as of the date hereof and since December 1, 2015, there
has been no unfair labor practice charge against any of the Stations pending or,
to the Knowledge of the Selling Parties, threatened in writing against Sinclair,
Tribune or any of their respective Affiliates by or before the National Labor
Relations Board, any state labor relations board or any court or tribunal with
respect to any present or former Employee or independent contractor of Sinclair,
Tribune or any of their respective Affiliates that had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse


42

--------------------------------------------------------------------------------





Effect. Since December 1, 2015, there has not occurred any labor strike,
slowdown, lockouts or work stoppage, union organizing campaign or other
organizational activity, or labor dispute in respect to any of the Stations
except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Other than the collective
bargaining agreements set forth on Section 3.11(a) of the Disclosure Schedules
(the “Bargaining Agreements”), none of Sinclair, Tribune, any of their
respective Affiliates or any of the Stations is a party to any collective
bargaining, memorandum of understanding, union or similar agreement with respect
to their respective Employees and the only unions that represent Employees in
connection with work at the Stations are those unions covered by the Bargaining
Agreements. Sinclair’s, Tribune’s and their respective Affiliates’
classification of each of its employees as exempt or nonexempt has been made in
all material respects in accordance with Law. There has been no “mass layoff” or
“plant closing” (as defined by the WARN Act) with respect to Sinclair, Tribune,
any of their respective Affiliates or any of the Stations within the twelve (12)
months prior to Closing.


(b)Sinclair and Tribune have made available to Buyer a correct and complete list
of all Employees, including (i) name, (ii) job title, (iii) date of hire, (iv)
current rate of compensation, (v) details on 2018 bonus opportunity and possible
payout; (vi) work location, (vii) employment status (i.e., whether employee is
on active or inactive status, the reason for inactive status and employee
classification), (viii) whether such Employee is covered by a Bargaining
Agreement, and (ix) whether such Employee is full-time or part-time and exempt
or non-exempt. Such list, redacted to delete current rate of compensation and
details on 2018 bonus opportunity and possible payout, is attached as
Section 3.11(b) of the Disclosure Schedules.


(c)Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, with respect to
each Sinclair Plan or Tribune Plan, as applicable: (i) each has been maintained,
funded, administrated, and operated in compliance with its terms and all
applicable Laws, including ERISA and the Code; (ii) other than routine claims
for benefits or as set forth on Section 3.11(c) of the Disclosure Schedules, no
Proceedings or disputes are pending or, to the Knowledge of the Selling Parties,
threatened by or on behalf of any participant in any Sinclair Plan or Tribune
Plan, or otherwise involving any Sinclair Plan or Tribune Plan or the assets of
any Sinclair Plan or Tribune Plan; (iii) none of Sinclair, Tribune or any of
their respective Affiliates has incurred or is reasonably expected to incur or
be subject to any material Tax or other penalty under Section 4980B, 4980D, or
4980H of the Code; (iv) all premiums, contributions, or other payments required
to have been made by applicable Law or under the terms of any Sinclair Plan,
Tribune Plan, or any Contract relating to any Sinclair Plan or Tribune Plan as
of the Closing have been or will be made; (v) all material reports, returns and
similar documents required to be filed with any Governmental Authority or
distributed to any plan participant have been duly and timely filed or
distributed; and (vi) each Sinclair Plan and Tribune Plan that is intended to be
qualified under Section 401(a) of the Code has received a determination or
opinion letter from the IRS that it is so qualified and each related trust that
is intended to be exempt from federal income taxation under Section 501(a) of
the Code has received a determination or opinion letter from the IRS that it is
so exempt and, to the Knowledge of the Selling Parties, no fact or event has
occurred since the date of such letter or letters from the IRS that could
reasonably be expected to adversely affect the qualified status of any such
Sinclair Plan or Tribune Plan or the exempt status of any such related trust.


43

--------------------------------------------------------------------------------





(d)Except as would not result in liability to Buyer, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby shall: (i) result in the acceleration of the time of payment or vesting
or creation of any rights of any Employee to compensation or benefits under any
Sinclair Plan or Tribune Plan or otherwise that would be payable by Sinclair,
Tribune or their respective Affiliates, as applicable; (ii) result in any
payment becoming due, or increase the amount of any compensation due, in each
case, to any Employee; (iii) increase any benefits otherwise payable under any
Sinclair Plan or Tribune Plan; or (iv) result in the payment of any compensation
or other payments that would not be deductible under the terms of Section 280G
of the Code after giving effect to the transactions contemplated hereby.
(e)Except as set forth on Section 3.11(e) of the Disclosure Schedules, none of
Sinclair, Tribune or any of their respective ERISA Affiliates maintains,
contributes to, has had an obligation to contribute to, sponsors (or has in the
past six years maintained, contributed to, had an obligation to contribute to,
or sponsored) a Multiemployer Plan, a “multiple employer plan” within the
meaning of Section 210 of ERISA or Section 413(c) of the Code, a “multiple
employer welfare arrangement” as such term is defined in Section 3(40) of ERISA
or provides group health or death benefits following termination of employment,
other than to the extent required by Part 6 of Subtitle B of Title I of ERISA or
Section 4980B of the Code or by a comparable state Law. To the Knowledge of the
Selling Parties, none of Sinclair, Tribune or any of their respective ERISA
Affiliates has withdrawn in any complete or partial withdrawal from any
Multiemployer Plan for which there remains any unsatisfied liability. Except as
would not result in liability to Buyer, with respect to any Multiemployer Plan
set forth on Section 3.11(e) of the Disclosure Schedules, all contributions have
been made as required by the terms of the plans, the terms of any collective
bargaining agreements and applicable Law and none of Sinclair, Tribune or any of
their respective ERISA Affiliates, have received notice of any outstanding claim
or demand for withdrawal liability or partial withdrawal liability, or notice
that any such plan is, or is expected to be, insolvent, in reorganization or in
endangered or critical status, within the meaning of Title IV or Section 305 of
ERISA. Section 3.11(e) of the Disclosure Schedules sets forth a correct and
complete list of each Sinclair Plan and Tribune Plan that is a plan subject to
Title IV of ERISA. Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (i) no
Sinclair Plan or Tribune Plan in which Employees participate is in “at risk
status” as defined in Section 430(i) of the Code, (ii) no Sinclair Plan or
Tribune Plan in which Employees participate has any accumulated funding
deficiency within the meaning of Section 412 of the Code or Section 302 of
ERISA, whether or not waived and (iii) no liability under Title IV of ERISA has
been incurred by Sinclair, Tribune or any of their respective ERISA Affiliates,
as applicable, thereof that has not been satisfied in full, and no condition
exists that presents a risk to Sinclair, Tribune or any of their respective
ERISA Affiliates, as applicable, thereof of incurring or being subject (whether
primarily, jointly or secondarily) to a liability (whether actual or contingent)
thereunder.


(f)Except as would not result in liability for Buyer, each Sinclair Plan or
Tribune Plan that constitutes a nonqualified deferred compensation plan subject
to Section 409A of the Code has been operated and administered in compliance, in
both form and operation, with the provisions of Section 409A of the Code and the
treasury regulations and other generally applicable guidance published by the
IRS thereunder, and, to the extent not inconsistent therewith, the Sinclair Plan
or Tribune Plan’s terms. None of Sinclair, Tribune or any of their respective
ERISA Affiliates is a party


44

--------------------------------------------------------------------------------





to or otherwise obligated under, any Employee Plan or otherwise, which provides
for a gross up of Taxes imposed by Section 409A of the Code.


Section 3.12    Insurance. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
each of the insurance policies and arrangements maintained by Sinclair, Tribune
or their respective Affiliates relating to the Business or the Stations are in
full force and effect. All premiums due thereunder either have been paid or are
in the process of being paid and Sinclair, Tribune or their respective
Affiliates are otherwise in compliance in all material respects with the terms
and conditions of all such policies. (a) There is no claim pending under any
such insurance policy relating to the Business or the Stations as to which
coverage has been questioned, denied or disputed by the underwriter of such
insurance policy, and (b) none of Sinclair, Tribune or their respective
Affiliates has received any written notice regarding any cancellation or
invalidation of any such insurance policy, other than such cancellation or
invalidation that has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


Section 3.13    Compliance with Law; Governmental Authorizations. Subject to
Section 3.04 with respect to the FCC Licenses, and except as set forth on
Section 3.13 of the Disclosure Schedules, Sinclair, Tribune and their respective
Affiliates are, and have been since December 1, 2015, in compliance in all
material respects with all Laws and Orders applicable to the Business and, to
the Knowledge of the Selling Parties, are not under investigation by any
Governmental Authority with respect to any violation of any applicable Law or
Order. Except as set forth on Section 3.13 of the Disclosure Schedules,
(i) Sinclair, Tribune or their respective Affiliates have all material
Governmental Authorizations necessary for the conduct and operation of the
Business as presently conducted, and each such Governmental Authorization is in
full force and effect, (ii) Sinclair, Tribune and their respective Affiliates
are, and have been since December 1, 2015, in compliance in all material
respects with the terms of all Governmental Authorizations necessary for the
ownership and operation of the Business and (iii) since December 1, 2015, none
of Sinclair, Tribune or their respective Affiliates has received written notice
from any Governmental Authority alleging any material conflict with or material
breach of any such Governmental Authorization.


Section 3.14    Litigation. (a) Except (x) (i) as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) as is not seeking damages in excess of $250,000 or
injunctive relief and (iii) as would not reasonably be expected to prevent
Sinclair, Tribune or any of their respective Affiliates from performing their
obligations under this Agreement or otherwise impede, prevent or materially
delay the transactions contemplated by this Agreement, or (y) as set forth on
Section 3.14 of the Disclosure Schedules, there is no Proceeding pending or, to
the Knowledge of the Selling Parties, threatened against Sinclair, Tribune or
their respective Affiliates relating to the Business and (b) there is no Order
against Sinclair, Tribune or their respective Affiliates relating to the
Business.


Section 3.15    Financial Statements.
(a)Section 3.15(a) of the Disclosure Schedules sets forth correct and complete
copies of the following financial statements from Tribune’s internal reporting
system (such financial


45

--------------------------------------------------------------------------------





statements, collectively, the “Financial Statements”): (i) the unaudited balance
sheet of each Station (except with respect to a Duopoly Station, of such Duopoly
Station together with its Sister Station) and statement of operations with
respect to each Station (except with respect to a Duopoly Station, of such
Duopoly Station together with its Sister Station), as of and for the fiscal
years ended December 31, 2015, December 31, 2016 and December 31, 2017, and (ii)
the unaudited balance sheet of each Station (except with respect to a Duopoly
Station, of such Duopoly Station together with its Sister Station) and statement
of operations with respect to each Station (except with respect to a Duopoly
Station, of such Duopoly Station together with its Sister Station), as of and
for the three (3) months ended March 31, 2018 (the “Balance Sheet Date”). The
Financial Statements (A) have been prepared in a manner consistent with the
accounting standards and methodologies used by Tribune in the preparation of its
consolidated financial statements which have also been prepared in accordance
with GAAP; and (B) fairly present, in all material respects, the financial
position and results of operations of the business and operation of each Station
or Duopoly Station together with its Sister Station, as applicable, as of the
dates thereof and for the periods indicated therein (except insofar as such
unaudited Financial Statements may omit footnotes and may be subject to
potential year-end adjustments that are not expected, either individually or in
the aggregate, to be material). Since December 31, 2015, Tribune has not changed
the allocation methods in any material respect for direct and indirect expenses
related to overhead and other functions that are provided on a centralized
basis, except as disclosed on Section 3.15(a) of the Disclosure Schedules.
Section 3.15(a) of the Disclosure Schedules sets forth the Broadcast Cash Flow
of the applicable Station (or for any Duopoly Station, the Broadcast Cash Flow
of the applicable Station together with its Sister Station), as derived from the
Financial Statements for the fiscal years ended December 31, 2015 and December
31, 2016.


(b)Section 3.15(b) of the Disclosure Schedules sets forth correct and complete
copies of the following financial statements (such financial statements,
collectively, the “Duopoly Financial Statements”): (i) the unaudited balance
sheet of each Duopoly Station and statement of operations with respect to each
Duopoly Station, as of and for the fiscal year ended December 31, 2017; (ii) the
statement of operations with respect to each Duopoly Station, as of the Balance
Sheet Date; and (iii) the Broadcast Cash Flow of the applicable Duopoly Station
for the fiscal years ended December 31, 2015 and December 31, 2016. The Duopoly
Financial Statements (A) have been prepared by the management of Tribune in good
faith and based on reasonable assumptions to facilitate the purchase of the
Duopoly Stations by Buyer and (B) fairly present, in all material respects, the
financial position and results of operations of the business and operation of
each Duopoly Station, as of the dates thereof and for the periods indicated.


Section 3.16    No Undisclosed Liabilities. Except as set forth in Section 3.16
of the Disclosure Schedules, there are no liabilities or obligations of Sinclair
or Tribune, as they relate to the Business and the business and operation of any
Sister Station that would be required by accounting standards and methodologies
used by Tribune in the preparation of its consolidated financial statements,
which have been prepared in accordance with GAAP, to be reflected on the balance
sheet (including the notes thereto) of the Business and the business and
operations of any Sister Station, other than (a) liabilities or obligations
disclosed, reflected, reserved against or otherwise provided for in the
unaudited balance sheet as of the Balance Sheet Date included in the Financial
Statements or in the notes thereto or (b) current liabilities or obligations
incurred in the


46

--------------------------------------------------------------------------------





ordinary course of business consistent with past practice since the Balance
Sheet Date (other than as a result of a breach of Contract, violation of Law or
tort).


Section 3.17    Absence of Changes. Since the Balance Sheet Date through the
date of this Agreement, except as set forth on Section 3.17 of the Disclosure
Schedules, (a) there has not been any effect, change, development or occurrence
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) each Station has been operated in the
ordinary course of business consistent with past practice and in accordance with
the Communications Laws, the FCC Licenses and all other applicable laws in all
material respects, and (c) there has not been, in respect of the Business, any
action taken by Sinclair, Tribune or their respective Affiliates that, if taken
during the period from the date of this Agreement through the Closing without
Buyer’s consent, would constitute a breach of, or require consent of Buyer under
(i) Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d), 5.01(m), 5.01(o), 5.01(r),
5.01(w) and 5.01(y) or (ii) Section 5.01(z) to the extent related to the
foregoing.


Section 3.18    No Brokers. Except for Moelis & Company, there is no investment
banker, broker or finder that has been retained by or is authorized to act on
behalf of Sinclair or Tribune or the Business who is entitled to any fee or
commission from Sinclair or Tribune or the Business in connection with the
transactions contemplated by this Agreement.


Section 3.19    Related Party Transactions. Except as set forth on Section 3.19
of the Disclosure Schedules, none of Sinclair, Tribune or their respective
Affiliates on the one hand, and any of their respective Affiliates on the other
hand, are currently party to any Contract that is used primarily in the
Business.


Section 3.20    Purchased Assets. Except as set forth on Section 3.20 of the
Disclosure Schedules and other than the Excluded Assets, the Purchased Assets
(a) include all assets that are owned or leased by Sinclair, Tribune or their
respective Affiliates that are used or held for use primarily in the operations
of the Stations in all material respects as currently operated and (b) together
with the rights of Buyer under the Ancillary Agreements, collectively constitute
all of the assets sufficient to operate the Stations immediately following the
Closing in substantially the same manner as currently operated.


Section 3.21    No Additional Representations; Limitations on Warranties. Except
for the representations and warranties expressly made by Sinclair in this
Agreement (as modified by the Disclosure Schedules) or in any certificate
delivered pursuant hereto, neither Sinclair, Tribune nor any other Person makes
any express or implied representation or warranty whatsoever or with respect to
any information provided or made available in connection with the transactions
contemplated by this Agreement, including any information, documentation,
forecasts, budgets, projections or estimates provided by or on behalf of
Sinclair or Tribune or any representation of Sinclair, including in any “data
rooms” or management presentations or the accuracy or completeness of any of the
foregoing. Buyer has conducted its own review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition and
technology of the Business and the Stations and acknowledges that Buyer has been
provided access to personnel, properties, premises and records of the Business
for such purposes. In entering into this Agreement,


47

--------------------------------------------------------------------------------





except for the representations and warranties expressly made by Sinclair in this
Agreement (as modified by the Disclosure Schedules) or in any certificate
delivered pursuant hereto and otherwise except as expressly provided herein,
Buyer has relied solely upon its independent investigation and analysis of the
Business and Buyer acknowledges and agrees that it has not been induced by and
has not relied upon any representations, warranties or statements, whether
express or implied, made by Sinclair or any other Person that are not expressly
set forth in this Agreement (as modified by the Disclosure Schedules) or in any
certificate delivered pursuant hereto, whether or not such representations,
warranties or statements were made in writing or orally. For the avoidance of
doubt, Tribune is not making any representation or warranty under this
Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sinclair as follows:
Section 4.01    Existence and Power. Buyer is duly organized, validly existing
and in good standing under the laws of the state of its organization. Buyer has
the requisite organizational power and authority to own, lease and operate the
properties and assets used in connection with its business as currently being
conducted.


Section 4.02    Corporate Authorization.
(a)The execution and delivery by Buyer of this Agreement and the Ancillary
Agreements (to which Buyer will be a party), the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby are within Buyer’s company powers
and have been duly authorized by all requisite organizational action on the part
of Buyer.


(b)This Agreement has been, and each Ancillary Agreement (to which Buyer is or
will be a party) will be, duly executed and delivered by Buyer. This Agreement
(assuming due authorization, execution and delivery by Sinclair and Tribune)
constitutes, and each Ancillary Agreement (to which Buyer is or will be a party)
will constitute when executed and delivered by Buyer, the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by the Enforceability
Exceptions.


Section 4.03    Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and each Ancillary Agreement (to which
Buyer is or will be a party) and the consummation of the transactions
contemplated hereby and thereby require no action by or in respect of, or filing
with or notification to, any Governmental Authority other than the Required
Governmental Approvals.


Section 4.04    Noncontravention. Assuming the Required Governmental Approvals
are obtained, the execution, delivery and performance by Buyer of this Agreement
and each Ancillary Agreement (to which Buyer is or will be a party) do not
(a) conflict with or breach any provision of the certificate of incorporation or
bylaws of Buyer, (b) conflict with or breach any provision of any Law or Order
or (c) require any consent of or other action by any Person under, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default


48

--------------------------------------------------------------------------------





under, or cause or permit the termination, cancellation, acceleration or other
change of any right or obligation or the loss of any benefit under, any
provision of any Contract, except, in the case of each of clauses (b) and (c),
as has not had and would not reasonably be expected to have, individually or in
the aggregate, a Buyer Material Adverse Effect.


Section 4.05    Absence of Litigation. As of the date hereof, there are no
Proceedings pending against or to the knowledge of Buyer, threatened, against
Buyer before any Governmental Authority that in any manner challenges or seeks
to prevent, enjoin, alter or delay materially the transactions contemplated by
this Agreement.


Section 4.06    Qualifications. Buyer is legally, financially and otherwise
qualified under the Communications Act and FCC Rules to acquire the FCC Licenses
and own and operate the Stations. Except arising from or in connection with the
matters set forth on Section 4.06(a) and Section 4.06(b) of the Buyer Disclosure
Schedules, (a) there are no facts known to Buyer as of the date hereof that
would disqualify Buyer as the assignee of the FCC Licenses or as owner and
operator of the Stations or materially delay grant of the FCC Consent, (b) Buyer
has no reason to believe that the FCC Application will be challenged or will not
be granted by the FCC in the ordinary course due to any fact or circumstance
relating to Buyer or any of its Affiliates or any of their respective officers,
directors, shareholders, members or partners and (c) Buyer has no reason to
believe that, with respect to itself or its qualifications, any waiver of or
exemption, whether temporary or permanent, from (i) the Antitrust Laws or (ii)
any provision of the Communications Act or FCC Rules is necessary for the FCC
Consent to be obtained. In respect of Buyer’s owned-and-operated broadcast
television stations, Buyer or its Affiliates have entered into retransmission
consent agreements with respect to each MVPD set forth on Section 4.06(c) of the
Buyer Disclosure Schedules.
Section 4.07    No Brokers. There is no investment banker, broker or finder that
has been retained by or is authorized to act on behalf of Buyer who is entitled
to any fee or commission from Buyer in connection with the transactions
contemplated by this Agreement.


Section 4.08    Financing. At Closing, Buyer will have sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to make payment of the Purchase Price and any payments due under
Section 2.08, all related fees and expenses in connection with the transactions
contemplated by this Agreement and any other amounts to be paid by it in
accordance with the terms of this Agreement.


Section 4.09    After Acquired MVPD and OTT Provisions.
(a)With respect to each MVPD listed on Section 4.09(a) of the Buyer Disclosure
Schedules that is party to a Contract for retransmission of a Station, Buyer or
its Affiliates is party to a Contract for retransmission with each such MVPD
(“Buyer MVPD Agreement”) and such Buyer MVPD Agreement provides by its express
terms for the carriage of such Station under such Buyer MVPD Agreement, if
acquired by Buyer or such Affiliate.


(b)With respect to each third party to an OTT Agreement listed on Section
4.09(b) of the Buyer Disclosure Schedules for the OTT Transmission of a Station,
Buyer or its Affiliates is party to an OTT Agreement with such third party (a
“Buyer OTT Agreement”) and


49

--------------------------------------------------------------------------------





such Buyer OTT Agreement provides by its express terms for the OTT Transmission
of such Station under such Buyer OTT Agreement, if acquired by Buyer or such
Affiliate.


Section 4.10     Compliance with Law. Except for matters that have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Buyer Material Adverse Effect, Buyer is in compliance with all Laws and Orders
and, to the knowledge of Buyer, is not under investigation by any Governmental
Authority with respect to any violation of applicable Law or Order.


Section 4.11    Projections and Other Information. Buyer acknowledges that, with
respect to any projections, forecasts, business plans, budget information and
similar documentation or information relating to Sinclair, Tribune or any of
their respective Affiliates and the operation of the Stations that Buyer has
received from Sinclair, Tribune or any of their respective Affiliates, (a) there
are uncertainties inherent in attempting to make such projections, forecasts,
plans and budgets, (b) Buyer is familiar with such uncertainties, (c) Buyer is
making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts, plans and budgets so furnished to it, and (d) Buyer does
not have, and will not assert, any claim against Sinclair, Tribune or any of
their respective members, officers, Employees, Affiliates or Representatives, or
hold Sinclair, Tribune or any such Persons liable, with respect to the
inaccuracy of any such estimates, projections, forecasts, plans and budgets.
Buyer acknowledges that none of Sinclair, Tribune, any of their respective
Affiliates or any other Person has made any representation or warranty, express
or implied, as to the accuracy or completeness of any information regarding
Sinclair, Tribune or any of their respective Affiliates, or the transactions
contemplated by this Agreement not expressly set forth in this Agreement (as
modified by the Disclosure Schedules) or in a certificate delivered pursuant
hereto, and none of Sinclair, Tribune, any of their respective Affiliates or any
other Person will have or be subject to any liability to Buyer or any other
Person resulting from the distribution to Buyer or its Representatives or
Buyer’s use of, any such information, including any confidential memoranda
distributed on behalf of Sinclair or Tribune relating to Sinclair, Tribune or
any of their respective Affiliates or other publications or data room
information provided to Buyer or its Representatives, or any other document or
information in any form provided to Buyer or its Representatives in connection
with the sale of the Purchased Assets and the transactions contemplated hereby,
except as set forth in this Agreement.


Section 4.12    Solvency. Buyer is not entering into the transactions
contemplated hereby with the intent to hinder, delay or defraud either present
or future creditors. Immediately after giving effect to all of the transactions
contemplated hereby, including the payment of the Purchase Price and assumption
of the Assumed Liabilities (assuming the accuracy of the representations and
warranties of Sinclair contained herein), any payments that become due and
payable under Section 2.08 and payment of all related fees and expenses, Buyer
and its Affiliates will be Solvent. For purposes of this Section 4.12, the term
“Solvent” with respect to any Person means that, as of any date of
determination, (a) the amount of the fair saleable value of the assets of such
Person exceeds, as of such date, the value of all liabilities of such Person,
including contingent and other liabilities, as of such date, as such quoted
terms are generally determined in accordance with the applicable federal Laws
governing determinations of the solvency of debtors, (b) such Person will not
have, as of such date, an unreasonably small amount of capital for the operation
of the business in which


50

--------------------------------------------------------------------------------





they are engaged or proposed to be engaged following such date, and (c) such
Person will be able to pay its liabilities, including contingent and other
liabilities, as they mature. For purposes of this definition, “not have an
unreasonably small amount of capital for the operation of the business in which
it is engaged or proposed to be engaged” means that the Person will be able to
generate enough cash from operations, asset dispositions or refinancing, or a
combination thereof, to meet their financial obligations as they become due.


ARTICLE V
COVENANTS OF SINCLAIR
Section 5.01    Operations Pending Closing. From the date hereof until the
earlier to occur of the Closing and the termination of this Agreement in
accordance with Article XI, except as otherwise expressly permitted or expressly
contemplated by this Agreement, as set forth in Section 5.01 of the Disclosure
Schedules, as consented to in writing in advance by Buyer (such consent not to
be unreasonably withheld, conditioned or delayed) or as required by applicable
Law, Sinclair shall (after the Tribune Closing), and shall use reasonable best
efforts to cause Tribune to (prior to the Tribune Closing) (x) conduct the
Business in all material respects in the ordinary course of business consistent
with past practices (except where such conduct would conflict with the following
covenants or with Sinclair’s other obligations under this Agreement) and (y) use
reasonable best efforts to preserve substantially intact the Business, Purchased
Assets, relationships with customers, suppliers, employees, distributors,
licensors, licensees and others having business dealings related to the
Business. Without limiting the generality of the foregoing, from the date hereof
until the earlier to occur of the Closing and the termination of this Agreement
in accordance with Article XI, unless otherwise expressly permitted or
contemplated by this Agreement, as set forth in Section 5.01 of the Disclosure
Schedules, or as otherwise consented to in writing in advance by Buyer (such
consent not to be unreasonably withheld, conditioned or delayed) or as required
by applicable Law, Sinclair shall (after the Tribune Closing), and shall use
reasonable best efforts to cause Tribune to (prior to the Tribune Closing), with
respect to the Business:


(a)operate each Station in the ordinary course and in all material respects in
accordance with the Communications Laws, the FCC Licenses and with all other
applicable Laws;


(b)not cause or permit, or agree or commit to cause or permit, by act or failure
to act, any of the FCC Licenses to expire or to be revoked, suspended or
adversely modified, or fail to take any action that at the time taken or not
taken, as applicable, would reasonably be expected to cause the FCC or any other
Governmental Authority to institute Proceedings (other than Proceedings of
general applicability) for the suspension, revocation or adverse modification of
any of the FCC Licenses;


(c)other than (i) in the ordinary course of business consistent with past
practice, (ii) for the purpose of disposing of obsolete or worthless assets
consistent with past practice or (iii) pursuant to or in accordance with
existing Assumed Contracts, in each of cases (i)-(iii) not (x) sell, lease,
license or dispose of or agree to sell, lease, license or dispose of any
Purchased Assets unless replaced with similar items of substantially equal or
greater value and utility or (y) create, assume or permit to exist any Liens
upon any Purchased Asset, except for Permitted Liens;


51

--------------------------------------------------------------------------------





(d)not adopt or publicly propose a plan of complete or partial liquidation or
resolutions providing for or authorizing such a liquidation or a dissolution, in
each case, of any material Subsidiary of Tribune that owns a Station, nor merge
into or consolidate with any other entity, other than in connection with or as
contemplated by the Merger Agreement;


(e)maintain the Tangible Personal Property and the Real Property (including any
improvements thereon) in normal operating condition and in conformity in all
material respects with all applicable FCC technical regulations, ordinary wear
and tear accepted;


(f)(i) upon reasonable written advance notice, give Buyer and its
Representatives reasonable access at reasonable, mutually agreed-upon times
during normal business hours to the Stations, and furnish Buyer with information
relating to the Business that Buyer may reasonably request, including access to
employees and facilities and information regarding systems, equipment (including
documentation and specifications), processes, operations, and other assets
related to Transition Services as necessary to assist Buyer in preparing for the
operation of the Stations following the Closing and the receipt of Transition
Services; provided, however, that such access rights shall not be exercised in a
manner that unreasonably interferes with the Business, (ii) otherwise provide
such reasonable assistance and cooperation as may be requested by Buyer from
time to time prior to the Closing Date to reasonably facilitate the transition
of the Business, including facilities, operations and applicable data and,
following the Tribune Closing, including access to the Transferred Employees for
training and orientation purposes, to Buyer upon and effective as of the
Effective Time, and (iii) permit Buyer to conduct Phase I environmental site
assessments or audits of the Real Property (provided, however, that in no event
shall Buyer be permitted to conduct sampling of any environmental media,
including soil, sediment, groundwater, surface water, air or building material
at any Real Property without the prior written consent of Sinclair, which shall
not be unreasonably withheld, delayed or conditioned);


(g)not make or rescind any Tax election with respect to the Purchased Assets,
settle or compromise any litigation, Proceeding, investigation or controversy
relating to Taxes with respect to the Purchased Assets, or change the Tax
classifications of the Purchased Assets, in each case, to the extent such action
would reasonably be expected to materially and adversely affect Buyer or its
Affiliates after the Closing;


(h)except as otherwise required by Law, not enter into, renew, renegotiate, or
materially amend any (i) employment agreement with an Employee providing for
annual compensation in excess of $200,000 or any severance agreement with such
an Employee, or (ii) labor or union agreement or plan, including any Bargaining
Agreement, provided, that for the purpose of this Section 5.01(h), amending or
renegotiating any Bargaining Agreement to add or alter a notice of sale of
assets or successors and assigns clause or provision will be deemed material;


52

--------------------------------------------------------------------------------







(i)promptly notify Buyer of any attempted or actual collective bargaining
organizing activity with respect to the Employees, upon Sinclair or Tribune
becoming aware of any such activity;


(j)direct all directors, executives and officers of KTXL and WJW, and
representatives and all managers and supervisors of any Union Employees, not to
communicate, discuss, provide written materials or otherwise represent to the
Employees that (i) Buyer will assume any Bargaining Agreement or (ii) Buyer will
offer employment to or hire the Union Employees on the same or similar terms and
conditions as those set forth in any Bargaining Agreement;


(k)not hire or terminate the employment of any Station general manager or any
other Employee with annual aggregate non-equity compensation, in excess of
$200,000, excluding any terminations for “cause” as reasonably determined by
Sinclair, Tribune or any of their respective Affiliates;


(l)not (i)  increase the compensation or benefits payable to any Employee, or
(ii) modify any severance policy applicable to any Employee that would result in
any increase in the amount of severance payable to any such Employee (or would
expand the circumstances in which such severance is payable), except, with
respect to clauses (i) and (ii) (A) increases in compensation or benefits in
connection with a promotion or an increase in responsibilities in the ordinary
course consistent with past practice or pursuant to existing compensation and
fringe benefit plans, any Sinclair Plan or Tribune Plan, practices and
arrangements, (B) increases in base salaries or wages that are made in the
ordinary course consistent with past practice to any current Employee with an
annual base salary of less than $200,000; provided, that with respect to any
such current Employee with an annual base salary of less than $200,000 and
greater than $50,000, any such increase must be less than 3.5% per annum of his
or her base salary or wages on a per employee basis, and/or (C) as may be
required by applicable Law or Contracts (including applicable Bargaining
Agreements);
(m)use reasonable best efforts to maintain each Station’s MVPD carriage existing
as of the date hereof;


(n)with respect to any Station, except for Contracts which can be terminated by
Sinclair, Tribune or any of their respective Affiliates, as applicable, without
penalty upon notice of ninety (90) days or less, not (i) enter into any Contract
that would have been a Material Contract were Sinclair, Tribune or any of their
respective Affiliates, as applicable, a party or subject thereto on the date
hereof unless such Contract is entered into in the ordinary course of business
consistent with past practice, (ii) renew or amend in any material respect any
Material Contract unless such renewal or amendment is effected in the ordinary
course of business consistent with past practice or (iii) terminate or waive any
material right under any Material Contract other than in the ordinary course of
business (excluding the expiration of any Material Contract in accordance with
its terms);


(o)with respect to any Station not enter into (i) any Contract constituting a
Sharing Agreement, Multicast Agreement, network affiliation agreement with a
third party, OTT Agreement or a Channel Sharing Agreement or (ii) any TVE
Agreement, except solely to the extent


53

--------------------------------------------------------------------------------





such TVE Agreement represents a grant of rights arising from a Contract with an
MVPD that is entered into the ordinary course of business consistent with past
practice as permitted by Section 5.01(n);


(p)not change any accounting practices, procedures or methods (except for any
change required by reason of a change in GAAP or applicable Law) or maintain its
books and records, in each case in a manner other than in the ordinary course of
business;


(q)not make or agree or commit to make any capital expenditure in excess of
$500,000 individually and $1,000,000 in the aggregate, except (i) pursuant to
each Station’s capital expenditure plan set forth in each Station’s annual
budget, (ii) for emergency commitments or expenditures, and (iii) for capital
expenditures incurred pursuant to the terms and subject to the conditions of
Section 7.10 in connection with the Repack;


(r)maintain its qualifications to maintain the FCC Licenses with respect to each
Station and not take any action that will materially impair such FCC Licenses or
such qualifications;


(s)promote the programming of each Station (both on-air and using third party
media) in the ordinary course of business consistent with past practice, taking
into account inventory availability;


(t)utilize the Program Rights only in the ordinary course of business consistent
with past practice;


(u)perform all of its obligations under the Assumed Contracts, the Revenue
Leases and the Real Property Leases in all material respects in a timely manner;


(v)keep in full force and effect the material insurance policies covering the
Business or the Stations (or other insurance policies comparable in amount and
scope);


(w)timely make retransmission consent elections with all MVPDs located in or
serving the Market;


(x)not enter into any Contract with any Affiliate or Subsidiary of Sinclair or
Tribune that constitutes a Purchased Asset or an Assumed Liability;


(y)not apply to the FCC for any construction permit that would restrict in any
material respect any Station’s operations or make any material changes in the
assets of the Stations that is not in the ordinary course of business, except
either (i) as and only to the extent required by Law or (ii) as and only to the
extent required in connection with the Incentive Auction and Repack; and
(z)not agree, commit or resolve to take any actions inconsistent with the
foregoing.
Section 5.02    No-Hire. During the period beginning on the date hereof and
ending on the first (1st) anniversary of the Closing Date, Sinclair will not,
and will use reasonable best efforts to


54

--------------------------------------------------------------------------------





cause Tribune (from the date hereof until the Tribune Closing), to not, directly
or indirectly, solicit to employ or hire any Employee who is a Transferred
Employee, unless (a) Buyer first terminates the employment of such Employee, (b)
such Employee voluntarily terminates without inducement by Sinclair or Tribune
or each of their Affiliates, as applicable, or (c) Buyer gives its written
consent to such employment or offer of employment; provided, however, that
Sinclair or Tribune or each of their Affiliates, as applicable shall be
permitted to make a general solicitation for employment not targeted to any
Employee who is a Transferred Employee and shall not be prohibited from
employing any such Employee pursuant to such a general solicitation.


Section 5.03    No Solicitation. Until such time as the earlier of the valid
termination of this Agreement in accordance with Article XI and the Closing,
Sinclair shall, shall cause Sinclair’s Affiliates, and shall use reasonable best
efforts to cause Tribune and Tribune’s Affiliates, and direct Sinclair’s,
Tribune’s and their respective officers, directors, investment bankers and
agents (collectively, the “Sinclair Persons”), to cease any discussions or
negotiations with, and Sinclair shall not, shall cause its Affiliates not to,
and shall direct the Sinclair Persons not to, directly or indirectly, knowingly
solicit, initiate or encourage any inquiries or proposals from, or discuss or
negotiate with any Person (other than Buyer), or enter into any agreements or
arrangements with any Person (other than Buyer) relating to the sale of all or a
significant portion of the Purchased Assets (whether by sale of assets, equity
or otherwise). Sinclair shall be responsible for all actions taken by the
Sinclair Persons that, if taken by Sinclair, would constitute a breach of this
Section 5.03.


Section 5.04    Interim Reports. Sinclair shall (a) to the extent not prohibited
by Law or under the terms of the Merger Agreement, provide Buyer any financial
reports received from Tribune or Tribune’s Affiliates under the Merger Agreement
or otherwise during the period from the date hereof through the earliest of (i)
the date of the Tribune Closing, (ii) the Closing Date, and (iii) the
termination of this Agreement in accordance with Article XI, in each case that
relate primarily to the Stations and (b)  within forty-five (45) days after the
end of each calendar month during the period from the date of the Tribune
Closing through the earlier of the Closing and the termination of this Agreement
in accordance with Article XI, an unaudited balance sheet for the Stations as of
the end of such month and the related combined unaudited statement of operations
for such month ended for the Stations, which balance sheet and statement of
operations shall be prepared on the substantially same basis to the manner in
which the Financial Statements were prepared.


Section 5.05    Access. After the Closing Date, upon reasonable notice, Sinclair
and Tribune will promptly provide Buyer and its Affiliates and agents reasonable
access to their properties, books, records, employees and auditors, at the sole
cost and expense of Buyer, to the extent necessary to permit Buyer to determine
any matter relating to its rights and obligations (or those of its Affiliates)
hereunder, or with respect to any period ending on or before the Closing Date,
or to enable the requesting party and its Representatives to satisfy its own and
its Affiliates’ legal, compliance, financial reporting and tax preparation
obligations; provided, that, except as required by Law, legal process or any
listing agreement with or the listing rules of a national securities exchange or
trading market, Buyer will hold, and will cause its Affiliates and its and their
respective officers, employees, investment bankers or agents to hold, in
confidence all confidential or proprietary information provided to it, or to
which it has had access to pursuant to Section 5.04 and this Section 5.05;


55

--------------------------------------------------------------------------------





provided further, that such access shall not unreasonably interfere with
Sinclair’s or Tribune’s business or operations.


Section 5.06    Real Property Lease Estoppels. Sinclair agrees to request, and
use reasonable best efforts (prior to the Tribune Closing) to cause Tribune to
request, an estoppel certificate of each landlord of a Real Property Lease made
pursuant to the provisions of the applicable Real Property Lease as to such
matters relating to the applicable Real Property Lease as Buyer shall reasonably
request. Sinclair agrees to use, and agrees to use reasonable best efforts
(prior to the Tribune Closing) to cause Tribune to, use commercially reasonable
efforts to obtain such estoppel certificates; provided, that neither Sinclair
nor Tribune shall be required to pay any compensation or other consideration to
obtain such estoppel certificates, other than immaterial processing fees or
legal fees of counsel to landlords for which Buyer shall promptly reimburse
Sinclair upon request.


Section 5.07    Online Data Room. No later than three (3) Business Days
following the Closing, Sinclair and Tribune shall deliver to Buyer a copy of all
documents in the online data rooms (including Dropbox and Venue) maintained by
Sinclair or Tribune or their Affiliates, as applicable, for the purposes of the
transactions contemplated by this Agreement prior to the date hereof on compact
disc, DVD or USB flash drive.


Section 5.08    Access Credentials; Records. On the Closing Date, if not
provided prior to the Closing Date, Sinclair shall use reasonable best efforts
to provide Buyer (a) access credentials (e.g., passwords, account names, keys,
tokens) for all of the Stations’ software and information technology systems
that are part of the Purchased Assets (and other assets that are not included in
the Purchased Assets but to which Buyer reasonably needs access for the receipt
of Transition Services), including automation systems, local area networks,
security systems and transmitter remote controls and (b) access to, or copies
of, to the extent available, engineering drawings (in electronic CAD format) of
station wiring, local area networks, facility electrical systems and facility
blueprints.


ARTICLE VI
COVENANTS OF BUYER


Section 6.01    Access to Information. After the Closing Date, upon reasonable
notice, Buyer will promptly provide Sinclair and its Affiliates and agents
reasonable access to its properties, books, records, employees and auditors, at
the sole cost and expense of Sinclair, to the extent necessary to permit
Sinclair to determine any matter relating to its rights and obligations (or
those of its Affiliates) hereunder with respect to any period ending on or
before the Closing Date or to the extent necessary to prepare or defend any
judicial or administrative proceeding related to the Business (other than in
connection with a dispute with Buyer), or to enable the requesting party and its
Representatives to satisfy its own and its Affiliates’ legal, compliance,
financial reporting and tax preparation obligations; provided, that, except as
required by Law, legal process or any listing agreement with or the listing
rules of a national securities exchange or trading market, Sinclair will hold,
and will cause its agents to hold, in confidence all confidential or proprietary
information to which it has had access to pursuant to this Section 6.01;
provided, further, that such access shall not unreasonably interfere with
Buyer’s business or operations.


56

--------------------------------------------------------------------------------





Section 6.02    Accounts Receivable.


(a)With respect to the Stations, Sinclair shall deliver or cause to be delivered
to Buyer, on or promptly after the Closing Date, a statement of the Accounts
Receivable. Buyer shall use reasonable best efforts (without receipt of any
additional consideration from Sinclair or any other Person) to collect the
Accounts Receivable during the period beginning on the Closing Date and ending
on the 120th day thereafter (the “Collection Period”) in the same manner that
Buyer uses to collect its own and its Affiliates’ accounts receivable; provided,
that Buyer shall not be permitted to commence any Proceeding to effect
collection or employ any collection agency, legal counsel or other third party,
or take any other extraordinary means of collections or pay any expenses to
third parties to collect the Accounts Receivable without obtaining the prior
written authorization of Sinclair, and, even if Sinclair provides such written
authorization, Buyer has no obligation to commence any such Proceeding. Buyer
shall send all payments received on the Accounts Receivable to Sinclair (or any
Person designated in writing with reasonable advance notice by Sinclair) by
check or, at Buyer’s election, deposit such payments by wire transfer of
immediately available funds (without offset) into an account designated by
Sinclair (the “AR Account”), in either case within fifteen (15) Business Days of
receipt. On the fifteenth (15th) day of each calendar month during the
Collection Period (and, if the Collection Period ends on a day other than the
last day of a calendar month, within fifteen (15) days after expiration of the
Collection Period), Buyer shall furnish Sinclair with a list (the “Aging
Report”) to show the amounts received by Buyer with respect to the Accounts
Receivable during the preceding calendar month (or, if the Collection Period
ends on a day other than the last day of a calendar month, the month in which
the Collection Period expired) and the amount remaining outstanding under each
particular Account Receivable. Any payment received by Buyer during the
Collection Period from a customer of a Station that was or is also a customer of
Sinclair and/or Tribune and that is obligated with respect to any Accounts
Receivable, shall be deposited (without offset) by Buyer in the AR Account (each
such payment, a “Specified Payment” and, collectively, the “Specified
Payments”), unless the customer disputes such Accounts Receivable in writing. If
during the Collection Period a dispute arises with regard to an account included
among the Accounts Receivable, Buyer shall promptly advise Sinclair thereof and
shall return that account to Sinclair (or any Person designated in writing with
reasonable advance notice by Sinclair). Any payments that are made directly to
Sinclair (or any Person designated in writing with reasonable advance notice by
Sinclair) during the Collection Period consisting of Accounts Receivable shall
be retained by Sinclair (less any commissions in respect thereof, which shall be
remitted to Buyer for payment in accordance with the following sentence);
provided, that any payments that are made directly to Sinclair or its Affiliates
following the Effective Time relating to sales made or the operation of the
Business following Closing shall be remitted promptly by Sinclair to Buyer.
Buyer shall not discount, offset, adjust or otherwise compromise any Accounts
Receivable except in accordance with the past practice of Sinclair, Tribune or
their respective Affiliates; provided, that if any Transferred Employee is due a
commission for any such collected payment due to a pre-Closing sale order, then
Buyer shall have the right, unless Buyer received a credit for such commission
in accordance with Section 2.08, to use such collected payment to pay the owed
commissions to such Transferred Employees and then remit the remainder of the
collected Accounts Receivable to Sinclair (with documentation reflecting the
payment of commissions to such Transferred Employees). Buyer shall be
responsible to notify third parties to commence paying Buyer for accounts
receivables relating to after the Effective Time; provided, that at Buyer’s sole


57

--------------------------------------------------------------------------------





cost and expense, Sinclair shall provide such cooperation and reasonable
assistance with respect thereto as is reasonably requested by Buyer.


(b)During the Collection Period, each Specified Payment received by Sinclair
from Buyer pursuant to Section 6.02(a) that is not specifically designated in
writing as a payment of a particular invoice or invoices shall be applied by
Sinclair to the Accounts Receivable for such customer outstanding for the
longest amount of time until paid in full, and any portion of each such
Specified Payment that remains (each such portion, a “Remitted Payment,” and,
collectively, the “Remitted Payments”) shall be promptly remitted by Sinclair to
Buyer in accordance with Section 6.02(c).


(c)During the Collection Period, Sinclair shall send or cause to be sent all
Remitted Payments by check, or at Sinclair’s election, shall deposit all
Remitted Payments (without offset) into an account identified by Buyer in
immediately available funds by wire transfer on a bi-monthly basis (the
fifteenth (15th) and last day of the month or the next preceding Business Day if
the fifteenth (15th) or last day of the month falls on day that is not a
Business Day) following the receipt by Sinclair, Tribune or any of their
respective Affiliates thereof. On the fifteenth (15th) day of each calendar
month during the Collection Period (and, if the Collection Period ends on a day
other than the last day of a calendar month, within fifteen (15) days after
expiration of the Collection Period), Sinclair shall furnish or cause to be
furnished to Buyer a list of the amounts received directly by Sinclair, Tribune
or any of their respective Affiliates with respect to the Accounts Receivable
during the preceding calendar month (or, if the Collection Period ends on a day
other than the last day of a calendar month, the month in which the Collection
Period expired), and Buyer shall use that information in the submission of the
Aging Reports to be supplied to Sinclair pursuant to Section 6.02(a).
(d)Buyer, on the one hand, and Sinclair, on the other hand, shall each be
entitled during the sixty (60) day period following expiration of the Collection
Period to inspect and audit the records maintained by the other party pursuant
to this Section 6.02, upon reasonable advance notice and during normal business
hours; provided, that no such inspection and audit shall unreasonably interfere
with the other party’s business or operations.


(e)Following the expiration of the Collection Period, neither Buyer or Sinclair
nor any other Person shall have any further obligations under this Section 6.02,
except that Buyer shall promptly pay over to Sinclair any amounts subsequently
paid to it with respect to any Accounts Receivable. Within twenty (20) days
after expiration of the Collection Period, Buyer shall deliver to Sinclair all
files, records, notes and any other materials relating to the Accounts
Receivable. Upon expiration of the Collection Period, Sinclair may pursue
collections of all remaining Accounts Receivable, and Buyer shall otherwise
cooperate with Sinclair (at the sole cost and expense of Sinclair and without
taking any actions not required under Section 6.02(a)) for the purpose of
collecting any outstanding Accounts Receivable.


(f)Buyer acknowledges that Sinclair may maintain all established cash management
lockbox arrangements in place at the Effective Time for remittance until such
time as Sinclair deems it appropriate to close such lockboxes. The Aging Reports
submitted by Buyer to Sinclair under Section 6.02(a) will reflect all such
lockbox receipts, and Sinclair shall cooperate


58

--------------------------------------------------------------------------------





with Buyer to keep the Aging Reports current. Sinclair shall pay or cause to be
paid over to Buyer any monies received by Sinclair, Tribune or any of their
respective Affiliates through its lockbox that are intended as a payment on
Buyer’s receivables.


(g)If either Buyer or Sinclair fail to timely remit (or cause to be remitted, as
the case may be) any amounts collected and required to be paid to the other
party pursuant to this Section 6.02, such amount shall bear interest at the
prime rate (as reported by The Wall Street Journal or, if not reported therein,
by another mutually-agreeable source) as in effect from time to time from the
date any such amount was due until the date of actual payment.


(h)All amounts received by Sinclair or their designees (other than amounts
representing Remitted Payments) pursuant to this Section 6.02 shall not be
required to be refunded or repaid by Sinclair (or their designees) for any
circumstance.


Section 6.03    Use of Retained Names and Marks.
(a)Neither Tribune nor Sinclair is conveying ownership rights or granting Buyer
a license to use any of the Retained Names and Marks (except for the implied
license under Section 6.03(b)) and, except as set forth in Section 6.03(b),
Buyer shall not and shall ensure that its Affiliates do not use the Retained
Names and Marks after the Closing.  In the event Buyer violates any of its
obligations under this Section 6.03, Sinclair may proceed against Buyer in law
or in equity for such damages or other relief as a court may deem appropriate. 
Buyer acknowledges that a violation of this Section 6.03 may cause Sinclair or
its Affiliates irreparable harm, which may not be adequately compensated for by
money damages.  Buyer therefore agrees that in the event of any actual or
threatened violation of this Section 6.03, Sinclair shall be entitled, in
addition to other remedies that it may have, to seek a temporary restraining
order and to seek preliminary and final injunctive relief against Buyer or any
Affiliate of Buyer to prevent any violations of this Section 6.03, without the
necessity of posting a bond. 


(b)As soon as reasonably practicable after the Closing Date (and in any event
within ninety (90) days thereafter), Buyer shall, and shall cause each of its
Affiliates to, cease and discontinue all uses of, and delete or remove from all
products, signage, vehicles, properties, technical information, and all other
materials, the Retained Names and Marks. Prior to such discontinuance of such
uses, Buyer and its Affiliates may utilize any properties or materials bearing
the Retained Names and Marks solely in a manner consistent with the use thereof
in the operation of the Stations immediately prior to the Closing Date.


Section 6.04    Insurance Policies. All of the insurance policies with respect
to the Stations may be cancelled by Sinclair, Tribune or any of their respective
Affiliates as of the Closing Date, and any refunded premiums shall be retained
by Sinclair or Tribune or such Affiliate. Buyer will be solely responsible for
acquiring and placing its casualty insurance, business interruption insurance,
liability insurance and other insurance policies for the Stations, including the
Purchased Assets and Assumed Liabilities, for periods on and after the Effective
Time.


Section 6.05    Title Commitments; Surveys. Buyer shall have the responsibility
to obtain, at its sole option and expense, (a) commitments for owner’s and
lender’s title insurance policies on


59

--------------------------------------------------------------------------------





the Owned Real Property, and commitments for lessee’s and lender’s title
insurance policies for all real property that is leased pursuant to a Real
Property Lease (collectively, the “Title Commitments”), and (b) an ALTA survey
on each parcel of the Owned Real Property or real property that is leased
pursuant to a Real Property Lease (the “Surveys”).  The Title Commitments will
evidence a commitment to issue an ALTA title insurance policy insuring good,
marketable and indefeasible fee simple (or leasehold, if applicable) title to
each parcel of the Owned Real Property or real property that is leased pursuant
to a Real Property Lease contemplated above for such amount as Buyer directs. 
Sinclair shall use reasonable best efforts to reasonably cooperate with Buyer
(and prior to the Tribune Closing, use reasonable best efforts to cause Tribune
to reasonably cooperate with Buyer) in obtaining such Title Commitments and
Surveys; provided, that none of Sinclair, Tribune or any of their respective
Affiliates shall be required to incur any cost, expense or other liability in
connection therewith (other than the fees of its counsel, if any).  If the Title
Commitments or Surveys reveal any Lien on the title other than Permitted Liens,
Buyer shall notify Sinclair in writing of such objectionable matter as soon as
Buyer becomes aware that such matter is not a Permitted Lien, and, Sinclair
agrees to use its reasonable best efforts to remove or cause to be removed such
objectionable matter as required pursuant to the terms of this Agreement. At
Closing, Sinclair shall use reasonable best efforts to provide or cause Tribune
or Sinclair’s or Tribune’s respective Affiliates to provide to Buyer’s title
insurance company customary seller affidavits, authority documentation, and, if
requested by Buyer, survey affidavits as may be reasonably required by Buyer’s
title insurance company.
Section 6.06    No-Hire. Except as pursuant to the terms of this Agreement,
during the period beginning on the date hereof and ending on the first (1st)
anniversary of the Closing Date, Buyer, and its Affiliates will not, directly or
indirectly, solicit to employ or hire any employee of Sinclair, Tribune or any
of their respective Affiliates whose primary work location is in the Market
(“Seller Employees”), unless (a) Sinclair, Tribune or their respective
Affiliates first terminates the employment of such employee, (b) such employee
voluntarily terminates without inducement by Buyer or its Affiliates, or (c)
Sinclair gives its written consent to such employment or offer of employment;
provided, however, Buyer and its Affiliates shall be permitted to (x) make a
general solicitation for employment (including in the Market) not targeted to
any Seller Employee and shall not be prohibited from employing any such employee
as a result of such general solicitation and (y) engage a search firm that
contacts a Seller Employee without direction from Buyer or its Affiliates and
shall not be prohibited from employing any such employee that is so contacted by
such search firm.
ARTICLE VII
JOINT COVENANTS


Section 7.01    Reasonable Best Efforts; Further Assurances.


(a)Subject to the terms and conditions of this Agreement, Buyer and Sinclair
will each use reasonable best efforts to take, or cause to be taken, all
actions, and do, or cause to be done, all efforts reasonably necessary or
desirable under applicable Law to consummate the transactions contemplated by
this Agreement; provided, that this provision shall not impose on (i) Sinclair
any obligation with respect to the transactions contemplated by the Merger
Agreement, and (ii) Buyer any obligation to (A) divest or hold separate any
asset, including any broadcast television station and FCC licenses relating
thereto, including arising from or relating to the matters set forth


60

--------------------------------------------------------------------------------





on Section 4.06(b) of the Buyer Disclosure Schedules or (B) take any other
action, including for the avoidance of doubt, any assignment of Buyer’s rights
hereunder or other restructuring of the transactions contemplated hereby, to the
extent arising from or relating to a change in applicable Law, including the FCC
Rules, as in effect as of the date hereof, including in connection with the
matters set forth on Section 4.06(b) of the Buyer Disclosure Schedules.


(b)In furtherance and not in limitation of Section 7.01(a), Buyer and Sinclair
shall, and prior to the Tribune Closing, Sinclair shall use reasonable best
efforts to cause Tribune to, use reasonable best efforts to prepare and file
with the FCC as soon as practicable, but in no event later than five (5)
Business Days after the date hereof, the requisite applications (collectively,
the “FCC Application”) and other necessary instruments or documents requesting
the FCC Consent and thereupon prosecute the FCC Application and otherwise use
their reasonable best efforts to obtain the requisite FCC Consent. Buyer shall,
and Sinclair shall or shall use reasonable best efforts to cause Tribune to,
oppose any petitions to deny or other objections filed with respect to the FCC
Application to the extent such petition or objection relates to such party.
Except as set forth on Section 7.01(b) of the Disclosure Schedules, neither
Buyer nor Sinclair shall, and prior to the Tribune Closing, Sinclair shall use
reasonable best efforts to cause Tribune not to, take any intentional action, or
intentionally fail to take any action, which would reasonably be expected to
materially delay the receipt of the FCC Consent; provided, however, that in no
event shall the foregoing be deemed to limit or modify the right of any party to
exercise its right to undertake an assignment pursuant to the terms and subject
to the conditions of Section 13.06. Sinclair shall, or shall use reasonable best
efforts to cause Tribune to, promptly enter or cause a Station Subsidiary of
Tribune to enter into a tolling agreement or other arrangement if requested by
the FCC with respect to any complaints regarding the FCC Licenses, and Buyer
shall accept liability in connection with any enforcement Proceeding by the FCC
with respect to such complaints as part of such tolling or other arrangement;
provided, that it is understood and agreed that Buyer shall be entitled to
indemnification from any such liability under Section 12.03(c) as if it were an
Excluded Liability. If the Closing shall not have occurred for any reason within
the original effective period of the FCC Consent, and neither party shall have
terminated this Agreement under Article XI, Buyer and Sinclair shall, or
Sinclair shall use reasonable best efforts to cause Tribune to, use reasonable
best efforts to jointly request an extension of the effective period of the FCC
Consent. No extension of the FCC Consent shall limit the right of any party to
exercise its rights under Article XI. Nothing in this Section 7.01(b) shall
prohibit Sinclair from taking (or from causing Tribune to take) any action
deemed necessary or appropriate in the reasonable discretion of Sinclair, in
connection with obtaining approval from any Governmental Authority in connection
with the transactions contemplated by the Merger Agreement; provided that in no
event shall the foregoing permit Sinclair to take any action in the exercise of
Sinclair’s reasonable discretion pursuant to the Merger Agreement that would
constitute a breach of the terms and conditions of Section 5.01 of this
Agreement.


(c)Within ten (10) Business Days after the date of this Agreement, Buyer and
Sinclair shall, and shall cause their ultimate parent entities (as that term is
defined in the HSR Act) to, and Sinclair shall use reasonable best efforts to
cause Tribune to, pursuant to the Merger Agreement make all required filings
with the Federal Trade Commission and the DOJ pursuant to the HSR Act, with
respect to the transactions contemplated hereby (including a request for early
termination of the waiting period thereunder) and shall thereafter promptly
respond to all reasonable


61

--------------------------------------------------------------------------------





requests received from such agencies for additional information or
documentation. Any filing fees payable under the HSR Act relating to the
transactions contemplated hereby shall be borne one half (1/2) by each of
Sinclair and Buyer.


(d)In connection with the efforts referenced in Section 7.01(b) to obtain the
FCC Consent, and in connection with efforts to obtain the DOJ Consent and HSR
Clearance, Buyer and Sinclair shall, and prior to the Tribune Closing, shall use
reasonable best efforts to cause Tribune to, use reasonable best efforts to the
extent permitted by Law, to (i) cooperate in all respects with each other in
connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a private
party, (ii) keep the other party informed in a timely manner and in all material
respects of any material communication received by such party from, or given by
such party, to the FCC or any other Governmental Authority (including the
provision upon request of copies of any pleadings, documents, or other
communications exchanged with the FCC or any other Governmental Authority) and
the material non-confidential portions of any communications received or given
by a private party with respect to this Agreement and the transactions
contemplated hereby, and (iii) permit the other party to review any material
non-confidential portions of any communication given or to be given by it to the
FCC, and any other Governmental Authority with respect to this Agreement and the
transactions contemplated hereby. Buyer and Sinclair may as deemed advisable and
necessary, designate any competitively sensitive materials provided to the other
under this Section 7.01 as “outside counsel only.” Such materials and the
information contained therein shall be given only to the outside counsel of the
recipient and will not be disclosed by such outside counsel to employees,
officers, or directors of the recipient without the advance written consent of
the party providing such materials. For the avoidance of doubt, Sinclair’s
obligations and Buyer’s rights under this Section 7.01(d) relate solely to the
transactions contemplated by this Agreement and shall not extend or relate to
any cooperation, communication, review or consultation rights with respect to
obtaining approval from any Governmental Authority in connection with any other
transactions contemplated by the Merger Agreement.


(e)Upon receipt from the DOJ of a written statement that the DOJ will not
approve the sale of the Covered Stations to Buyer pursuant to this Agreement,
each of Sinclair and Buyer shall immediately, and in all cases no later than
twenty four (24) hours after such receipt, provide written notice to the other
party of receipt of such written statement (that includes therewith a copy of
the above-referenced DOJ writing).


(f)From and after the Closing, each of Buyer and Sinclair shall, and shall cause
their respective Affiliates to, execute such documents and instruments and
provide such information, cooperation, assistance and otherwise take such steps
as Sinclair or Buyer, respectively, may reasonably request to fulfill the
provisions of and to carry out the intent and give such other party the full
benefit of this Agreement, including the execution and delivery of documents and
instruments evidencing the transfer or assignment to Buyer, free and clear of
all Liens other than Permitted Liens, of the Purchased Assets.


Section 7.02    Certain Filings; Further Proceedings. Sinclair and Buyer shall
cooperate with one another and use their respective reasonable best efforts
(a) in determining whether any


62

--------------------------------------------------------------------------------





Proceeding by or in respect of, or filing with, any Governmental Authority is
required, or any Proceedings, consents, approvals or waivers are required to be
obtained from parties to any Assumed Contracts, in connection with the
consummation of the transactions contemplated by this Agreement and (b) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers, in each case that are necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
(whether or not such actions, consents, approvals or waivers are conditions to
the consummation of the transactions contemplated by Article X); provided, that,
except as otherwise set forth herein, none of Sinclair, Tribune nor Buyer shall
be required to pay consideration to obtain any such consent, approval or waiver.


Section 7.03    Control Prior to Closing. This Agreement and, without
limitation, the covenants in Article V, are not intended to and shall not be
construed to transfer control of the Stations or to give Buyer any right,
directly or indirectly, to control, supervise or direct, or attempt to control,
supervise or direct, the personnel, programming or finances, or any other matter
relating to the operation of the Stations prior to the Closing, and Sinclair,
Tribune or their respective Affiliates, as applicable, shall have ultimate
control and supervision of all aspects of the Stations’ operations up to the
time of the Closing.


Section 7.04    Public Announcements. So long as this Agreement is in effect,
none of Buyer, Tribune, Sinclair or any of their respective Affiliates, shall
issue or cause the publication of any press release or other public statement
relating to the transactions contemplated by this Agreement or this Agreement
without the prior written consent of the other party, unless such party
determines, after consultation with outside counsel, that it is required by
applicable Law or by any listing agreement with or the listing rules of a
national securities exchange or trading market to issue or cause the publication
of any press release or other public announcement with respect to the
transactions contemplated by this Agreement or this Agreement, in which event
such party shall provide, on a basis reasonable under the circumstances and
subject to applicable Law, notice to the other parties and an opportunity to the
other parties to review and comment on such press release or other announcement
in advance, and shall give reasonable consideration to all reasonable comments
suggested thereto. Notwithstanding anything to the contrary in this Section
7.04, the parties acknowledge that this Agreement and the FCC Application will
be filed with the FCC and a local public notice will be broadcast on the
Stations and published in a local newspaper pursuant to applicable FCC Rules.


Section 7.05    Notices of Certain Events. From the date hereof until the
earlier to occur of the Closing Date or the termination of this Agreement in
accordance with Article XI, Sinclair, on the one hand, and Buyer, on the other
hand, shall each promptly notify the other of, (a) any material written notice
from any Person alleging that the approval or consent of such Person is or may
be required in connection with transactions contemplated by this Agreement,
(b) any written notice or other communication from any Governmental Authority or
securities exchange in connection with the transactions contemplated by this
Agreement, and (c) any Proceeding or investigation, commenced or, to the
Knowledge of the Selling Parties or knowledge of Buyer, threatened against,
Sinclair or Buyer, respectively, that would be reasonably likely to (i) prevent
or materially delay the consummation of the transactions contemplated hereby or
(ii) result in the failure of any


63

--------------------------------------------------------------------------------





conditions to the Closing set forth in Article X to be satisfied; provided, that
the delivery of any notice pursuant to this Section 7.05 shall not affect or be
deemed to modify any representation, warranty, covenant, right, remedy, or
condition to any obligation of any party hereunder.


Section 7.06    Retention of Records; Post-Closing Access to Records.


(a)Notwithstanding anything to the contrary contained in this Agreement,
Sinclair, Tribune and their respective Affiliates may retain and use, at their
own expense, copies of all documents or materials transferred hereunder, in each
case, which (i) are used in connection with the businesses of Sinclair, Tribune
or their respective Affiliates, other than the operation of the Stations, (ii)
Sinclair, Tribune or any of their respective Affiliates in good faith determines
that it is reasonably likely to need access to in connection with the defense
(or any counterclaim, cross-claim or similar claim in connection therewith) of
any Proceeding against or by Sinclair, Tribune or their respective Affiliates
pending or threatened as of the Closing Date (other than a dispute with Buyer),
or (iii) Sinclair, Tribune or any of their respective Affiliates in good faith
determines it is reasonably likely to need access to in connection with any
filing, report, or investigation to or by any Governmental Authority subject, in
the case of clauses (ii) and (iii), to the reasonable agreement of the parties
as to maintaining the confidentiality of any such materials and information.


(b)Notwithstanding anything to the contrary contained in this Agreement, for a
period of three (3) years after the Closing Date, with respect to the Stations,
Sinclair shall maintain, and provide Buyer and its Representatives reasonable
access to, those records of Sinclair, Tribune and their respective Affiliates
insofar as they relate to the Purchased Assets that relate to periods prior to
the consummation of the Closing, during normal business hours and on at least
ten (10) Business Days’ prior written notice (or such shorter time period as
necessitated by the urgency of the underlying facts and circumstances);
provided, that, except as required by Law, legal process or any listing
agreement with or the listing rules of a national securities exchange or trading
market, Buyer will hold, and will cause its Affiliates, Representatives and
agents to hold, in confidence, and not disclose, all confidential or proprietary
information to which it has had access to pursuant to this Section 7.06(b);
provided, further, that such access shall not unreasonably interfere with
Sinclair’s or Tribune’s business or operations. If Sinclair or any of its
Affiliates shall desire to dispose of any of such books and records prior to the
expiration of such three (3) year period in accordance with the record retention
policies of Sinclair or such Affiliate then in effect, Sinclair shall, prior to
such disposal, give Buyer ten (10) Business Days’ prior notice to enable Buyer,
at Buyer’s expense, to segregate and remove such books and records as Buyer may
select, subject to destruction of correspondence and other similar documents in
the ordinary course, in accordance with customary retention policies and
applicable Law.


Section 7.07    Cooperation in Litigation. From and after the Closing Date,
Buyer and Sinclair shall (and shall cause their respective Affiliates to)
reasonably cooperate with each other at the requesting party’s expense in the
prosecution or defense of any Proceeding arising from or related to the
operation of any of the Stations and involving one or more third parties (other
than a dispute between Buyer or its Affiliates and Sinclair or its Affiliates).
The party requesting such cooperation shall pay the reasonable, documented
out-of-pocket expenses (excluding internal costs) incurred in providing such
cooperation (including reasonable legal fees and disbursements) by the


64

--------------------------------------------------------------------------------





party providing such cooperation and by its Affiliates and its and their
officers, members, directors, employees and agents.


Section 7.08    Mail; Misallocated Assets.
(a)Mail; Communications. From and after the Closing, Sinclair hereby authorizes
and empowers Buyer and its Affiliates to receive and open all mail and other
communications (including electronic communications) received by Buyer or its
Affiliates relating to the Business and to deal with the contents of such
communications. From and after the Closing, Sinclair shall promptly deliver or
cause to be delivered to Buyer any mail or other communication (including
electronic communications) received by Sinclair or any of its Affiliates after
the Closing Date pertaining to the Business, and if Sinclair or its Affiliates
receives from any Person after the Closing Date any telephone calls with respect
to the Business at any telephone number not transferred to Buyer, Sinclair shall
inform such Person that the telephone number for the Business has changed and
provide such Person with, and forward such call to, such telephone number for
the Business as is supplied by Buyer.


(b)Misallocated Assets. From and after the Closing, in the event that Sinclair,
Buyer or any of their respective Affiliates discovers that an asset used
primarily in the Business (other than an Excluded Asset) is owned by Sinclair or
any of its Affiliates and was not acquired by Buyer as a Purchased Asset as
contemplated herein, Sinclair shall assign, transfer, convey and deliver such
asset to Buyer or one of its Affiliates, as directed by Buyer, for no additional
consideration, and shall execute such further documents and instruments
reasonably necessary to give effect to and evidence such assignment, transfer,
conveyance and delivery and such asset shall be considered a Purchased Asset for
all purposes hereunder. From and after the Closing, in the event that Sinclair,
Buyer or any of their respective Affiliates discovers that an asset not used
primarily in the Business was sold, transferred, conveyed and assigned to Buyer
or its Affiliates hereunder, Buyer shall, or shall cause such Affiliate to,
assign, transfer, convey and deliver such asset to Sinclair or one of its
Affiliates, as directed by Sinclair, for no consideration, and shall execute
such further documents and instruments reasonably necessary to give effect to
and evidence such assignment, transfer, conveyance and delivery and such asset
shall be considered an Excluded Asset for all purposes hereunder.


Section 7.09    Confidentiality. Following the Closing Date, subject to the
requirements of applicable Law or any national stock exchange and unless a
disclosing party determines, after consultation with counsel, that it is
reasonably likely to be required by applicable Law, by judicial or similar
process or by any listing agreement with or the listing rules of a national
securities exchange or trading market to make disclosure, Sinclair shall and
shall cause its Affiliates to keep confidential and not disclose any non-public
information regarding the Business, Buyer and its Affiliates and their business
and properties that are disclosed in connection with the negotiation,
preparation or performance of this Agreement.


Section 7.10    Repacking.
(a)Following the date hereof, the parties hereto agree to reasonably cooperate
in connection with the implementation of any modifications or amendments to the
FCC Licenses or the Stations necessitated by the Repack conducted by the FCC,
including taking such actions as


65

--------------------------------------------------------------------------------





may be reasonably requested by Buyer in connection therewith or as may be
reasonably required to comply with any FCC order in connection therewith.    


(b)Without limiting the generality of Section 7.10(a), with respect to the
Repack, Sinclair shall, and as applicable prior to the Tribune Closing shall use
reasonable best efforts to cause Tribune, to: (i) provide Buyer with copies of
all FCC filings previously made in connection with the channel changes and with
the reimbursement of actual expenses incurred; (ii) cooperate with Buyer in
connection with future FCC filings; (iii) provide Buyer with all technical
information in the possession of Sinclair, Tribune or their respective
Affiliates regarding the construction plans for the channel changes in respect
of the Repacked Stations, including, to the extent available, details about the
equipment to be purchased, site surveys, title reports, structural analysis,
lease negotiations and any other engineering or construction activities
reasonably necessary to complete the channel changes; (iv) not incur any
expenses with respect to the channel changes for the Repacked Stations without
consultation with Buyer; (v) comply with all applicable deadlines imposed by the
FCC with respect to the Repacked Stations and the Repack, as applicable,
including, with respect to the build-out of a Repacked Station’s construction
permit, its cessation of operations on its existing channel, and commencement of
operations on its new channel, to the extent applicable, in connection with the
Repack and provide updates with respect to the foregoing, as may be reasonably
requested by Buyer, from time to time, prior to the Closing; and (vi) cooperate
with Buyer upon the Closing to file one or more new FCC Forms 1876 to designate
Buyer, or Buyer’s designee, as an entity eligible to receive reimbursements from
the TV Broadcaster Relocation Fund (“Repack Fund”) of eligible expenses related
to the channel changes and to establish one or more new accounts for such
reimbursements. With respect to any out-of-pocket costs, fees or expenses
incurred, and paid to third parties, by Tribune or its Affiliates prior to the
Closing (x) directly arising from the activities set forth in the foregoing
clause (v) of this Section 7.10(b) or (y) otherwise incurred in connection with
the Repack of the Repacked Stations (collectively, “Aggregate Repack Costs”),
Sinclair shall, and prior to the Tribune Closing shall use reasonable best
efforts to cause Tribune, to provide reasonable documentation of all such
Aggregate Repack Costs to Buyer on a timely basis, and as may be reasonably
requested by Buyer from time to time. In connection with Section 2.08(k), Buyer
shall pay to Sinclair an amount equal to the Aggregate Repack Costs less the
amount of any reimbursements received by Sinclair or Tribune from the Repack
Fund with respect to the Repacked Stations (“Net Repack Costs”); provided, that
if no payment is required under Section 2.08(k)(i), Buyer shall pay Sinclair the
Net Repack Costs no later than the tenth (10th) Business Day after the
Settlement Statement becomes the Final Settlement Statement. Buyer shall be
entitled to retain any reimbursement funds from the Repack Fund that have not
been included as a deduction of Aggregate Repack Costs for purposes of its
payment of Net Repack Costs.  


Section 7.11    Post-Closing Financials. Within forty-five (45) days after the
Closing, Sinclair shall deliver to Buyer an unaudited balance sheet for the
Stations as of the date prior to the Closing Date and the related combined
unaudited statement of operations for the period since the end of the last month
for which a statement of operation was provided to Buyer pursuant to Section
5.04 through the date prior to the Closing Date, which balance sheet and
statement of operations shall be prepared on a materially similar basis to the
manner in which the Financial Statements.  Sinclair shall reasonably cooperate
with Buyer and provide such information and assistance as is


66

--------------------------------------------------------------------------------





reasonably required by Buyer in order to support Buyer’s internal or external
financial statement and information reporting process in respect of the
Business.


Section 7.12    WSFL-TV Matters. From and after the Closing, Buyer and Sinclair
shall comply with the obligations with respect to WSFL-TV as set forth in
Exhibit K.


ARTICLE VIII
EMPLOYEE MATTERS
Section 8.01    Employment.
 
(a)At least five (5) days prior to the Closing Date, Buyer shall offer
employment as of the Closing Date, which offers shall be consistent with the
employment terms set forth below in this Section 8.01 and conditioned on
Closing, to each Employee employed immediately prior to the Closing Date and who
is listed on Section 3.11(b) of the Disclosure Schedules (or who is hired after
the date of such list either (i) to replace a departing employee or (ii) with
the prior, written consent of Buyer), and who is not on authorized or
unauthorized leave of absence, sick leave, short or long-term disability leave,
military leave or layoff with recall rights (“Active Employees”). Employees who
are on authorized leave of absence, sick leave, short or long-term disability
leave, military leave or layoff with recall rights (collectively, “Inactive
Employees”) shall be offered employment by Buyer, which offer shall be
conditioned on Closing and each such Inactive Employee’s return to active
employment immediately following such absence within twelve (12) months of the
Closing Date, or such later date as required under applicable Law (the “Return
Deadline”); provided, that to the extent that any Inactive Employee does not
accept Buyer’s offer of employment or does not return prior to the Return
Deadline, such Inactive Employee shall remain an employee of Sinclair. For the
purposes hereof, all Active Employees, or Inactive Employees, who accept Buyer’s
offer of employment and commence employment on the applicable Employment
Commencement Date are referred to individually as a “Transferred Employee” and
collectively as the “Transferred Employees.” The “Employment Commencement Date”
as referred to herein shall mean (i) as to those Transferred Employees who are
Active Employees hired upon the Closing Date, the Closing Date and (ii) as to
those Transferred Employees who are Inactive Employees, the date on which the
Transferred Employee begins employment with Buyer.


(b)The initial terms and conditions of employment for those Non-Union
Transferred Employees who have employment agreements with Sinclair, Tribune or
any of their respective Affiliates shall be as set forth in such employment
agreements; provided, that Buyer may require such Transferred Employees to
execute comparable new employment agreements with Buyer as a condition of
employment.


(c)From the Employment Commencement Date until at least one (1) year after the
Closing Date, Buyer and Sinclair agree that Buyer or its Affiliates shall
provide each Transferred Employee who is not a Union Employee (“Non-Union
Transferred Employee”), to the extent that such Non-Union Transferred Employee
remains employed by Buyer (which obligation shall not give any Non-Union
Transferred Employee any right to continued employment for any specified period)
and who does not have an employment agreement with Sinclair, Tribune or any of
their respective Affiliates and who is employed by Buyer with (i) annual base
salary or wages that are


67

--------------------------------------------------------------------------------





no less favorable than such Transferred Employee’s annual base salary or wages
immediately prior to the Employment Commencement Date, (ii) subject to Section
8.05, cash bonus opportunities (excluding equity incentive opportunities) that
are, in the aggregate, no less favorable than the cash bonus opportunities
(excluding equity incentive opportunities) provided to such Transferred
Employees immediately prior to the Employment Commencement Date, and (iii)
employee benefits (excluding retiree medical and defined benefit opportunities)
that, in the aggregate, are no less favorable than the employee benefits
(excluding retiree medical and defined benefit opportunities) provided to
similarly situated employees of Buyer immediately prior to the Employment
Commencement Date; provided, however, that Buyer shall not have any of the
foregoing obligations to the extent Sinclair has not, prior to the date hereof,
disclosed to Buyer the amounts and terms of any such compensation or benefits
that are effective as of the date hereof, except with respect to any changes to
such compensation or benefits, implemented after the date hereof, in accordance
with the terms of this Agreement (including Section 5.01).


(d)Buyer and Sinclair agree that Buyer shall not assume and shall not be bound
by the terms and obligations of any Bargaining Agreement as a successor or
assign of Sinclair, Tribune or any of their respective Affiliates or otherwise.
Subject to the foregoing: (i) on each Employment Commencement Date Buyer agrees
that Buyer or its Affiliates shall provide the Union Employees with an initial
base salary (or hourly wage), commission rate and normal bonus opportunity at
least as favorable as those provided by Sinclair, Tribune, or any of their
respective Affiliates, as applicable, immediately prior to the applicable
Employment Commencement Date, and (ii) following the Closing Date, Buyer or its
Affiliates shall comply with any and all bargaining obligations under the
National Labor Relations Act with respect to the Union Employees.


(e)For the avoidance of doubt, nothing in this Article VIII shall give any
Transferred Employee any right to employment or continued employment for any
specified period. Buyer agrees that Buyer shall provide severance benefits to
the Transferred Employees on terms that are at least as favorable as those
provided to similarly situated employees of Buyer. To the extent permitted by
Law and Buyer’s employee benefit plans, programs, and policies, Buyer shall give
Non-Union Transferred Employees full credit for purposes of eligibility waiting
periods and vesting, and for benefit accrual (other than benefit accrual under a
defined benefit pension plan or for eligibility to participate in any retiree
medical or life insurance program or other plan or program that is closed to new
participants) under the employee benefit plans or arrangements or severance
practices maintained by Buyer or its Affiliates in which such Non‑Union
Transferred Employees participate for such Transferred Employees’ service with
Sinclair, Tribune or any of their respective Affiliates or predecessors, but
only to the extent Sinclair, Tribune or any of their respective Affiliates
recognized such service for purposes of equivalent benefit plans or arrangements
or severance practices.


Section 8.02    Savings Plan. Sinclair and Tribune shall take all reasonable
actions necessary to 100% vest each Transferred Employee’s accounts under each
Sinclair Plan or Tribune Plan intended to qualify under Section 401(k) of the
Code. Buyer shall take any and all actions as may be required to cause a
tax-qualified defined contribution plan established or designated by Buyer (the
“Buyer’s 401(k) Plan”), including, if necessary, making amendments to the
Buyer’s 401(k) Plan, to accept rollover contributions from the Transferred
Employees of any account balances


68

--------------------------------------------------------------------------------





(inclusive of any plan loans) in cash or notes (in the case of loans)
distributed to them by the Sinclair 401(k) Plan or the Tribune 401(k) Plan, as
applicable. The distribution and rollover described herein shall comply with
applicable Law, and each party shall make all filings and take any actions
required of such party by applicable Law in connection therewith. Consistent
with Section 8.01, Buyer’s 401(k) Plan shall credit Transferred Employees with
service credit for eligibility and vesting purposes for service recognized for
the equivalent purposes under the Sinclair 401(k) Plan or the Tribune 401(k)
Plan, as applicable.


Section 8.03    Employee Welfare Plans. With respect to Employees of Sinclair,
Sinclair shall and, with respect to Employees of Tribune, shall cause Tribune
to, retain responsibility for and continue to pay all medical, life insurance,
disability and other welfare plan expenses and benefits for each Transferred
Employee with respect to claims incurred under the terms of the Sinclair Plans
or Tribune Plans, respectively, by such Employees or their covered dependents
prior to the Employment Commencement Date, as applicable. Expenses and benefits
with respect to claims (or rights to make claims) incurred by Transferred
Employees or their covered dependents on or after the Employment Commencement
Date shall be the responsibility of Buyer, subject to the terms and conditions
of Buyer’s welfare plans. With respect to any welfare benefit plans maintained
by Buyer for the benefit of Transferred Employees on and after the Employment
Commencement Date, to the extent permitted by applicable Law, Buyer shall
(a) cause any eligibility requirements or pre-existing condition limitations to
be waived to the same extent waived generally by Buyer with respect to its
employees and (b) give effect, in determining any deductible and maximum
out-of-pocket limitations, amounts paid by such Transferred Employees with
respect to similar plans maintained by Sinclair, Tribune or any of their
respective Affiliates.


Section 8.04    Vacation; Personal Time. Prior to or on the applicable
Employment Commencement Date, Sinclair, Tribune or any of their respective
Affiliates shall pay to each Transferred Employee who resides in a Payout State
an amount equivalent to such employee’s accrued but unused vacation and personal
time as of the Employment Commencement Date at the employee’s base rate of
compensation on the Employment Commencement Date, which has been taken into
account as a proration pursuant to Section 2.08(c) such that Buyer shall not
assume any liabilities for unpaid accrued vacation and personal time of such
Transferred Employee; provided, that for the purposes of this Agreement, prior
service with Sinclair, Tribune, or any of their respective Affiliates shall be
taken into account in determining the vacation and personal time entitlement for
each Transferred Employee who resides in a Payout State under Buyer’s vacation
and personal time policy after the applicable Employment Commencement Date.
Subject to the foregoing, with respect to Transferred Employees who reside in a
Non-Payout State, Buyer shall assume all liabilities for such unpaid accrued
vacation and personal time of each Transferred Employee (to the extent taken
into account as a proration pursuant to Section 2.08(c)), giving service credit
under Buyer’s vacation and personal time policy for service with Sinclair,
Tribune or any of their respective Affiliates, and shall permit Transferred
Employees to use their vacation and personal time entitlement accrued as of the
applicable Employment Commencement Date in accordance with Buyer’s policy for
carrying over unused vacation and personal time. To the extent that Buyer’s
policies do not permit a Transferred Employee who resides in a Non-Payout State
to use any accrued and unused vacation and/or other personal time for which
Buyer has assumed the liabilities hereunder (other than as a result of such
Transferred Employee’s failure to use such vacation and/or other personal time
despite


69

--------------------------------------------------------------------------------





his or her eligibility to do so, without adverse consequences, under Buyer’s
policies), Buyer will pay such Transferred Employee who resides in a Non-Payout
State for any such vacation and/or personal time at the time at which such
accrued vacation and/or personal time would otherwise be lost. Notwithstanding
any provision in this Agreement to the contrary, no Transferred Employee shall
be entitled to receive duplicated credit for the same period of service.


Section 8.05    Bonus. Buyer shall assume the obligation to provide, within
ninety (90) days of the applicable Employment Commencement Date, each
Transferred Employee a prorated cash bonus for the portion of the calendar year
preceding the Closing Date in accordance with the terms of the applicable bonus
plan made available to Buyer and subject to (i) such pro rata portion of any
such annual bonus being accounted for as a proration pursuant to Section
2.08(c), and (ii) Buyer being provided a schedule of prorated bonus payment for
each Transferred Employee; provided, that the aggregate amount of annual bonuses
paid to Transferred Employees in respect of the portion of the year during which
the Closing occurs beginning on January 1 and ending on the Closing Date shall
be no less than the Accrued Bonus Amount.


Section 8.06    Treatment of Equity Awards. Sinclair and Tribune shall take all
actions necessary to cause each equity award held by a Transferred Employee that
did not become vested or terminated as a result of the Merger Agreement and that
has been converted into an unvested right as of immediately prior to the Closing
to be treated, solely for the purposes of the outstanding converted equity
awards, as if the Transferred Employee’s employment with Sinclair or Tribune was
terminated without “cause” upon the Closing. Sinclair and Tribune, as
applicable, shall bear and retain all liability with respect to such equity and
any equity-based awards, including, all employment Taxes related thereto.


Section 8.07    No Further Rights. Without limiting the generality of Section
13.08, nothing in this Article VIII, express or implied, is intended to confer
on any Person (including any Transferred Employees and any current or former
Employees of Sinclair, Tribune or any of their respective Affiliates) other than
Buyer and Sinclair and their respective successors and permitted assigns any
rights, benefits, remedies, obligations or liabilities under or by reason of
this Article VIII. Accordingly, notwithstanding anything to the contrary in this
Article VIII, this Agreement is not intended to create a Contract between Buyer
and Sinclair or Tribune, on the one hand, and an Employee of Sinclair, Tribune
or any of their respective Affiliates, on the other hand, and no Employee of
Sinclair, Tribune, Buyer or any of their respective Affiliates may rely on this
Agreement as the basis for any breach of contract claim against Buyer, Sinclair,
Tribune or any of their respective Affiliates. This Section 8.07 does not amend
any provision of any employee benefit plan of Buyer, Sinclair, Tribune or any of
their respective Affiliates and is not intended to nor shall require Buyer to
continue any employee benefit plan beyond the time when it otherwise lawfully
could be terminated or modified.


Section 8.08    Flexible Spending Plan. As of the Employment Commencement Date,
with respect to all Employees of Sinclair, Sinclair shall, and, with respect to
all Employees of Tribune, shall cause Tribune to, transfer from the Employee
Plans that are medical and dependent care account plans (each, a “Seller FSA
Plan”) to one or more medical and dependent care account plans established or
designated by Buyer (collectively, the “Buyer FSA Plan”) the account balances


70

--------------------------------------------------------------------------------





(positive or negative) of Transferred Employees, and Buyer shall be responsible
for the obligations of the Seller FSA Plans to provide benefits to the
Transferred Employees with respect to such transferred account balances at or
after the Employment Commencement Date (whether or not such claims are incurred
prior to, on or after such date) for the remainder of the calendar year that
follows the Employment Commencement Date. Each Transferred Employee shall be
permitted to continue to have payroll deductions made as most recently elected
by him or her under the applicable Seller FSA Plan. As soon as reasonably
practicable following the end of the plan year for the Buyer FSA Plan, including
any grace period, Buyer shall promptly reimburse Sinclair, Tribune or any of
their respective Affiliates, as applicable, for benefits paid by the Seller FSA
Plans to any Transferred Employee prior to the Employment Commencement Date to
the extent in excess of the payroll deductions made in respect of such
Transferred Employee at or prior to the Employment Commencement Date but only to
the extent that such Transferred Employee continues to contribute to the Buyer
FSA Plan the amount of such deficiency. This Section 8.08 shall be interpreted
and administered in a manner consistent with Rev. Rul. 2002-32.


Section 8.09    Payroll Matters. Buyer shall, and, with respect to Employees of
Sinclair, Sinclair shall and, with respect to Employees of Tribune, shall cause
Tribune to, utilize the following procedures for preparing and filing Internal
Revenue Service Forms W-2 (Wage and Tax Statements), as described in Revenue
Procedure 2004-53 for Transferred Employees:
  
(a)(i) Sinclair and Tribune shall provide all required Forms W-2 to (x) all
Transferred Employees reflecting wages paid and taxes withheld by Sinclair or
Tribune, as applicable, prior to the Employment Commencement Date, and (y) all
other Employees and former Employees of Sinclair or Tribune who are not
Transferred Employees reflecting all wages paid and taxes withheld by Sinclair
or Tribune, as applicable, and (ii) Buyer (or one of its Affiliates) shall
provide all required Forms W-2 to all Transferred Employees reflecting all wages
paid and taxes withheld by Buyer (or one of its Affiliates) on and after the
Employment Commencement Date.


(b)Sinclair shall, and shall use reasonable best efforts to cause Tribune to,
adopt, and Buyer shall adopt, the “alternative procedure” of Revenue Procedure
2004-53 for purposes of filing Internal Revenue Service Forms W-4 (Employee’s
Withholding Allowance Certificate) and W-5 (Earned Income Credit Advance Payment
Certificate). Under this procedure, Sinclair or Tribune, as applicable, shall
provide to Buyer all Internal Revenue Service Forms W-4 and W-5 on file with
respect to each Transferred Employee and any written notices received from the
Internal Revenue Service under Reg. § 31.3402(f)(2)-1(g)(5) of the Code, and
Buyer will honor these forms until such time, if any, that such Transferred
Employee submits a revised form.


(c)With respect to garnishments, tax levies, child support orders, and wage
assignments in effect with Sinclair, Tribune or any of their respective
Affiliates on the Employment Commencement Date for Transferred Employees and
with respect to which Sinclair or Tribune, as applicable, has notified Buyer in
writing, Buyer shall honor such payroll deduction authorizations with respect to
Transferred Employees and will continue to make payroll deductions and payments
to the authorized payee, as specified by a court or order which was filed with
Sinclair, Tribune or any of their respective Affiliates, as applicable, on or
before the Employment Commencement Date, to the extent such payroll deductions
and payments are in compliance with applicable Law, and


71

--------------------------------------------------------------------------------





from and after the Closing Date, Sinclair, Tribune or any of their respective
Affiliates, as applicable, will continue to make such payroll deductions and
payments to authorized payees as required by Law with respect to all other
Employees of Sinclair, Tribune or any of their respective Affiliates who are not
Transferred Employees. Sinclair shall, and shall use reasonable best efforts to
cause Tribune to, as soon as practicable after the Employment Commencement Date,
provide Buyer with such information in the possession of Sinclair, Tribune or
any of their respective Affiliates as may be reasonably requested by Buyer and
necessary for Buyer to make the payroll deductions and payments to the
authorized payee as required by this Section 8.09(c).


Section 8.10    WARN Act. Buyer shall not take any action on or after the
Closing Date that would cause any termination of employment of any Employees by
Sinclair, Tribune or any of their respective Affiliates that occur before the
Closing to constitute a “plant closing” or “mass layoff” under the Worker
Adjustment and Retraining Notification Act of 1988, as amended, and any similar
state or local “mass layoff” or “plant closing” Law (collectively, the “WARN
Act”) or in connection with events that occur from and after the Closing, or to
create any liability to Sinclair, Tribune or any of their respective Affiliates
for any employment terminations under applicable Law. The Assumed Liabilities
shall include all liabilities with respect to any amounts (including any
severance, fines or penalties) payable under or pursuant to the WARN Act only
with respect to any Employees who do not become Transferred Employees as a
result of Buyer’s failure to extend offers of employment or continued employment
as required by Section 8.01, and Buyer shall reimburse Sinclair and Tribune for
any such amounts.


ARTICLE IX
TAX MATTERS


Section 9.01    Bulk Sales. Sinclair and Buyer hereby waive compliance with the
provisions of any applicable bulk sales law and no representations, warranty or
covenant contained in this Agreement shall be deemed to have been breached as a
result of such non-compliance; provided, that any liability or obligation
relating to any such non-compliance (other than a liability or obligation that
would otherwise be an Assumed Liability hereunder) shall be deemed an Excluded
Liability hereunder.


Section 9.02    Transfer Taxes. All Transfer Taxes arising out of or in
connection with the transactions effected pursuant to this Agreement shall be
shared fifty percent (50%) by Sinclair and fifty percent (50%) by Buyer. The
party which has the primary responsibility under applicable Law for the payment
of any particular Transfer Tax shall prepare and file any Tax Return required to
be filed in connection with such Transfer Tax, pay the full amount of such
Transfer Tax to the appropriate Governmental Authority in accordance with
applicable Law, notify the other party in writing of the amount paid, and attach
to such notification a copy of any Tax Returns filed in connection with such
Transfer Tax. The other party shall pay the party that paid the Transfer Tax an
amount equal to fifty percent (50%) of such Transfer Tax by check or wire
transfer of immediately available funds within five (5) Business Days after
receiving such notice. Buyer and Sinclair shall (and prior to the Tribune
Closing Sinclair shall use reasonable best efforts to cause Tribune to)
cooperate in the preparation, execution and filing of all Transfer Tax Returns
and shall cooperate in seeking to secure any available exemptions from such
Transfer Taxes.


72

--------------------------------------------------------------------------------





Section 9.03    FIRPTA Certificate. Tribune shall deliver to Buyer on the
Closing Date a duly completed and executed certificate of non-foreign status
pursuant to Section 1.1445-2(b)(2) of the Treasury Regulations. Buyer’s sole
remedy under this Agreement for failure to receive any such certificate shall be
to make any withholdings as are required pursuant to Section 1445 of the Code.


Section 9.04    Taxes and Tax Returns.
   
(a)Sinclair shall prepare and properly file or cause to be filed (or cause to be
delivered to Buyer, and Buyer shall file, if Buyer is required by Law to file)
any Tax Returns required to be filed with respect to such Purchased Assets for
any taxable period ending before the Closing Date, in each case, in a manner
consistent with applicable Law and the past practice of Sinclair or Tribune, as
applicable, and to pay any Taxes required to be paid in connection therewith.


(b)Buyer shall prepare and properly file or cause to be filed any Tax Returns
required to be filed with respect to the Purchased Assets for any taxable period
beginning on or after the Closing Date, and shall pay any Taxes required to be
paid in connection therewith.


(c)Buyer shall prepare, in a manner consistent with applicable Law and the past
practice of Sinclair or Tribune, as applicable, and properly file or cause to be
filed any Tax Returns required to be filed with respect to the Purchased Assets
for any taxable period beginning before and ending on or after the Closing Date
(a “Straddle Period”), and shall pay any Taxes required to be paid in connection
therewith. Sinclair and Tribune shall be liable for the proportionate amount of
such Taxes that is attributable to the portion of the Straddle Period ending on
the day prior to the Closing Date, and Buyer shall be liable for the
proportionate amount of such Taxes that is attributable to the portion of the
Straddle Period beginning on the Closing Date, in each case as determined in
accordance with Section 9.04(d). For the avoidance of doubt, Sinclair and
Tribune shall be liable for any income Taxes of Sinclair and Tribune arising out
of or resulting from the sale of the Purchased Assets and assumption of the
Assumed Liabilities pursuant to this Agreement.


(d)For purposes of this Agreement, all real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets for any Straddle Period shall be prorated between the portion of such
Straddle Period ending on the day prior to the Closing Date and the portion of
such Straddle Period beginning on the Closing Date based on the relative number
of days in each such portion. For the avoidance of doubt, Sinclair and Tribune
shall be liable for any income Taxes of Sinclair and Tribune arising out of or
resulting from the sale of the Purchased Assets and assumption of the Assumed
Liabilities pursuant to this Agreement.


Section 9.05    Purchase Price Allocation. Within two hundred and ten (210) days
after the Closing Date, with respect to the Purchased Assets, Buyer shall
provide to Sinclair a written allocation of the purchase price (as determined
for U.S. federal income tax purposes) among the Purchased Assets in accordance
with Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (and any similar provisions of state, local, or foreign Law, as
appropriate). Sinclair shall provide Buyer with any comments on such schedule
within thirty (30) days after receipt thereof, and Buyer and Sinclair shall
negotiate in good faith to resolve any such comments.


73

--------------------------------------------------------------------------------





If Sinclair does not provide Buyer with any comments within thirty (30) days, or
if the parties reach agreement on a resolution of any such comments, then such
schedule shall be considered agreed upon, and neither Buyer (and its Affiliates)
nor Sinclair (and its Affiliates) shall take any position inconsistent with such
allocation in the filing of any and all Tax Returns and other relevant documents
with any Governmental Authority. If the parties are unable to reach agreement
with respect to such allocation, then the parties shall have no further
obligation under this Section 9.05 and each party shall make its own
determination of such allocation for financial and Tax reporting purposes.


Section 9.06    Net Payment. If at any time each party owes the other party a
payment related to Taxes under this Agreement, then only the party owing the
larger amount shall be required to make a payment to the other party, which
payment shall be reduced by the amount of the payment related to Taxes the other
party owes to the first party.


ARTICLE X
CONDITIONS TO CLOSING


Section 10.01    Conditions to Obligations of the Parties. The obligations of
Buyer, Tribune and Sinclair to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver (such waiver to be
granted by Buyer and Sinclair (including on behalf of Tribune) as it relates to
Sections 10.01(a), (b) and (c) below, and by Buyer, Sinclair and Tribune, solely
as it relates to Section 10.01(d) below, in each case, if permitted by Law), at
or prior to the Closing, of each of the following conditions:


(a)No provision of any applicable Law and no Order shall be in effect which has
the effect of making the transactions contemplated hereby illegal or otherwise
prohibits the consummation of the Closing.


(b)The FCC Consent and the HSR Clearance, if any, shall have been granted or
obtained and be effective.


(c)Solely in the event that Sinclair agrees to divest KSTU and KCPQ
(collectively, the “Covered Stations”) in order to obtain the DOJ’s approval of
the Merger, the execution by the DOJ of the DOJ Consent Decree with respect to
the sale of the Covered Stations to Buyer pursuant to this Agreement or if the
DOJ otherwise consents in writing with respect to such sale of the Covered
Stations to Buyer. For the avoidance of doubt, if for any reason the divestiture
of the Covered Stations is not required by the DOJ as a condition to the DOJ’s
approval of the Merger, then the foregoing consent of DOJ shall not be a
condition to the sale of the Covered Stations under this Agreement, and such
Covered Stations shall be subject only to those conditions applicable to all
Stations pursuant to the terms and subject to the conditions of this Agreement.


(d)The conditions to the Tribune Closing shall have been satisfied or waived
(except for any conditions that by their nature can only be satisfied at or as
of the Tribune Closing, which conditions will be satisfied or waived at the
Tribune Closing) and the Tribune Closing shall have occurred or shall be
scheduled to occur immediately following the Closing.




74

--------------------------------------------------------------------------------





Section 10.02    Conditions to Obligations of Sinclair. The obligation of
Sinclair to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver (if such waiver is permitted by Law) by
Sinclair, at or prior to the Closing, of each of the following further
conditions:


(a)The representations and warranties of Buyer made in this Agreement shall be
true and correct, disregarding all qualifiers and exceptions relating to
materiality or material adverse effect, as of the date of this Agreement and as
of the Closing Date as though made on and as of the Closing Date (except, in all
cases, to the extent such representations and warranties speak as of an earlier
date, in which case such representations and warranties shall have been true and
correct, disregarding all qualifiers and exceptions relating to materiality or
material adverse effect, as of such earlier date), except in all cases where any
failure to be so true and correct, individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Buyer Material Adverse
Effect.


(b)Buyer shall have performed in all material respects all obligations required
to be performed by Buyer under this Agreement on or prior to the Closing Date.
 
(c)Sinclair shall have received a certificate dated as of the Closing Date from
Buyer, executed by an authorized officer of Buyer, to the effect that the
conditions set forth in Section 10.02(a) and Section 10.02(b) have been
satisfied.


(d)Sinclair or Tribune, as applicable, shall have received all of the deliveries
required to be made by Buyer as contemplated by Section 2.07(b)(i) and Section
2.07(b)(iii).


Section 10.03    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver by Buyer (if such waiver is permitted by Law), at or
prior to the Closing, of each of the following further conditions:


(a)The representations and warranties of Sinclair made in this Agreement shall
be true and correct, disregarding all qualifiers and exceptions relating to
materiality or Material Adverse Effect, as of the date of this Agreement and as
of the Closing Date as though made on and as of the Closing Date (except in all
cases to the extent such representations and warranties speak as of an earlier
date, in which case such representations and warranties shall have been true and
correct, disregarding all qualifiers and exceptions relating to materiality or
Material Adverse Effect, as of such earlier date), except in all cases where any
failure to be so true and correct, individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.


(b)Sinclair shall have performed in all material respects all obligations
required to be performed by Sinclair under this Agreement on or prior to the
Closing Date; provided, that, for purposes of determining whether the condition
contained in this clause (b) has been satisfied, Section 5.01 shall be read
without giving effect to the “reasonable best efforts” standard set forth
therein (such that a “shall” standard shall instead apply).


75

--------------------------------------------------------------------------------





(c)Since the date of this Agreement, there has not been any effect, change,
development or occurrence that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


(d)Buyer shall have received a certificate dated as of the Closing Date from
Sinclair, executed by an authorized officer of Sinclair, to the effect that the
conditions set forth in Section 10.03(a), Section 10.03(b) and Section 10.03(c)
have been satisfied.


(e)Buyer shall have received all of the deliveries required to be made or caused
to be made by Sinclair or Tribune as contemplated by Section 2.07(b)(ii),
Section 2.07(b)(iii) and Section 2.07(b)(iv).


(f)Buyer shall have received a certificate dated as of the Closing Date from
Sinclair and reasonably acceptable to Buyer, executed by an authorized officer
of Sinclair and an authorized officer of Tribune, unconditionally confirming
that, upon payment of the Purchase Price by Buyer to Tribune, the Tribune
Closing shall immediately occur.


ARTICLE XI
TERMINATION


Section 11.01    Termination. This Agreement may be terminated at any time prior
to the Closing as follows:


(a)by the mutual written consent of Sinclair and Buyer;


(b)either by Sinclair (or solely with respect to clause (ii) below, Tribune) or
Buyer:
(i)if there shall be any Law that prohibits the consummation of the transactions
contemplated by this Agreement, or if a Governmental Authority of competent
jurisdiction shall have issued an Order enjoining or otherwise prohibiting
consummation of the transactions contemplated by this Agreement, and such Order
shall have become final and non-appealable;
(ii)in the event of the termination of the Merger Agreement pursuant to the
terms thereof; and
(iii)if the DOJ states in writing that it will not approve the sale of the
Covered Stations to Buyer pursuant to this Agreement and within ten (10)
Business Days of receipt of such writing, the party desiring to terminate this
Agreement pursuant to this Section 11.01(b)(iii) shall have provided written
notice to the other party of such termination (that includes therewith a copy of
the above-referenced DOJ writing);


(c)by Sinclair:


(i)if the Closing shall not have occurred on or before the twelve (12) month
anniversary of the date of this Agreement (the “Sinclair Termination Date”) so
long as Sinclair is not then in breach of any of its representations,
warranties, covenants or


76

--------------------------------------------------------------------------------





agreements contained in this Agreement to the extent that would give Buyer the
right not to close pursuant to Section 10.03; and


(ii)upon a breach of any representation, warranty, covenant or agreement on the
part of Buyer set forth in this Agreement, or if any representation or warranty
of Buyer is or becomes inaccurate, and in either case such breach or inaccuracy
(A) is not cured or capable of being cured by the earlier of the day prior to
the Sinclair Termination Date and thirty (30) days following written notice of
such breach from Sinclair (to the extent such breach is curable) and (B) would
give rise to the failure of a condition set forth in Section 10.02; provided,
that Sinclair shall not have the right to terminate this Agreement pursuant to
this Section 11.01(c)(ii) if Sinclair is then in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
which breach, if not cured, would render the conditions set forth in
Section 10.01 and Section 10.03 incapable of being satisfied; and


(d)by Buyer:
(i)if the Closing shall not have occurred on or before December 31, 2018 (the
“Buyer Termination Date”) so long as Buyer is not then in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
to the extent that would give Sinclair the right not to close pursuant to
Section 10.02; and


(ii)upon a breach of any representation, warranty, covenant or agreement on the
part of Sinclair set forth in this Agreement, or if any representation or
warranty of Sinclair is or becomes inaccurate, and in either case such breach or
inaccuracy (A) is not cured or capable of being cured by the earlier of the day
prior to the Buyer Termination Date and thirty (30) days following written
notice of such breach from Buyer (to the extent such breach is curable) and (B)
would give rise to the failure of a condition set forth in Section 10.03;
provided, that Buyer shall not have the right to terminate this Agreement
pursuant to this Section 11.01(d)(ii) if Buyer is then in breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement, which breach, if not cured, would render the conditions set forth in
Section 10.01 and Section 10.02 incapable of being satisfied.
 
The party desiring to terminate this Agreement pursuant to this Section 11.01
(other than pursuant to Section 11.01(a)) shall give written notice of such
termination to the other parties.
Section 11.02    Notice of Breach. Notwithstanding anything to the contrary in
this Article XI, (a) neither Sinclair nor Buyer shall be entitled to provide
notice of termination pursuant to Section 11.01(c)(ii) or Section 11.01(d)(ii)
unless Sinclair or Buyer, as the case may be, has provided the other party
notice of the particular breach that would warrant termination of this Agreement
and thirty (30) days to cure such breach and (b) notwithstanding anything in the
foregoing clause (a) to the contrary, in no event shall Buyer have any cure
period for any failure to pay the Purchase Price in accordance with Section
2.06.


Section 11.03    Effect of Termination. In the event of a termination of this
Agreement pursuant to Section 11.01, this Agreement (other than the
Confidentiality Agreement, Section 7.04,


77

--------------------------------------------------------------------------------





Section 12.01, Article XI, Article XIII and Article I to the extent related to
such foregoing Sections or Articles, which shall remain in full force and
effect) shall forthwith become null and void, and no party hereto (nor any of
their respective Affiliates, members, directors, officers or employees) shall
have any liability or further obligation; provided, however, that any such
termination shall not relieve Sinclair or Buyer from any liability for any
willful and material breach of this Agreement occurring prior to such
termination.


ARTICLE XII
SURVIVAL; INDEMNIFICATION


Section 12.01    Survival. The representations or warranties contained in this
Agreement, or in any instrument or certificate delivered by any party at the
Closing, will survive the Closing until the third (3rd) anniversary of the
Closing Date, except, in each case, in the case of actual fraud by Sinclair or
Buyer; provided, that the Fundamental Representations shall survive until the
sixth (6th) anniversary of the Closing Date, except in each case, in the case of
actual fraud by Sinclair or Buyer. Any claims for breach of the covenants and
other agreements contained in this Agreement or in any instrument or certificate
delivered by any party at the Closing, in each case which are required by their
terms to be performed in whole or in part on or prior to the Closing, will
survive the Closing until the nine (9) month anniversary of the Closing Date.
The covenants and agreements in this Agreement which contemplate performance
after the Closing or that by their terms contemplate performance after the
termination of this Agreement, will survive until performed or otherwise in
accordance with their terms set forth herein. No party shall have any liability
to another party for any claim made following the applicable expiration date.
Notwithstanding the foregoing, if a party provides notice of a claim in
accordance with Section 12.04 prior to the applicable expiration date, such
claim shall survive until finally resolved. Buyer and Sinclair further
acknowledge that the time periods set forth herein for the assertion of claims
under this Agreement are the result of arms-length negotiation among the parties
and that they intend for the time periods to be enforced as agreed by the
parties.


Section 12.02    Indemnification by Buyer. From and after the Closing, Buyer
shall indemnify against and hold harmless Sinclair, Tribune and their respective
Affiliates and their respective employees, officers, members, successors,
assigns and Representatives (collectively, the “Seller Indemnified Parties”)
from, and will promptly defend any Seller Indemnified Party from and reimburse
any Seller Indemnified Party for, any and all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind (including any Proceeding
brought by any Governmental Authority or Person and including reasonable
attorneys’ fees and expenses reasonably incurred) (collectively, “Losses”),
which any Seller Indemnified Party may at any time suffer or incur, or become
subject to, as a result of or in connection with:


(a)any breach or inaccuracy of any of the representations and warranties
contained in Section 4.09, of any Buyer Fundamental Representation contained in
this Agreement, or in any certificate delivered pursuant hereto;


(b)any breach or nonfulfillment of any agreement or covenant of Buyer under the
terms of this Agreement;


78

--------------------------------------------------------------------------------





(c)the Assumed Liabilities; and


(d)the matters set forth on Section 12.02(d) of the Buyer Disclosure Schedules.


Section 12.03    Indemnification by Sinclair. From and after the Closing,
Sinclair shall indemnify against and hold harmless Buyer, its Affiliates, and
each of their successors and permitted assigns, and their respective employees,
officers, directors, successors, assigns and Representatives (collectively, the
“Buyer Indemnified Parties”) from, and will promptly defend any Buyer
Indemnified Party from and reimburse any Buyer Indemnified Party for, any and
all Losses which such Buyer Indemnified Party may at any time suffer or incur,
or become subject to, as a result of or in connection with:
(a)any breach or inaccuracy of any of the representations and warranties of
Sinclair contained in this Agreement, or in any certificate delivered pursuant
hereto;


(b)any breach or nonfulfillment of any agreement or covenant of Sinclair under
the terms of this Agreement (it being understood that, prior to the Tribune
Closing, Sinclair shall not be considered to have breached or not fulfilled any
agreement or covenant of Sinclair that requires Tribune to take any action or
refrain from taking any action with respect to the Business unless Sinclair
shall have failed to use its reasonable best efforts to cause Tribune to comply
with the covenants set forth herein with respect thereto); and


(c)the Excluded Liabilities (subject to Section 12.02(d)) and the Excluded
Assets.
Section 12.04    Notification of Claims.
(a)A Seller Indemnified Party or Buyer Indemnified Party entitled to be
indemnified pursuant to Section 12.02 or Section 12.03 (the “Indemnified Party”)
shall promptly notify the party liable for such indemnification (the
“Indemnifying Party”) in writing of any claim or demand that the Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement; provided, that a failure to give prompt notice or to
include any specified information in any notice will not affect the rights or
obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party that was entitled to receive such notice was
damaged as a result of such failure. Subject to the Indemnifying Party’s right
to defend in good faith third party claims as hereinafter provided, the
Indemnifying Party shall satisfy its obligations under this Article XII within
thirty (30) days after the receipt of written notice thereof from the
Indemnified Party. No claim may be brought under this Agreement unless written
notice describing in reasonable detail the nature and basis of such claim is
given on or prior to the last day of the applicable survival period.


(b)If the Indemnified Party shall notify the Indemnifying Party of any claim
pursuant to Section 12.04(a), the Indemnifying Party shall have the right to
employ counsel of its choosing to defend any such claim asserted by any third
party against the Indemnified Party for so long as the Indemnifying Party shall
continue in good faith to diligently defend against such claim. The Indemnified
Party shall have the right to participate in the defense of any such claim at
its own cost and expense. The Indemnifying Party shall notify the Indemnified
Party in writing, as promptly as reasonably possible after the date of the
notice of claim given by the Indemnified Party to the


79

--------------------------------------------------------------------------------





Indemnifying Party under Section 12.04(a), of its election to defend in good
faith any such third party claim. So long as the Indemnifying Party is defending
in good faith any such claim asserted by a third party against the Indemnified
Party, the Indemnified Party shall not settle or compromise such claim without
the written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed and the Indemnified Party shall
make available to the Indemnifying Party or its agents all material records and
other material in the Indemnified Party’s possession reasonably required by it
for its use in contesting any third party claim. Under no circumstances may the
Indemnifying Party settle or compromise such claim without the written consent
of the Indemnified Party, which consent of the Indemnified Party shall not be
unreasonably withheld, conditioned or delayed so long as (x) the Indemnified
Party is given a full and complete release of any and all liability from any
claims made against it by the third party or third parties making such third
party claim, (y) the Indemnified Party has no obligation to pay any monetary
damages and (z) such settlement does not impose an injunction or other equitable
relief to the Indemnified Party. In the event (i) the Indemnifying Party elects
not to defend such claim, (ii) the Indemnifying Party elects to defend such
claim but fails to diligently defend such claim in good faith, (iii) the
Indemnified Party reasonably shall have concluded (upon advice of its counsel)
that there may be one or more legal or equitable defenses available to such
Indemnified Party or other Indemnified Parties that are not available to the
Indemnifying Parties, (iv) the claim involves an allegation by a Governmental
Authority or primarily seeks equitable relief, or (v) the Indemnified Party
reasonably shall have concluded (upon advice of its counsel) that, with respect
to such claims, the Indemnified Party and the Indemnifying Parties have an
actual conflict of interest, or that an actual conflict of interest is
reasonably likely to exist, then the Indemnified Party shall have the right to
conduct the defense thereof and to settle or compromise such claim or action
without the consent of the Indemnifying Party, except that with respect to the
settlement or compromise of such a claim, the Indemnified Party shall not settle
or compromise any such claim without the consent of the Indemnifying Party (such
consent not to be unreasonably withheld, conditioned or delayed), unless (x) the
Indemnifying Party is given a full and complete release of any and all liability
from any claims made against it by the third party or third parties making such
third party claim, (y) the Indemnifying Party has no obligation to pay any
monetary damages and (z) such settlement does not impose an injunction or other
equitable relief to the Indemnifying Party. If any of the foregoing clauses (i)
- (v) in the immediately preceding sentence apply, and the Indemnifying Parties
do not defend any claim, then the Indemnified Party shall have the right to
proceed diligently to defend such matter with the assistance of counsel (with
counsel selected by the Indemnified Party) and shall be entitled to be
reimbursed for all reasonable, documented out-of-pocket costs, expenses and fees
incurred by the Indemnified Party in the defense of such matter.


(c)Regardless of which party assumes the defense of such matter, Buyer and
Sinclair shall reasonably cooperate with one another in connection therewith.
Such reasonable cooperation shall include making reasonably available all books,
records and other documents and materials that are relevant to the defense of
such matter and making employees, officers and advisors reasonably available to
provide additional information or to act as a witness or respond to legal
process. Buyer and Sinclair shall use reasonable best efforts to avoid
production of confidential information (consistent with applicable Law), and to
cause all communications among employees, counsel and others representing any
party to a third-party claim to be made so as to preserve any applicable
attorney-client or work-product privileges.


80

--------------------------------------------------------------------------------





Section 12.05    Limitations; Net Losses; Subrogation; Mitigation; Materiality.


(a)Sinclair shall not be required to indemnify and hold harmless any Buyer
Indemnified Party pursuant to Section 12.03(a) until the aggregate amount of
Buyer Indemnified Parties’ Losses resulting from any breach or inaccuracy of the
representations and warranties contained in this Agreement exceeds the
Deductible, and then only to the extent of such Losses in excess of the
Deductible; provided, however, that the cumulative indemnification obligation of
Sinclair under Section 12.03(a) shall in no event exceed the Cap; provided
further, however, that in the case of any breach or inaccuracy of any Sinclair
Fundamental Representations, (A) the Deductible shall not apply and (B) the Cap
shall only apply in respect of claims asserted by the Buyer Indemnified Parties
after the second (2nd) anniversary of the Closing Date; provided further, that
the foregoing limitations shall not apply in connection with claims for actual
fraud.


(b)From and after first (1st) anniversary of the Closing Date (the “Deductible
Dropdown Date”), the Deductible shall be reduced to Four Million Five Hundred
Fifty Thousand Dollars ($4,550,000); provided, that to the extent that on or
prior to the Deductible Dropdown Date, a Buyer Indemnified Party has notified
Seller pursuant to Section 12.04(a) of an indemnification claim under Section
12.03(a), then the initial Deductible of Six Million Eight Hundred Twenty Five
Thousand Dollars ($6,825,000) shall continue to apply solely with respect to any
such Loss or any Loss that arises out of, relates to or results from the breach
identified in such notice of indemnification claim made on or prior to the
Deductible Dropdown Date; provided further, that in no circumstances shall the
Deductible or the reduced Deductible apply to any claim for actual fraud any
indemnification claim for breach of any Sinclair Fundamental Representations.


(c)Notwithstanding anything contained herein to the contrary, the amount of any
Losses incurred or suffered by an Indemnified Party shall be calculated after
giving effect to (i) any insurance proceeds received by the Indemnified Party
(or any of its Affiliates) with respect to such Losses and (ii) any recoveries
obtained by the Indemnified Party (or any of its Affiliates) from any other
third party, in each case, net of any deductibles or retentions paid (or that
reduce the amount of recovery) by the Indemnified Party and any reasonable costs
and expenses incurred in obtaining such proceeds and recoveries. Each
Indemnified Party shall exercise commercially reasonable efforts to obtain such
proceeds, benefits and recoveries (collectively, “Proceeds”). If any such
Proceeds are received by an Indemnified Party (or any of its Affiliates) with
respect to any Losses after an Indemnifying Party has made a payment to the
Indemnified Party with respect thereto, the Indemnified Party (or such
Affiliate) shall promptly pay to the Indemnifying Party the amount of such
Proceeds (up to the amount of the Indemnifying Party’s payment) net of any
deductibles or retentions paid (or that reduce the amount of recovery) by the
Indemnified Party and any reasonable costs and expenses incurred in obtaining
such Proceeds. With respect to any Losses incurred or suffered by an Indemnified
Party, the Indemnifying Party shall have no obligation to indemnify the
Indemnified Party for any Losses to the extent that the same Losses have already
been recovered by the Indemnified Party from the Indemnifying Party (so that the
Indemnified Party may only recover once in respect of the same Loss).


(d)Upon making any payment to an Indemnified Party in respect of any Losses, the
Indemnifying Party shall, to the extent of such payment, be subrogated to all
rights of the


81

--------------------------------------------------------------------------------





Indemnified Party (and its Affiliates) against any third party insurer in
respect of the Losses to which such payment relates unless such subrogation
would be detrimental in any material respect to the Indemnified Party (or its
Affiliates). Such Indemnified Party (and its Affiliates) and Indemnifying Party
shall execute upon request all instruments reasonably necessary to evidence or
further perfect such subrogation rights.


(e)Buyer and Sinclair shall use commercially reasonable efforts to mitigate any
Losses whether by asserting claims against a third party or by otherwise
qualifying for a benefit that would reduce or eliminate an indemnified matter;
provided, that no party shall be required to use such efforts if they would be
detrimental in any material respect to such party.


(f)For the purposes of determining (i) whether any breach of any representation
or warranty contained in this Agreement has occurred and (ii) the amount of
Losses resulting from any such breach, the determination shall, in each case, be
made without references to the terms “material,” “materiality,” “Material
Adverse Effect,” “material adverse effect” or other similar qualifications as to
materiality (other than specific monetary thresholds) contained in any such
representation or warranty.


(g)Sinclair shall not be required to indemnify and hold harmless any Buyer
Indemnified Party pursuant to Section 12.03(a) in respect of a Sinclair Breach
to the extent that the Buyer Knowledge Group possessed Actual Buyer Knowledge of
such Sinclair Breach on or prior to the date of this Agreement. For the
avoidance of doubt, Sinclair shall bear the burden of proving that the Buyer
Knowledge Group possessed any such Actual Buyer Knowledge at such time.


(h)For the avoidance of doubt, this Article XII provides for indemnification
against Losses incurred or sustained by one or more of the Indemnified Parties
whether in connection with a direct claim by any Indemnified Party or in respect
of Losses incurred or sustained as a result of a third party claim.


Section 12.06    Computation of Indemnifiable Losses. Any calculation of Losses
for purposes of this Article XII shall be (a) reduced to account for any net Tax
benefits actually realized by the Indemnified Party arising from the
deductibility of any such Loss in the year such Loss is incurred or in the
immediately succeeding year; and (b) to the extent such receipt or accrual is
not treated as an adjustment to the purchase price pursuant to Section 12.08 of
this Agreement, increased to take account of any net Tax liability actually
realized by the Indemnified Party arising from the receipt or accrual of an
indemnity obligation hereunder.


Section 12.07    Remedies Generally.


(a)No party shall have any liability to any other party under this Agreement for
punitive or exemplary damages except to the extent payable to a third party in
connection with a third party claim. Nothing contained in this Agreement shall
relieve or limit the liability of any party from any liability or Losses arising
out of or resulting from actual fraud or intentional breach in connection with
the transactions contemplated in this Agreement or the Ancillary Agreements.


82

--------------------------------------------------------------------------------





(b)From and after the Closing, the sole and exclusive remedy of the Buyer
Indemnified Parties for breaches of any representation or warranty of Sinclair
contained in Article III of this Agreement is as set forth in this Article XII,
except with respect to actual fraud.


Section 12.08    Tax Treatment. To the extent permitted by applicable Law, all
indemnity payments made pursuant to this Agreement shall be treated by the
parties hereto as an adjustment to the purchase price.


ARTICLE XIII
GENERAL PROVISIONS


Section 13.01    Expenses. Except as may be otherwise specified herein
(including, Section 7.01(c)), all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.


Section 13.02    Notices. Notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by facsimile (with
confirmation of transmission), by email (with confirmation of receipt) or sent
by a nationally recognized overnight courier service, such as Federal Express,
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice made pursuant to this Section 13.02):


If to Sinclair:


Sinclair Television Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attention: Christopher S. Ripley, President
Fax: (410) 568-1591
Email: csripley@sbgtv.com


with a copy (which shall not constitute notice) to:


Sinclair Television Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attention: Barry Faber, General Counsel
Fax: (410) 568-1537
Email: bfaber@sbgtv.com




83

--------------------------------------------------------------------------------





and


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Philip Richter
Fax: (212) 859-4000
Email: philip.richter@friedfrank.com


If to Tribune:


Tribune Media Company
685 Third Avenue, 31st Floor
New York, NY 10017
Attention: Edward Lazarus, General Counsel
Fax: (646) 563-8275
Email: elazarus@tribunemedia.com


With a copy (which shall not constitute notice) to:


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Paul S. Bird
Jonathan E. Levitsky
Fax: (212) 909-6836
Email: psbird@debevoise.com
jelevitsky@debevoise.com
If to Buyer:


Fox Television Stations, LLC
1211 Avenue of the Americas
New York, NY 10036
Attention: Joseph Dorrego, Executive Vice President and Chief Financial Officer
Fax: (212) 301-5058
Email: joseph.dorrego@foxtv.com


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
Attention: Alexander Johnson
Fax: (212) 918-3100
Email: alex.johnson@hoganlovells.com


84

--------------------------------------------------------------------------------





and to:


Hogan Lovells US LLP
Park Place II
7930 Jones Branch Drive, Ninth Floor
McLean, VA 22102
Attention: Richard T. Horan, Jr.
Fax: (703) 610-6200
Email: richard.horan@hoganlovells.com


Section 13.03    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


Section 13.04    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced because of the application of
any Law or the regulations and policies of any Governmental Authority or the
decision by any Governmental Authority of competent jurisdiction (including any
court), all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any of the parties hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.


Section 13.05    Entire Agreement. This Agreement, the Ancillary Agreements, the
Disclosure Schedules, the Buyer Disclosure Schedules, the Confidentiality
Agreement, and any other agreements, contracts, documents or other instruments
entered into by Sinclair and Buyer and/or their respective Affiliates as of the
date hereof, constitute the entire agreement of the parties hereto with respect
to the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between Sinclair and Buyer with respect to
the subject matter hereof and thereof, except as otherwise expressly provided
herein.


Section 13.06    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns. Sinclair may not assign its rights or obligations under
this Agreement without Buyer’s prior written consent and Buyer may not assign
its rights or obligations under this Agreement without Sinclair’s prior written
consent; provided, that (a) Buyer may assign all or any portion of its rights
and obligations hereunder to an Affiliate without the written consent of
Sinclair; provided, further, that any assignment made pursuant to this clause
(a) must be eligible to be effected through either an FCC “short-form”
application, pursuant to Section 73.3540 of the FCC Rules, or a minor amendment
to the FCC Application, pursuant to Section 73.3578(b) of the FCC Rules, and no
such assignment shall relieve Buyer of its liabilities and obligations
hereunder; provided, further that notwithstanding the foregoing, in the event
that (i) either (A) the FCC Consent has been obtained, or (B) special
communications counsel for each of Buyer and Sinclair have


85

--------------------------------------------------------------------------------





mutually determined in good faith that, based upon consultation with the
applicable staff of the FCC, it is reasonably likely that the FCC Consent will
be granted within five (5) days of such consultation, and (ii) all of the other
conditions set forth in Article X have been satisfied other than those
conditions which by their nature are to be satisfied at Closing and which
conditions, to the extent applicable to Sinclair, Sinclair stands ready to
satisfy, then Buyer shall have no right to assign this Agreement without the
prior written consent of Sinclair; and (b) Sinclair may assign all or any
portion of this Agreement or any or all of its rights or obligations hereunder,
including with respect to one or more Stations, to a divestiture trustee,
without the written consent of Buyer; provided, that, in each case, no such
assignment shall relieve Sinclair or Buyer of its liabilities and obligations
hereunder.


Section 13.07    No Recourse. Notwithstanding any of the terms or provisions of
this Agreement, none of Sinclair, Tribune, Buyer or any Person acting on such
Person’s behalf, may assert any Proceeding against any employee, officer,
director, member, Representative or trustee of the other parties or stockholder,
member or trustee of such other parties in connection with or arising out of
this Agreement or the transactions contemplated hereby.


Section 13.08    No Third-Party Beneficiaries. Except as expressly provided in
this Agreement, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.


Section 13.09    Amendments and Waivers.
(a)This Agreement may not be amended or modified except by an instrument in
writing signed by Sinclair and Buyer and, with respect to the provisions hereof
to which it is a party as specified in Section 13.14 below, Tribune.


(b)At any time prior to the Closing, Buyer, on the one hand, or Sinclair, on the
other hand, may (i) extend the time for the performance of any obligation or act
required by Sinclair or Tribune (in the case of Buyer) or Buyer (in the case of
Sinclair), (ii) waive any inaccuracies in the representations and warranties of
Sinclair (in the case of Buyer) or Buyer (in the case of Sinclair) contained
herein or in any document delivered pursuant hereto, or (iii) waive compliance
by Sinclair or Tribune (in the case of Buyer) or Buyer (in the case of Sinclair)
with any of the agreements or conditions contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby.
(c)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Law.


Section 13.10    Governing Law; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the Laws of the State of Delaware, without
giving effect to conflicts of laws principles that would result in the
application of the Law of any other state. In addition,


86

--------------------------------------------------------------------------------





each of the parties (a) consents to submit itself, and hereby submits itself, to
the personal jurisdiction of the Court of Chancery of the State of Delaware and
any federal court located in the State of Delaware, or, if neither of such
courts has subject matter jurisdiction, any state court of the State of Delaware
having subject matter jurisdiction, in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and agrees not to plead or claim
any objection to the laying of venue in any such court or that any judicial
proceeding in any such court has been brought in an inconvenient forum,
(c) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware and any federal court located in the
State of Delaware, or, if neither of such courts has subject matter
jurisdiction, any state court of the State of Delaware having subject matter
jurisdiction, and (d) consents to service of process being made through the
notice procedures set forth in Section 13.02, which service of process will be
deemed made on the third (3rd) day following delivery of such notice.


Section 13.11    Remedies; Specific Performance. The rights and remedies of the
parties shall be cumulative with and not exclusive of any other remedy conferred
hereby. The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to injunctions, specific performance and other
equitable relief to prevent breaches or threatened breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement,
including the obligations to consummate the transactions contemplated hereby, in
the Court of Chancery of the State of Delaware or, if under applicable Law
exclusive jurisdiction over such matter is vested in the federal courts, any
federal court located in the State of Delaware without proof of actual damages
or otherwise (and each party hereby waives any requirement for the securing or
posting of any bond in connection with such remedy), this being in addition to
any other remedy to which they are entitled at law or in equity. The parties’
rights in this Section 13.11 are an integral part of the transactions
contemplated hereby and each party hereby waives any objections to any remedy
referred to in this Section 13.11. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that the other parties have an adequate remedy at law or an
award of specific performance is not an appropriate remedy for any reason at law
or equity.


Section 13.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ANY ACTION ARISING OUT OF OR RELATED TO ANY FINANCING FOR THE
TRANSACTIONS CONTEMPLATED HEREBY.


Section 13.13    Counterparts. This Agreement may be executed in counterparts,
each of which when executed shall be deemed to be an original but both of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to


87

--------------------------------------------------------------------------------





this Agreement by facsimile or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.


Section 13.14    Sole Purpose. The parties acknowledge and agree that (a) for
the period prior to the Closing, Tribune is a party to this Agreement with
respect to Section 2.01, Section 2.07, Section 7.04, Section 9.03, Section
10.01, Section 10.03(f), Article VIII, Article XI and Article XIII only and for
the sole and exclusive purpose of (i) transferring the Purchased Assets at
Closing and making certain closing deliveries as provided herein and (ii)
receiving the Purchase Price at the Closing and (b) neither Buyer nor any
Affiliate of Buyer shall have any liabilities or obligations to Tribune under,
or pursuant to, the terms of this Agreement; provided, that nothing in this
Section 13.14 shall amend, modify or otherwise change any liabilities or
obligations (x) of Sinclair under this Agreement with respect to Tribune or
Tribune’s Affiliates (including with respect to any representations, warranties
or covenants) or (y) of Tribune for the period on or following the Closing.


[SIGNATURE PAGE FOLLOWS]














88

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.


SINCLAIR TELEVISION GROUP, INC.


By: /s/ Chris Ripley
Name: Chris Ripley
Title: CEO












89

--------------------------------------------------------------------------------





TRIBUNE MEDIA COMPANY
By: /s/ Edward Lazarus
Name: Edward Lazarus
Title: GC/Chief Strategy Officer/Secretary


























































    
    


90

--------------------------------------------------------------------------------





FOX TELEVISION STATIONS, LLC
By: /s/ Joseph Dorrego
Name:    Joseph Dorrego
Title:    Chief Financial Officer and
Executive Vice President


























































    




91